--------------------------------------------------------------------------------

EXHIBIT 10.1


EXECUTION COPY


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

$22,800,000


CREDIT AGREEMENT


among


GENERAL MARITIME CORPORATION,
as Parent,


ARLINGTON TANKERS LTD.,
as Borrower,


VARIOUS LENDERS


and


NORDEA BANK FINLAND PLC, NEW YORK BRANCH,




as Administrative Agent and Collateral Agent


__________________________________


Dated as of October 4, 2010
__________________________________


NORDEA BANK FINLAND PLC, NEW YORK BRANCH,


and


DNB NOR BANK ASA, NEW YORK BRANCH


_______________
as Joint Lead Arrangers and Joint Book Runners
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS



   
Page
     
SECTION 1. Definitions and Accounting Terms
1
       
1.01 Defined Terms
1
     
SECTION 2. Amount and Terms of Credit Facilities
22
       
2.01 Commitments
22
 
2.02 Limitation on Number of Borrowings
22
 
2.03 Notice of Borrowing
23
 
2.04 Disbursement of Funds
23
 
2.05 Notes
24
 
2.06 Pro Rata Borrowings
25
 
2.07 Interest
25
 
2.08 Interest Periods
26
 
2.09 Increased Costs, Illegality, Market Disruption, etc.
27
 
2.10 Compensation
29
 
2.11 Change of Lending Office
29
 
2.12 Replacement of Lenders
30
     
SECTION 3. Fees and Reductions of Commitment
30
       
3.01 Voluntary Termination of Unutilized Commitments
30
 
3.02 Mandatory Reduction of Commitments
31
     
SECTION 4. Prepayments; Payments; Taxes
31
       
4.01 Voluntary Prepayments
31
 
4.02 Mandatory Repayments
32
 
4.03 Method and Place of Payment
32
 
4.04 Net Payments; Taxes
33
     
SECTION 5. Conditions Precedent to the Borrowing Date
34
       
5.01 Effective Date; Notes
34
 
5.02 Fees, etc.
34
 
5.03 Collateral and Guaranty Requirements
34
 
5.04 Margin Regulations
34
 
5.05 Shareholders’ Agreements; Management Agreements; Debt Agreements;
Employment Agreements; Tax Sharing Agreements
35
 
5.06 No Conflicts
35
 
5.07 Solvency Certificate
36
 
5.08 Financial Statements
36
 
5.09 Material Adverse Change; Approvals
36
 
5.10 Litigation
36
 
5.11 Environmental Laws
37
 
5.12 2010 Credit Agreement Amendment
37


 
-i-

--------------------------------------------------------------------------------

 



 
5.13 No Default; Representations and Warranties
37
 
5.14 Notice of Borrowing
37
 
5.15 Syndication of 2010 Credit Agreement
37
 
5.16 Officer’s Certificates
37
     
SECTION 6. Representations, Warranties and Agreements
38
       
6.01 Corporate/Limited Liability Company/Limited Partnership Status
38
 
6.02 Corporate Power and Authority
38
 
6.03 No Violation
38
 
6.04 Governmental Approvals
39
 
6.05 Financial Statements; Financial Condition; Undisclosed Liabilities.
39
 
6.06 Litigation
40
 
6.07 True and Complete Disclosure
40
 
6.08 Use of Proceeds; Margin Regulations
40
 
6.09 Tax Returns and Payments
40
 
6.10 Compliance with ERISA
41
 
6.11 The Security Documents
42
 
6.12 Capitalization
42
 
6.13 Subsidiaries
42
 
6.14 Compliance with Statutes, etc.
43
 
6.15 Investment Company Act
43
 
6.16 Money Laundering
43
 
6.17 Pollution and Other Regulations
43
 
6.18 Labor Relations
44
 
6.19 Patents, Licenses, Franchises and Formulas
44
 
6.20 Indebtedness
44
 
6.21 Insurance
45
 
6.22 Concerning the Mortgaged Vessel
45
 
6.23 Citizenship
45
 
6.24 Collateral Vessel Classification; Flag
45
 
6.25 No Immunity
45
 
6.26 Fees and Enforcement
45
 
6.27 Form of Documentation
46
     
SECTION 7. Affirmative Covenants
46
       
7.01 Information Covenants
46
 
7.02 Books, Records and Inspections
49
 
7.03 Maintenance of Property; Insurance
49
 
7.04 Corporate Franchises
49
 
7.05 Compliance with Statutes, etc.
50
 
7.06 Compliance with Environmental Laws
50
 
7.07 ERISA
51
 
7.08 End of Fiscal Years; Fiscal Quarters
52
 
7.09 Performance of Obligations
52
 
7.10 Payment of Taxes
52
 
7.11 Further Assurances
52


 
-ii-

--------------------------------------------------------------------------------

 



 
7.12 Deposit of Earnings
53
 
7.13 Ownership of Subsidiaries
53
 
7.14 Flag of Mortgaged Vessel; Citizenship; Collateral Vessel Classifications
53
 
7.15 Use of Proceeds
54
 
7.16 Equity Contribution
54
 
7.17 Sale of Assets
54
     
SECTION 8. Negative Covenants
54
       
8.01 Liens
54
 
8.02 Consolidation, Merger, Sale of Assets, etc.
55
 
8.03 Shareholder Payments
56
 
8.04 Indebtedness
57
 
8.05 Advances, Investments and Loans
58
 
8.06 Transactions with Affiliates
59
 
8.07 Minimum Cash Balance
60
 
8.08 Net Debt to EBITDA Ratio
60
 
8.09 Collateral Maintenance
60
 
8.10 Limitation on Modifications of Certificate of Incorporation, By-Laws and
Certain Other Agreements; etc.
61
 
8.11 Limitation on Certain Restrictions on Subsidiaries
61
 
8.12 Limitation on Issuance of Capital Stock
61
 
8.13 Business
62
 
8.14 Jurisdiction of Employment
62
 
8.15 Bank Accounts
62
 
8.16 Voluntary Prepayments, Etc. of Senior Unsecured Notes
62
     
SECTION 9. Events of Default
62
       
9.01 Payments
63
 
9.02 Representations, etc.
63
 
9.03 Covenants
63
 
9.04 Default Under Other Agreements
63
 
9.05 Bankruptcy, etc.
63
 
9.06 ERISA
64
 
9.07 Security Documents
64
 
9.08 Guaranties
65
 
9.09 Judgments
65
 
9.10 Change of Control
65
     
SECTION 10. Agency and Security Trustee Provisions
65
       
10.01 Appointment
65
 
10.02 Nature of Duties
66
 
10.03 Lack of Reliance on the Agents
66
 
10.04 Certain Rights of the Agents
67
 
10.05 Reliance
67
 
10.06 Indemnification
67
 
10.07 The Administrative Agent in its Individual Capacity
67


 
-iii-

--------------------------------------------------------------------------------

 



 
10.08 Holders
68
 
10.09 Resignation by the Administrative Agent
68
 
10.10 The Joint Lead Arrangers
68
 
10.11 Collateral Matters
69
 
10.12 Delivery of Information
69
     
SECTION 11. Miscellaneous
70
       
11.01 Payment of Expenses, etc.
70
 
11.02 Right of Setoff
71
 
11.03 Notices
71
 
11.04 Benefit of Agreement
71
 
11.05 No Waiver; Remedies Cumulative
73
 
11.06 Payments Pro Rata
74
 
11.07 Calculations; Computations
74
 
11.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
74
 
11.09 Counterparts
76
 
11.10 Effectiveness
76
 
11.11 Headings Descriptive
76
 
11.12 Amendment or Waiver; etc.
76
 
11.13 Survival
78
 
11.14 Domicile of Loan
78
 
11.15 Reserved.
78
 
11.16 Confidentiality
78
 
11.17 Register
78
 
11.18 Judgment Currency
79
 
11.19 Language
79
 
11.20 Waiver of Immunity
80
 
11.21 USA PATRIOT Act Notice
80
 
11.22 Release of Mortgaged Vessel and Related Security Documents
80
     
SECTION 12. Parent Guaranty.
80
       
12.01 Guaranty
81
 
12.02 Bankruptcy
81
 
12.03 Nature of Liability
81
 
12.04 Independent Obligation
82
 
12.05 Authorization
82
 
12.06 Reliance
83
 
12.07 Subordination
83
 
12.08 Waiver
83


 
-iv-

--------------------------------------------------------------------------------

 
 
SCHEDULE I
-
Commitments

SCHEDULE II
-
Lender Addresses

SCHEDULE III
-
Mortgaged Vessel

SCHEDULE IV
-
Existing Liens

SCHEDULE V
-
Existing Indebtedness

SCHEDULE VI
-
Insurance

SCHEDULE VII
-
ERISA

SCHEDULE VIII
-
Subsidiaries

SCHEDULE IX
-
Capitalization

SCHEDULE X
-
Approved Classification Societies

SCHEDULE XI
-
Existing Investments

EXHIBIT A
-
Notice of Borrowing

EXHIBIT B-1
-
Note

EXHIBIT C-1
-
Opinion of Kramer Levin Naftalis & Frankel LLP, New York counsel to the Credit
Parties

EXHIBIT C-2
-
Opinion of Dennis J. Reeder, Esq., Marshall Islands counsel to the Parent

EXHIBIT C-3
-
Opinion of Conyers Dill & Pearman Limited, Bermuda counsel to the Credit Parties

EXHIBIT D
-
Officer’s Certificate

EXHIBIT E
-
Subsidiaries Guaranty

EXHIBIT F
-
Pledge and Security Agreement

EXHIBIT G
-
Assignment of Earnings

EXHIBIT H
-
Assignment of Insurances

EXHIBIT I
-
Form of Collateral Vessel Mortgage

EXHIBIT J
-
Solvency Certificate

EXHIBIT K
-
Assignment and Assumption Agreement

EXHIBIT L
-
Form of Compliance Certificate

EXHIBIT M
-
Subordination Provisions

EXHIBIT N
-
Parent Officer’s Certificate

 
 
i

--------------------------------------------------------------------------------

 

THIS CREDIT AGREEMENT, dated as of October 4, 2010, among GENERAL MARITIME
CORPORATION, a Marshall Islands corporation (the “Parent”), Arlington Tankers
Ltd., a Bermuda limited company (the “Borrower”), the Lenders party hereto from
time to time, and NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Administrative
Agent (in such capacity, the “Administrative Agent”) and as Collateral Agent
under the Security Documents (in such capacity, the “Collateral Agent”).  All
capitalized terms used herein and defined in Section 1 are used herein as
therein defined.


W I T N E S S E T H:


WHEREAS, subject to and upon the terms and conditions herein set forth, the
Lenders are willing to make available to the Borrower the credit facilities
provided for herein;


NOW, THEREFORE, IT IS AGREED:


SECTION 1.  Definitions and Accounting Terms.


1.01  Defined Terms.  As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):


“2008 Credit Agreement” shall mean the Amended and Restated Credit Agreement,
dated as of October 20, 2008, among the Parent, General Maritime Subsidiary
Corporation, the Lenders from time to time party thereto and Nordea Bank Finland
plc, New York Branch, as administrative agent (as amended, restated, refinanced,
modified or otherwise supplemented from time to time).


“2010 Credit Agreement” shall mean the credit agreement, dated as of July 16,
2010, among the Parent, General Maritime Subsidiary II Corporation, the Lenders
from time to time party thereto and Nordea Bank Finland plc, New York Branch, as
administrative agent (as amended, restated, refinanced, modified or otherwise
supplemented from time to time).


“2010 Credit Agreement Amendment” shall have the meaning provided in Section
5.12.


“Acceptable Flag Jurisdiction” shall have the meaning provided in Section 7.14.


“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets (but excluding therefrom all cash and Cash Equivalents) less
Consolidated Current Liabilities at such time.


“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement, and shall include any successor thereto.


“Affiliate” shall mean, with respect to any Person, any other Person (including,
for purposes of Section 8.06 only, all directors, officers and partners of such
Person) directly or indirectly controlling, controlled by, or under direct or
indirect common control with, such Person; provided, however, that for purposes
of Section 8.06, an Affiliate of the Parent shall include any Person that
directly or indirectly owns more than 5% of any class of the capital stock of
the Parent and any officer or director of the Parent or any of its
Subsidiaries.  A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise.  Notwithstanding anything to the
contrary contained above, for purposes of Section 8.06, neither the
Administra­tive Agent, nor the Collateral Agent, nor the Joint Lead Arrangers
nor any Lender (or any of their respective affiliates) shall be deemed to
constitute an Affiliate of the Parent or its Subsidiaries in connection with the
Credit Documents or its dealings or arrangements relating thereto.

 
 

--------------------------------------------------------------------------------

 

“Agents” shall mean, collectively, the Administrative Agent, the Collateral
Agent and each Joint Lead Arranger.


“Agreement” shall mean this Credit Agreement, as modified, supplemented, amended
or restated from time to time.


“Applicable Margin” shall mean a percentage per annum equal to 3.00%, provided
that if the outstanding Loans have not been repaid in full on or prior to
December 31, 2010, the Applicable Margin shall be increased to 3.50% as of
January 1, 2010.


“Approved Appraiser” shall mean H. Clarksons & Company Limited, Fearnleys Ltd.,
R.S. Platou Shipbrokers a.s., Lorentzen & Stemoco, Simpson Spence & Young Ltd.
or such other independent appraisal firm as may be acceptable to the
Administrative Agent.


“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit K (appropriately completed).


“Assignment of Earnings” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements.”


“Assignments of Insurances” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements.”


“Bankruptcy Code” shall have the meaning provided in Section 9.05.


“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.


“Borrowing” shall mean the borrowing of the Loans by the Borrower.


“Borrowing Date” shall mean the date occurring on or after the Effective Date on
which the Borrowing of the Loans occurs.


“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be in New York City or London a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close.

 
-2-

--------------------------------------------------------------------------------

 

“Capitalized Lease Obligations” of any Person shall mean all rental obligations
which, under generally accepted accounting principles, are or will be required
to be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.


“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than one year from the date of
acquisition, (ii) time deposits and certificates of deposit of any commercial
bank having, or which is the principal banking subsidiary of a bank holding
company having capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by such Person, (iii) repurchase obligations with a term of not more
than 90 days for underlying securities of the types described in clause (i)
above entered into with any bank meeting the qualifi­ca­tions specified in
clause (ii) above, (iv) commercial paper issued by any Person incorpo­rated in
the United States rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s and in each case maturing not
more than one year after the date of acquisition by such Person, and (v)
investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (i) through (iv)
above.


“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.


“Change of Control” shall mean (i) the Parent shall at any time and for any
reason fail to own, directly or indirectly, 100% of the capital stock or other
equity interests of the Borrower and the Subsidiary Guarantors, (ii) the
Borrower shall at any time and for any reason fail to own, directly or
indirectly, 100% of the capital stock or other equity interests of the
Subsidiary Guarantors, (iii) the sale, lease or transfer of all or substantially
all of the Parent’s assets to any Person or group (as such term is used in
Section 13(d)(3) of the Exchange Act), (iv) the liquidation or dissolution of
the Parent or the Borrower, (v) any Person or group (as such term is used in
Section 13(d)(3) of the Exchange Act) other than one or more of the Permitted
Holders shall at any time become the owner, directly or indirectly, beneficially
or of record, of shares representing more than 30% of the outstanding voting or
economic equity interests of the Parent, (vi) the replacement of a majority of
the directors on the board of directors of the Parent over a two-year period
from the directors who constituted the board of directors of the Parent at the
beginning of such period, and such replacement shall not have been approved by a
vote of at least a majority of the board of directors of the Parent then still
in office who either were members of such board of directors at the beginning of
such period or whose election as a member of such Board of Directors was
previously so approved or (vii) a “change of control” or similar event shall
occur as provided in any outstanding Indebtedness (excluding Indebtedness with
an aggregate principal amount of less than $20,000,000) of Parent or any of its
Subsidiaries (or the documentation governing the same).


“Clarksons’ Historical Average Spot Rate” shall mean the 10-year monthly average
of the daily historical spot rates published by Clarksons PLC.

 
-3-

--------------------------------------------------------------------------------

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.  Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.


“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Earnings and Insurance Collateral, the Mortgaged
Vessel and all cash and Cash Equivalents at any time delivered as collateral
thereunder or hereunder.


“Collateral Agent” shall mean the Administrative Agent acting as mortgagee,
security trustee or collateral agent for the Secured Creditors pursuant to the
Security Documents.


“Collateral Disposition” shall mean (i) the sale, lease, transfer or other
disposition of Collateral by the Parent or any of its Subsidiaries to any Person
other than the Borrower or a Subsidiary Guarantor which owns the Mortgaged
Vessel or (ii) any Event of Loss of the Mortgaged Vessel; provided, however,
that the charter of the Mortgaged Vessel shall not be considered a Collateral
Disposition.


“Collateral and Guaranty Requirements” shall mean with respect to the Collateral
Vessel, the requirement that:


(i)             each Subsidiary that is required to be a Subsidiary Guarantor in
accordance with the definition thereof shall have duly authorized, executed and
delivered to the Administrative Agent the Subsidiaries Guaranty or a counterpart
thereof, substantially in the form of Exhibit E (as modified, supplemented or
amended from time to time, the “Subsidiaries Guaranty”), and the Subsidiaries
Guaranty shall be in full force and effect;


(ii)            the Borrower and each Subsidiary Guarantor (determined as
provided in clause (i) above) shall have (x) duly authorized, executed and
delivered the Pledge Agreement substantially in the form of Exhibit F (as
modified, supplemented or amended from time to time, the “Pledge Agreement”) or
a joinder thereto, and shall have (A) delivered to the Collateral Agent, as
pledgee, all the Pledged Securities referred to therein, together with executed
and undated stock powers in the case of capital stock constituting Pledged
Securities, and (B) otherwise complied with all of the requirements set forth in
the Pledge Agreement and (y) duly authorized, executed and delivered any other
related documentation necessary or advisable to perfect the Lien on the Pledge
Agreement Collateral in the respective jurisdictions of formation of the
Subsidiary Guarantors or the Borrower, as the case may be;


(iii)           the Borrower, the Subsidiary of the Borrower that owns such
Collateral Vessel, the Collateral Agent and Nordea Bank Finland plc, New York
Branch, as depositary bank, shall have duly executed and delivered a control
agreement substantially in the form attached to the Pledge Agreement with
respect to each Concentration Account;


(iv)           (A) the Credit Party that owns such Collateral Vessel shall have
duly authorized, executed and delivered (x) an Assignment of Earnings
substantially in the form of Exhibit G (as modified, supplemented or amended
from time to time, the “Assignment of Earnings”) and (y) an Assignment of
Insurances substantially in the form of Exhibit H (as modified, supplemented or
amended from time to time, the “Assignment of Insurances”), together covering
all of such Credit Party’s present and future Earnings and Insurance Collateral,
and (B) the Borrower shall use its commercially reasonably efforts to obtain an
Assignment of Charters substantially in the form of Exhibit B to the Assignment
of Earnings (as modified, supplemented or amended from time to time, the
“Assignment of Charters”) for any charter or similar contract that has as of the
execution date of such charter or similar contract a remaining term of three
years or greater, and shall use commercially reasonable efforts to provide
appropriate notices and consents related thereto, together covering all of such
Credit Party’s present and future Earnings and Insurance Collateral, in each
case together with:

 
-4-

--------------------------------------------------------------------------------

 

(a)            proper Financing Statements (Form UCC-1) in form for filing under
the UCC or in other appropriate filing offices of each jurisdiction as may be
necessary to perfect the security interests purported to be created by the
Assignment of Earnings, Assignment of Charters and the Assignment of Insurances;
and


(b)            certified copies of Requests for Information or Copies (Form
UCC-11), or equivalent reports, listing all effective financing statements that
name any Credit Party as debtor and that are filed in Washington D.C. and any
other relevant jurisdiction, together with copies of such other financing
statements (none of which shall cover the Collateral unless the Collateral Agent
shall have received Form UCC-3 Termination Statements (or such other termination
statements as shall be required by local law) fully executed for filing if
required by applicable laws in respect thereof);


(v)            the Credit Party that owns such Collateral Vessel shall have duly
authorized, executed and delivered, and caused to be recorded in the appropriate
vessel registry the Collateral Vessel Mortgage for the Collateral Vessel and the
Collateral Vessel Mortgage shall be effective to create in favor of the
Collateral Agent and/or the Lenders a legal, valid and enforceable first
priority security interest, in and lien upon the Collateral Vessel, subject only
to Permitted Liens;


(vi)           all filings, deliveries of instruments and other actions
necessary or desirable in the reasonable opinion of the Collateral Agent to
perfect and preserve the security interests described in clauses (ii) through
and (vi) above shall have been duly effected and the Collateral Agent shall have
received evidence thereof in form and substance reasonably satisfactory to the
Collateral Agent;


(vii)          the Administrative Agent shall have received an appraisal report
of recent date (and in no event dated earlier than 60 days prior to the
Borrowing Date) in form and substance and from an Approved Appraiser, stating
the then current fair market value of the Collateral Vessel on an individual
charter-free basis;


(viii)         the Administrative Agent shall have received each of the
following:

 
-5-

--------------------------------------------------------------------------------

 

(a)            certificates of ownership from appropriate authorities showing
(or confirmation updating previously reviewed certificates and indicating) the
registered ownership of the Collateral Vessel by the relevant Subsidiary
Guarantor;


(b)            the results of maritime registry searches with respect to the
Collateral Vessel, indicating no record liens other than Liens in favor of the
Collateral Agent and/or the Lenders and Permitted Liens;


(c)            class certificates from a classification society listed on
Schedule X or another classification society reasonably acceptable to the
Administrative Agent, indicating that the Collateral Vessel meets the criteria
specified in Section 6.24;


(d)            certified copies of all agreements related to the technical and
commercial management of the Collateral Vessel;


(e)            certified copies of all ISM and ISPS Code documentation for the
Collateral Vessel; and


(f)             a report, in form and scope reasonably satisfactory to the
Administrative Agent, from a firm of independent marine insurance brokers
reasonably acceptable to the Administrative Agent (it being understood that
Leeds and Leeds, AON and Marsh are acceptable) with respect to the insurance
maintained by the Credit Parties in respect of the Collateral Vessel, together
with a certificate from such broker certifying that such insurances (i) are
placed with such insurance companies and/or underwriters and/or clubs, in such
amounts, against such risks, and in such form, as are customarily insured
against by similarly situated insureds for the protection of the Administrative
Agent, the Collateral Agent and/or the Lenders as mortgagee and (ii) conform
with the insurance requirements of the Collateral Vessel Mortgage;


(ix)           the Administrative Agent shall have received from (a) special New
York counsel to the Borrower and the Credit Parties (which shall be Kramer Levin
Naftalis & Frankel LLP or another New York law firm reasonably acceptable to the
Administrative Agent), an opinion addressed to the Administrative Agent and each
of the Lenders and dated as of the date of such Credit Event covering the
matters set forth in Exhibit C-1, (b) special Marshall Islands counsel to the
Parent (which shall be Dennis J. Reeder, Esq. or other counsel to the Parent
qualified in such jurisdiction and reasonably satisfactory to the Administrative
Agent), an opinion addressed to the Administrative Agent and each of the Lenders
and dated as of the date of such Credit Event covering the matters set forth in
Exhibit C-2, and (c) special Bermuda counsel to each of the Credit Parties
(which shall be Conyers Dill & Pearman Limited or other counsel to each of the
Credit Parties qualified in such jurisdiction and reasonably satisfactory to the
Administrative Agent), an opinion addressed to the Administrative Agent and each
of the Lenders and dated as of the date of such Credit Event covering the
matters set forth in Exhibit C-3; and

 
-6-

--------------------------------------------------------------------------------

 

(x)            the Administrative Agent shall have received a certificate, dated
the Borrowing Date and reasonably acceptable to the Administrative Agent, signed
by the Chairman of the Board, the President, any Vice President, the Treasurer
or an authorized manager, member or general partner of each Credit Party, and
attested to by the Secretary or any Assistant Secretary (or, to the extent such
Credit Party does not have a Secretary or Assistant Secretary, the analogous
Person within such Credit Party) of such Credit Party, as the case may be,
substantially in the form of Exhibit D, with appropriate insertions, together
with copies of the Certificate of Incorporation and By-Laws (or equivalent
organizational documents) of such Credit Party and the resolutions of such
Credit Party referred to in such certificate authorizing the consummation of the
Transaction; and (b) the Administrative Agent shall have received copies of
governmental approvals, good standing certificates and bring-down telegrams or
facsimiles, if any, which the Administrative Agent may have reasonably requested
in connection therewith, such documents and papers, where appropriate, to be
certified by proper corporate or governmental authorities.


“Collateral Vessel” shall mean Genmar Vision.


“Collateral Vessel Mortgage” shall mean a first preferred deed of covenants and
statutory mortgage in substantially the form of Exhibit I, or such other form as
may be reasonably satisfactory to the Administrative Agent, as such first
preferred deed of covenants and statutory mortgage may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.


“Commitment” shall mean, for each Lender, the amount set forth opposite such
Lender’s name in Schedule I directly below the column entitled “Commitment,” as
the same may be (x) terminated pursuant to Sections 2.02, 3.02 and/or 9, as
applicable, or (y) adjusted from time to time as a result of assignments to or
from such Lender pursuant to Section 2.12 or 11.04(b).


“Concentration Account” shall have the meaning provided in the Pledge Agreement.


“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of the Parent and its Subsidiaries at such time.


“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Parent and its Subsidiaries at such time, but
excluding the current portion of any Indebtedness under this Agreement and the
current portion of any other long-term Indebtedness which would otherwise be
included therein.


“Consolidated EBIT” shall mean, for any period, the Consolidated Net Income for
such period, before interest expense and provision for taxes based on income and
without giving effect to any extraordinary gains or losses or gains or losses
from sales of assets other than inventory sold in the ordinary course of
business.


“Consolidated EBITDA” shall mean, for any period, Consolidated EBIT, adjusted by
adding thereto the amount of (i) all amortization of intangibles and
depreciation, (ii) non-cash management incentive compensation, in each case that
were deducted in arriving at Consolidated EBIT for such period and (iii) for the
purpose of Section 8.04(a) and 8.08 only, if the Collateral Vessel has been
acquired by the Parent or any of its Subsidiaries during any Test Period, the
Clarksons’ Historical Average Spot Rate for the vessel class of the Collateral
Vessel less an amount equal to the Parent or such Subsidiary’s, as the case may
be, good faith estimate of the daily operating expenses relating to the
operation of the Collateral Vessel, in each case, for each day during the period
from the first day of such Test Period to the date of the acquisition of the
Collateral Vessel (the “Pre-Acquisition Period”) multiplied by the actual number
of days in the relevant Pre-Acquisition Period.

 
-7-

--------------------------------------------------------------------------------

 

“Consolidated Indebtedness” shall mean, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness (but including in any
event the then outstanding principal amount of all Loans, all Capitalized Lease
Obligations and all letters of credit outstanding) of the Parent and its
Subsidiaries on a consolidated basis as determined in accordance with GAAP;
provided that (i) Indebtedness outstanding pursuant to trade payables and
accrued expenses incurred in the ordinary course of business, and (ii)
guarantees of operating leases assigned to any of the Parent or any Wholly-Owned
Subsidiary of the Parent to the extent such lease is permitted hereunder and
such obligation does not exceed that which would otherwise be attributed to such
Person under such operating lease, shall be excluded in determining Consolidated
Indebtedness.


“Consolidated Net Income” shall mean, for any period, the consolidated net after
tax income of the Parent and its Subsidiaries determined in accordance with
GAAP.


“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obliga­tions (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property consti­tut­ing direct or
indirect security therefor, (ii) to advance or supply funds (x) for the purchase
or payment of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to pur­chase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obliga­tion or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business and any products
warranties extended in the ordinary course of business.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if the less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to the terms of
the instrument evidencing such Contingent Obligation) or, if not stated or
deter­min­able, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.


“Credit Documents” shall mean this Agreement, each Note, each Security Document,
the Subsidiaries Guaranty and, after the execution and delivery thereof, each
addi­tional guaranty or additional security document executed pursuant to
Section 7.11.

 
-8-

--------------------------------------------------------------------------------

 

“Credit Event” shall mean the making of any Loan.


“Credit Party” shall mean the Parent, the Borrower, the Subsidiary Guarantors,
and any other Subsidiary of the Parent which at any time executes and delivers
any Credit Document.


“Debt Agreements” shall have the meaning provided in Section 5.05.


“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.


“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.


“Dividend” with respect to any Person shall mean that such Person or any
Subsidiary of such Person has declared or paid a dividend or returned any equity
capital to its stockholders or members or the holders of options or warrants
issued by such Person with respect to its capital stock or membership interests
or authorized or made any other distribution, payment or delivery of property
(other than common stock, Qualified Preferred Stock or the right to purchase any
of such stock of such Person) or cash to its stockholders or members or the
holders of options or warrants issued by such Person with respect to its capital
stock or membership interests as such.  Without limiting the foregoing,
“Dividends” with respect to any Person shall also include all payments made or
required to be made by such Person with respect to any stock appre­ciation
rights, plans, equity incentive or achievement plans or any similar plans or
setting aside of any funds for the foregoing purposes.


“Documents” shall mean the Credit Documents.


“Dollars” and the sign “$” shall each mean lawful money of the United States.


“Earnings and Insurance Collateral” shall mean all “Earnings Collateral” and
“Insurance Collateral”, as the case may be, as defined in the respective
Assignment of Earnings and the Assignment of Insurances.


“Effective Date” shall have the meaning provided in Section 11.10.


“Eligible Transferee” shall mean and include a commercial bank, insurance
com­pany, financial institution, fund or other Person which regularly purchases
interests in loans or extensions of credit of the types made pursuant to this
Agreement, any other Person which would constitute a “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act as in effect on
the Effective Date or other “accredited investor” (as defined in Regulation D of
the Securities Act); provided that neither the Parent, the Borrower nor any of
their respective Affiliates shall be an Eligible Transferee at any time.


“Employment Agreements” shall have the meaning provided in Section 5.05.


“Environmental Claims” shall mean any and all administrative, regulatory or
judi­cial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any per­mit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury to health, safety or the environment due to the presence of Hazardous
Materials.

 
-9-

--------------------------------------------------------------------------------

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on the Parent or any of
its Subsidiaries, relating to the environment, and/or Hazardous Materials,
including, without limitation, CERCLA; OPA; the Federal Water Pollution Control
Act, 33 U.S.C. § 1251 et seq.; the Hazardous Material Transportation Act, 49
U.S.C. § 1801 et seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq. (to the extent it regulates occupational exposure to Hazardous
Materials); and any state and local or foreign counterparts or equivalents, in
each case as amended from time to time.


“Environmental Release” shall mean any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or migration into the environment.


“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.  Sec­tion references to ERISA are to ERISA, as in effect at the date
of this Agreement and any sub­sequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.


“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Parent or a Subsidiary of the Parent would be deemed to
be a “single employer” within the meaning of Section 414(b), (c), (m) or (o) of
the Code.


“Eurodollar Rate” shall mean with respect to each Interest Period, (a) the
offered rate (rounded upward to the nearest 1/16 of one percent) for deposits of
Dollars for a period equivalent to such period at or about 11:00 A.M. (London
time) on the second Business Day before the first day of such period as is
displayed on Reuters LIBOR 01 Page (or such other service as may be nominated by
the British Bankers’ Association as the information vendor for displaying the
London Interbank Offered Rates of major banks in the London interbank Eurodollar
market) (the “Screen Rate”), provided that if on such date no such rate is so
displayed or, in the case of the initial Interest Period in respect of the
Loans, if less than three Business Days’ prior notice of the Loans shall have
been delivered to the Administrative Agent, the Eurodollar Rate for such period
shall be the arithmetic average (rounded upward to the nearest 1/16 of 1%) of
the rate quoted to the Administrative Agent by the Reference Banks for deposits
of Dollars in an amount approximately equal to the amount in relation to which
the Eurodollar Rate is to be determined for a period equivalent to such
applicable Interest Period by prime banks in the London interbank Eurodollar
market at or about 11:00 A.M. (London time) on the second Business Day before
the first day of such period, in each case divided (and rounded upward to the
nearest 1/16 of 1%) by (b) a percentage equal to 100% minus the then stated
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental, special or other reserves required by
applicable law) applicable to any member bank of the Federal Reserve System in
respect of Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D).

 
-10-

--------------------------------------------------------------------------------

 

“Event of Default” shall have the meaning provided in Section 9.


“Event of Loss” shall mean any of the following events: (x) the actual or
constructive total loss of the Collateral Vessel or the agreed or compromised
total loss of the Collateral Vessel; or (y) the capture, condemnation,
confiscation, requisition, purchase, seizure or forfeiture of, or any taking of
title to, the Collateral Vessel.  An Event of Loss shall be deemed to have
occurred: (i) in the event of an actual loss of the Collateral Vessel, at the
time and on the date of such loss or if that is not known at noon Greenwich Mean
Time on the date which the Collateral Vessel was last heard from; (ii) in the
event of damage which results in a constructive or compromised or arranged total
loss of the Collateral Vessel, at the time and on the date of the event giving
rise to such damage; or (iii) in the case of an event referred to in clause (y)
above, at the time and on the date on which such event is expressed to take
effect by the Person making the same.  Notwithstanding the foregoing, if the
Collateral Vessel shall have been returned to the Borrower following any event
referred to in clause (y) above prior to the date upon which payment is required
to be made under Section 4.02(c) hereof, no Event of Loss shall be deemed to
have occurred by reason of such event.


“Existing Indebtedness” shall have the meaning provided in Section 6.20.


“Federal Funds Rate” shall mean, for any day, an interest rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 11:00 A.M. (New York time) on such
day on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion.


“Flag Jurisdiction Transfer” shall mean the transfer of the registration and
flag of the Mortgaged Vessel from one Acceptable Flag Jurisdiction to another
Acceptable Flag Jurisdiction, provided that the following conditions are
satisfied with respect to such exchange:


(i)             On each Flag Jurisdiction Transfer Date, the Credit Party which
is consummating a Flag Jurisdiction Transfer on such date shall have duly
authorized, executed and delivered, and caused to be recorded in the
appro­priate vessel registry the Collateral Vessel Mortgage, substantially in
the form of Exhibit I (with such modifications as are required by or appropriate
for the Acceptable Flag Jurisdiction of the Mortgaged Vessel), with respect to
the Mortgaged Vessel and the Collateral Vessel Mortgage shall be effective to
create in favor of the Collateral Agent and/or the Lenders a legal, valid and
enforceable first priority security interest in, and lien upon, the  Mortgaged
Vessel, subject only to Permitted Liens.  All filings, deliv­eries of
instruments and other actions necessary or desirable in the reasonable opinion
of the Collateral Agent to perfect and preserve such security interests shall
have been duly effected and the Collateral Agent shall have received evidence
thereof in form and substance reasonably satisfactory to the Collateral Agent.

 
-11-

--------------------------------------------------------------------------------

 

(ii)            On each Flag Jurisdiction Transfer Date, the Administrative
Agent shall have received from local counsel to the Credit Parties consummating
the Flag Jurisdiction Transfer reasonably satisfactory to the Administrative
Agent practicing in those jurisdictions in which the Mortgaged Vessel is
registered and/or the Credit Party owning such Mortgaged Vessel is organized,
which opinions shall be addressed to the Administrative Agent and each of the
Lenders and dated such Flag Jurisdiction Transfer Date, which shall (x) be in
form and substance reasonably acceptable to the Administrative Agent and (y)
cover the perfection of the security interests granted pursuant to the
Collateral Vessel Mortgage and such other matters incident thereto as the
Administrative Agent may reasonably request.


(iii)           On each Flag Jurisdiction Transfer Date:


(A)           The Administrative Agent shall have received (x) certificates of
ownership from appropriate authorities showing (or confirmation updating
previously reviewed certifi­cates and indicating) the registered ownership of
the Mortgaged Vessel transferred on such date by the relevant Subsidiary
Guarantor and (y) the results of maritime registry searches with respect to the
Mortgaged Vessel transferred on such date, indicating no record liens other than
Liens in favor of the Collateral Agent and/or the Lenders and Permitted Liens.


(B)           The Administrative Agent shall have received a report, in form and
scope reasonably satisfactory to the Administrative Agent, from a firm of
independent marine insurance brokers reasonably acceptable to the Administrative
Agent with respect to the insurance maintained by the Credit Party in respect of
the Mortgaged Vessel transferred on such date, together with a certificate from
such broker certifying that such insurances (i) are placed with such insur­ance
companies and/or underwriters and/or clubs, in such amounts, against such risks,
and in such form, as are customarily insured against by similarly situated
insureds for the protection of the Administrative Agent and/or the Lenders as
mortgagee and (ii) conform with the insurance require­ments of the Collateral
Vessel Mortgage.


(iv)           On or prior to each Flag Jurisdiction Transfer Date, the
Administrative Agent shall have received a certificate, dated the Flag
Jurisdiction Transfer Date, signed by the Chairman of the Board, the President,
any Vice President, the Treasurer or an authorized manager, member or general
partner of the Credit Party commencing such Flag Jurisdiction Transfer,
certifying that (A) all necessary govern­mental (domestic and foreign) and third
party approvals and/or consents in connection with the Flag Jurisdiction
Transfer being consummated on such date and other­wise referred to herein shall
have been obtained and remain in effect, (B) there exists no judgment, order,
injunction or other restraint prohibiting or imposing materi­ally adverse
conditions upon such Flag Jurisdiction Transfer or the other transactions
contem­plated by this Agreement and (C) copies of resolutions approving the Flag
Jurisdiction Transfer of such Credit Party and any other matters the
Administrative Agent may reasonably request.

 
-12-

--------------------------------------------------------------------------------

 

“Flag Jurisdiction Transfer Date” shall mean the date on which a Flag
Jurisdiction Transfer occurs.


“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States of America by the Parent or any one or more of its
Subsidiaries primarily for the benefit of employees of the Parent or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.


“GAAP” shall have the meaning provided in Section 11.07(a).


“Guaranteed Creditors” shall mean and include each of the Administrative Agent,
the Collateral Agent, the Lenders and each party (other than any Credit Party)
party to an Interest Rate Protection Agreement or Other Hedging Agreement to the
extent such party constitutes a Secured Creditor under the Security Documents.


“Guaranteed Obligations” shall mean (i) the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of (x) the
principal of, premium, if any, and interest on the Notes issued by, and the
Loans made to, the Borrower under this Agreement, and (y) all other obligations
(including obliga­tions which, but for the automatic stay under Section 362(a)
of the Bankruptcy Code, would become due), liabilities and indebtedness owing by
the Borrower to the Lender Creditors (in the capacities referred to in the
definition of Lender Creditors) under this Agreement and each other Credit
Document to which the Borrower is a party (including, without limitation,
indemnities, fees and interest thereon (including any interest accruing after
the commencement of any bankruptcy, insolvency, receivership or similar
proceeding at the rate provided for in this Agreement, whether or not such
interest is an allowed claim in any such proceeding)), whether now existing or
hereafter incurred under, arising out of or in connection with this Agreement
and any such other Credit Document and the due performance and compliance by the
Borrower with all of the terms, conditions and agreements contained in all such
Credit Documents (all such principal, premium, interest, liabilities,
indebtedness and obligations being herein collectively called the “Credit
Document Obligations”) and (ii) the full and prompt payment when due (whether at
the stated maturity, by acceleration or otherwise) of all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), liabilities and indebtedness (including any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for in the respective
Interest Rate Protection Agreements or Other Hedging Agreements, whether or not
such interest is an allowed claim in any such proceeding) owing by the Borrower
under any Interest Rate Protection Agreement or Other Hedging Agreement entered
into in respect of the Borrower’s obligations with respect to the outstanding
Loans and/or Commitments from time to time, whether now in existence or
hereafter arising, and the due performance and compliance by the Borrower with
all of the terms, conditions and agreements contained in each such Interest Rate
Protection Agreement and Other Hedging Agreement to which it is a party.

 
-13-

--------------------------------------------------------------------------------

 

“Guaranty” shall mean collectively the Parent Guaranty and the Subsidiaries
Guaranty.


“Hazardous Materials” shall mean: (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any governmental authority under Environmental Laws.


“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebted­ness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the maximum amount available to be drawn under all letters of credit issued
for the account of such Person and all unpaid drawings in respect of such
letters of credit, (iii) all Indebtedness of the types described in clause (i),
(ii), (iv), (v), (vi), (vii) of this definition secured by any Lien on any
property owned by such Person, whether or not such Indebtedness has been assumed
by such Person (to the extent of the value of the respective property), (iv) the
aggregate amount required to be capitalized under leases under which such Person
is the lessee, (v) all obligations of such person to pay a specified purchase
price for goods or services, whether or not delivered or accepted, i.e.,
take-or-pay and similar obligations, (vi) all Contingent Obligations of such
Person and (vii) all obligations under any Interest Rate Protection Agreement or
Other Hedging Agreement or under any similar type of agreement; provided that
Indebtedness shall in any event not include trade payables and expenses accrued
in the ordinary course of business.


“Interest Determination Date” shall mean the second Business Day prior to the
commencement of any Interest Period relating to the Loan.


“Interest Period” shall have the meaning provided in Section 2.08.


“Interest Rate Protection Agreement” shall mean any interest rate swap
agree­ment, interest rate cap agreement, interest collar agreement, interest
rate hedging agreement, interest rate floor agreement or other similar agreement
or arrangement.

 
-14-

--------------------------------------------------------------------------------

 

“Investments” shall have the meaning provided in Section 8.05.


“Joint Lead Arrangers” shall mean Nordea Bank Finland plc, New York Branch, and
DnB NOR Bank ASA, New York Branch in their capacity as joint lead arranger and
joint bookrunners in respect of the credit facility provided for herein.


“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.


“Lender” shall mean each financial institution listed on Schedule I, as well as
any Person which becomes a “Lender” hereunder pursuant to 11.04(b).


“Lender Creditors” shall mean the Lenders, the Collateral Agent and the
Administrative Agent.


“Lender Default” shall mean (i) the refusal (which has not been retracted) or
other failure (which has not been cured) of a Lender to make available its
portion of any Borrowing required to be made in accordance with the terms of
this Agreement as then in effect or (ii) a Lender having notified in writing the
Borrower and/or the Administrative Agent that it does not intend to comply with
its obligations under Section 2.01.


“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrange­ment, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).


“Loan” shall have the meaning provided in Section 2.01.


“Management Agreements” shall have the meaning provided in Section 5.05.


“Margin Regulations” shall have the meaning provided in Section 5.04.


“Margin Stock” shall have the meaning provided in Regulation U.


“Market Disruption Event” shall mean:



 
(i)
if, at or about noon on the Interest Determination Date for the relevant
Interest Period, the Screen Rate is not available and none or only one of the
Reference Banks supplies a rate to the Administrative Agent to determine the
Eurodollar Rate for the relevant Interest Period; or




 
(ii)
before close of business in New York on the Interest Determination Date for the
relevant Interest Period, the Administrative Agent receives notice from a Lender
or Lenders the sum of whose outstanding Loans and/or Commitments in the
aggregate exceed 50% of the Loans and/or Commitments that (i) the cost to such
Lenders of obtaining matching deposits in the London interbank Eurodollar market
for the relevant Interest Period would be in excess of the Eurodollar Rate for
such Interest Period or (ii) such Lenders are unable to obtain funding in the
London interbank Eurodollar market.


 
-15-

--------------------------------------------------------------------------------

 

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, property, assets, liabilities, condition (financial or otherwise) or
prospects (x) of the Mortgaged Vessel, (y) the Borrower and the Subsidiary
Guarantors taken as a whole, or (z) the Parent and its Subsidiaries taken as a
whole, (ii) the rights and remedies of the Lenders or the Administrative Agent
or (iii) the ability of the Borrower or the Borrower and its Subsidiaries, taken
as a whole, to perform its or their Obligations hereunder.


“Maturity Date” shall mean the one-year anniversary of the Effective Date.


“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.


“Mortgaged Vessel” shall mean the Collateral Vessel at any time when (i) it is
subject to the first priority perfected Collateral Vessel Mortgage and (ii) the
other Collateral and Guaranty Requirements are satisfied.


“Mortgaged Vessel Value” shall have the meaning set forth in Section 8.09.


“Multiemployer Plan” shall mean a Plan which is defined in Section 3(37) of
ERISA.


“NAIC” shall mean the National Association of Insurance Commissioners (and its
successors from time to time).


“Net Cash Proceeds” shall mean, with respect to any Collateral Disposition, sale
or issuance of Equity Interests or sale of the Collateral Vessel, as the case
may be, the aggregate cash payments (including any cash received by way of
deferred payment pursuant to a note receivable issued in connection with such
Collateral Disposition or equity issuance, other than the portion of such
deferred payment constituting interest, but only as and when received) received
by the Borrower from such Collateral Disposition or equity issuance, net of (i)
reasonable transaction costs (including, without limitation, reasonable
attorney’s fees) and sales commissions and (ii) the estimated marginal increase
in income taxes and any stamp tax payable by the Borrower or any of its
Subsidiaries as a result of such Collateral Disposition.


“Net Debt to EBITDA Ratio” shall mean, at any date of determination, the ratio
of Consolidated Indebtedness on such date less unrestricted cash and Cash
Equivalents held by the Parent and its Subsidiaries on such date to Consolidated
EBITDA for the Test Period ending on such date.


“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.


 “Non-Recourse Default” shall mean (i) a default by such Non-Recourse Subsidiary
in any payment of any Non-Recourse Indebtedness beyond the period of grace, if
any, provided in the instrument or agreement under which such Non-Recourse
Indebtedness was created or (ii) a Non-Recourse Subsidiary shall default in the
observance or performance of any agreement or condition relating to any
Non-Recourse Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Non-Recourse Indebtedness (or
a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Non-Recourse
Indebtedness to become due prior to its stated maturity or (iii) any
Non-Recourse Indebtedness shall be declared to be due and payable, or required
to be prepaid other than by a regularly scheduled required pre­payment, prior to
the stated maturity thereof.

 
-16-

--------------------------------------------------------------------------------

 

“Non-Recourse Indebtedness” shall mean any Indebtedness of a Non-Recourse
Subsidiary that is non-recourse to any Credit Party and for which no Credit
Party provides any credit support; provided such Indebtedness may be full
recourse to the Non-Recourse Subsidiary.


“Non-Recourse Subsidiary” shall mean any subsidiary of the Parent formed after
the Effective Date which has been designated by the Parent as an “Unrestricted
Subsidiary” under and as defined in the Senior Unsecured Note Documents and in
an officer’s certificate delivered to the Administrative Agent, provided that
neither the Parent nor any subsidiary of the Parent shall have any liability or
recourse with respect to any Non-Recourse Indebtedness of such Non-Recourse
Subsidiary.


“Note” shall have the meaning provided in Section 2.05(a).


“Notice of Borrowing” shall have the meaning provided in Section 2.03.


“Notice Office” shall mean the office of the Administrative Agent located at 437
Madison Avenue, 21st Floor, New York, NY 10022, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.


“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent or any Lender pursuant to the terms of this Agreement or any
other Credit Document.


“OPA” shall mean the Oil Pollution Act of 1990, as amended, 33 U.S.C. § 2701 et
seq.


“Other Hedging Agreement” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against the fluctuations in currency or
commodity values.


“Parent” shall have the meaning provided in the first paragraph of this
Agreement.


“Parent Guaranty” shall mean the guaranty of the Parent pursuant to Section 12.

 
-17-

--------------------------------------------------------------------------------

 

“Parent Stock” shall mean any shares of any class of the capital stock or
membership interests (including, without limitation, common stock) of the Parent
outstanding on or after the Effective Date or any options or warrants issued
with respect to the foregoing.


“PATRIOT Act” shall have the meaning provided in Section 11.21.


“Payment Office” shall mean the office of the Administrative Agent located at
437 Madison Avenue, 21st Floor, New York, NY 10022, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.


“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.


“Permitted Encumbrance” shall mean easements, rights-of-way, restrictions,
encroachments, exceptions to title and other similar charges or encumbrances on
the Mortgaged Vessel or any other property of the Parent or any of its
Subsidiaries arising in the ordinary course of business which do not materially
detract from the value of the Mortgaged Vessel or the property subject thereto.


“Permitted Holders” shall mean (i) Peter Georgiopoulos (including his immediate
family members and trusts for his benefit and/or the benefit of his immediate
family members) and any corporation or other entity directly controlled by Peter
Georgiopoulos and (ii) Oaktree Capital Management, LLC and any corporation or
other entity directly controlled by Oaktree Capital Management, LLC.


“Permitted Liens” shall have the meaning provided in Section 8.01.


“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.


“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Parent or a Subsidiary of the Parent or any ERISA Affiliate,
and each such plan for the five-year period immediately following the latest
date on which the Parent, or a Subsidiary of the Parent or any ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan.


“Pledge Agreement” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements.”


“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.


“Pledged Securities” shall mean “Securities” as defined in the Pledge Agreement
pledged (or required to be pledged) pursuant thereto.


“Pre-Acquisition Period” shall have the meaning provided in the definition of
“Consolidated EBITDA”.

 
-18-

--------------------------------------------------------------------------------

 

“Prime Rate” shall mean the rate which the Administrative Agent announces from
time to time as its prime lending rate, the Prime Rate to change when and as
such prime lending rate changes.  The Prime Rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer. The Administrative Agent may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.


“Projections” shall mean the Parent’s forecasted consolidated and
consolidating:  (a) balance sheets; (b) profit and loss statements; (c) cash
flow statements and (d) capitalization statements, all prepared on a Subsidiary
by Subsidiary basis and based upon good faith estimates and assumptions believed
by the Parent to be reasonable at the time made, together with appropriate
supporting details and a statement of underlying assumptions.


“Qualified Preferred Stock” shall mean any preferred stock so long as the terms
of any such preferred stock (i) do not contain any mandatory put, redemption,
repayment, sinking fund or other similar provision occurring prior to one year
after the Maturity Date, (ii) do not require the cash payment of dividends,
(iii) do not contain any covenants other than periodic reporting requirements,
(iv) do not grant the holder thereof any voting rights except for voting rights
on fundamental matters such as mergers, consolidations, sales of all or
substantially all of the assets of the issuer thereof, or liquidations involving
the issuer thereof and other voting rights which holders of common stock may
have and (v) any other preferred stock that satisfies (i) and (iii) of this
definition of Qualified Preferred Stock and that is otherwise issuable or may be
distributed pursuant to a shareholders’ rights plan of the Parent; provided,
however, any Dividend or similar feature of such Qualified Preferred Stock shall
only be declared and paid in accordance with Section 8.03.


“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.


“Reference Banks” shall mean, at any time, (i) if there are less than two
Lenders at such time, each Lender and (ii) if there are three or more Lenders at
such time, each Joint Lead Arranger and one other Lender as shall be determined
by the Administrative Agent.


“Register” shall have the meaning provided in Section 11.17.


“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.


“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.


“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.


“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 
-19-

--------------------------------------------------------------------------------

 

“Replaced Lender” shall have the meaning provided in Section 2.12.


“Replacement Lender” shall have the meaning provided in Section 2.12.


“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation Section 4043.


“Required Lenders” shall mean Lenders (including, at any time, Nordea Bank
Finland plc, New York Branch and DnB NOR Bank ASA, New York Branch to the extent
that they are Lenders at such time), the sum of whose outstanding Loans at any
time represents an amount greater than 66-2/3% of all outstanding Loans at such
time.


“Returns” shall have the meaning provided in Section 6.09.


“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc., and its successors.


“Screen Rate” shall have the meaning provided in the definition of Eurodollar
Rate.


“Secured Creditors” shall mean the “Secured Creditors” as defined in the
Security Documents.


“Securities Act” shall mean the Securities Act of 1933, as amended.


“Security Documents” shall mean the Pledge Agreement, the Assignment of
Earnings, the Assignment of Insurances, the Collateral Vessel Mortgage and,
after the execution and delivery thereof, each additional security document
executed pursuant to Section 6.11.


“Senior Unsecured Note Documents” shall mean the Senior Unsecured Note
Indenture, the Senior Unsecured Notes and the guarantees delivered in connection
with the Senior Unsecured Notes, as the same may be amended, restated,
supplemented, waived and/or otherwise modified from time to time in accordance
with the terms thereof and of this Agreement.


“Senior Unsecured Note Indenture” shall mean the indenture entered into by the
Parent, certain of its Subsidiaries and the Bank of New York Mellon, as trustee,
in connection with the issuance of the Senior Unsecured Notes, as the same may
be amended, restated, supplemented, waived and/or otherwise modified from time
to time in accordance the terms thereof and of this Agreement.


“Senior Unsecured Notes” shall mean the 12% senior unsecured notes of the Parent
due 2017 issued pursuant to the Senior Unsecured Note Indenture.


“Shareholder Payment” shall mean, with respect to any Person, Dividends and
Stock Buy-Backs with respect to such Person.

 
-20-

--------------------------------------------------------------------------------

 

“Shareholders’ Agreements” shall have the meaning provided in Section 5.05.


“Significant Default” shall mean any Event of Default pursuant to Section 9.03
with respect to any failure to comply with Sections 8.07 or 8.09 or any Default
or Event of Default pursuant to Section 9.01 or 9.05.


“Specified Requirements” shall mean the requirements set forth in clauses (i),
(ii) (vi), (viii), (ix)(a), (ix)(b), (ix)(c) and (ix)(f) of the definition of
“Collateral and Guaranty Requirements.”


“Stock Buy-Back” shall mean, with respect to any Person, that such Person or any
Subsidiary of such Person shall have redeemed, retired, purchased or otherwise
acquired, directly or indirectly, for a consideration (other than common stock,
Qualified Preferred Stock or the right to purchase any such stock of such
Person), any shares of any class of its capital stock or membership interests
outstanding on or after the Effective Date (or any options or warrants issued by
such Persons with respect to its capital stock) (including Parent Stock).


“Subsidiaries Guaranty” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements.”


“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.


“Subsidiary Guarantor” shall mean each direct and indirect Subsidiary of the
Borrower which owns the Collateral Vessel or which owns, directly or indirectly,
any of the capital stock of any such direct or indirect Subsidiary.


“Tax Sharing Agreement” shall have the meaning provided in Section 5.05.


“Taxes” shall have the meaning provided in Section 4.04(a).


“Test Period” shall mean each period of four consecutive fiscal quarters then
last ended, in each case taken as one accounting period.


“Total Commitment” shall mean, at any time, the sum of the Commitments of the
Lenders at such time.


“Transaction” shall mean, collectively, (i) the entering into of the Credit
Documents and the incurrence of the Loans hereunder and (ii) the payment of all
fees and expenses in connection with the foregoing.

 
-21-

--------------------------------------------------------------------------------

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.


“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).


“United States” and “U.S.” shall each mean the United States of America.


“Vessel” shall mean, collectively, all sea going vessels and tankers at any time
owned by the Parent or its Subsidiaries, and, individually, any of such vessels.


“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock (other than director’s qualifying shares) is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
and (ii) any partnership, limited liability company, association, joint venture
or other entity in which such Person and/or one or more Wholly-Owned
Subsidiaries of such Person has a 100% equity interest at such time.


SECTION 2.  Amount and Terms of Credit Facilities.


2.01  Commitments.  Subject to and upon the terms and conditions set forth
herein, each Lender severally agrees to make a term loan (each a “Loan” and,
collectively, the “Loans”) to the Borrower, which Loans: (i) may be incurred
pursuant to one drawing on the Borrowing Date, which shall occur in each case on
or after the Effective Date and prior to October 15, 2010, (ii) shall be
denominated in Dollars and (iii) shall be made by each such Lender in that
aggregate principal amount which does not exceed the Commitment of such
Lender.  Once repaid, Loans incurred hereunder may not be reborrowed.


2.02  Limitation on Number of Borrowings.  No more than one Borrowing may occur.

 
-22-

--------------------------------------------------------------------------------

 

2.03  Notice of Borrowing.  (a)  When the Borrower desires to incur the Loans
hereunder, it shall give the Administrative Agent at its Notice Office at least
three Business Days’ prior written notice of the Loans to be incurred hereunder,
provided that any such notice shall be deemed to have been given on a certain
day only if given before 2:00 P.M. (New York time).  Such writ­ten notice (a
“Notice of Borrowing”), except as otherwise expressly provided in Section 2.09,
shall be irrevocable and shall be given by the Borrower in the form of Exhibit
A, appropri­ately completed to specify (i) the principal amount of the Loans to
be incurred pursuant to such Borrowing, (ii) the date of such Borrowing (which
shall be a Business Day), (iii) the initial Interest Period to be applicable
thereto and (iv) to which account the proceeds of the Loans are to be
deposited.  The Administrative Agent shall promptly give each Lender notice of
such proposed Borrowing, of such Lender’s propor­tion­ate share thereof and of
the other matters required by the immediately preceding sentence to be specified
in the Notice of Borrowing.


(b)            Without in any way limiting the obligation of the Borrower to
deliver a written Notice of Borrowing in accordance with Section 2.03(a), the
Administrative Agent may act without liability upon the basis of telephonic
notice of such Borrowing, believed by the Administrative Agent in good faith to
be from the Chairman of the Board, Chief Administrative Officer, President,
Chief Financial Officer or the Treasurer of the Borrower (or any other officer
of the Borrower designated in writing to the Administrative Agent by the Chief
Executive Officer, Chief Administrative Officer, President or Treasurer of the
Borrower as being authorized to give such notices under this Agreement) prior to
receipt of Notice of Borrowing.  In each such case, the Borrower hereby waives
the right to dispute the Administrative Agent’s record of the terms of such
telephonic notice of such Borrowing, absent manifest error.


2.04  Disbursement of Funds.  Except as otherwise specifically provided in the
immediately succeeding sentence, no later than 12:00 Noon (New York time) on the
date speci­fied in the Notice of Borrowing, each Lender with a Commitment will
make available its pro rata portion of such Borrowing requested to be made on
such date.  All such amounts shall be made available in Dollars and in
immediately available funds at the Payment Office of the Administrative Agent
and the Administrative Agent will make available to the Borrower (prior to 1:00
P.M. (New York Time) on such day to the extent of funds actually received by the
Administrative Agent prior to 12:00 Noon (New York Time) on such day) at the
Payment Office, in the account specified in the applicable Notice of Borrowing,
the aggregate of the amounts so made available by the Lenders.  Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  If such corresponding amount is not in
fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender.  If such Lender does not pay such corre­spond­ing
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Borrower and the Borrower shall
immediately pay such corresponding amount to the Administrative Agent.  The
Administrative Agent shall also be entitled to recover on demand from such
Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower until the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if recovered from such Lender, at the overnight Federal Funds
Rate and (ii) if recovered from the Borrower, the rate of interest applicable to
the respective Borrowing, as determined pursuant to Section 2.07.  Nothing in
this Section 2.04 shall be deemed to relieve any Lender from its obligation to
make Loans hereunder or to prejudice any rights which the Borrower may have
against any Lender as a result of any failure by such Lender to make Loans
hereunder.

 
-23-

--------------------------------------------------------------------------------

 

2.05  Notes.  (a)  The Borrower’s obligation to pay the principal of, and
interest on, the Loans made by each Lender shall be evidenced in the Register
maintained by the Administrative Agent pursuant to Section 11.17 and shall, if
requested by such Lender, also be evidenced by a promissory note duly executed
and delivered by the Borrower substantially in the form of Exhibit B-1, with
blanks appropriately completed in conformity herewith (each, a “Note” and,
collectively, the “Notes”).


(b)            The Note issued to each Lender that has a Commitment or an
outstanding Loan shall (i) be executed by the Borrower, (ii) be payable to such
Lender or its registered assigns and be dated the Borrowing Date, (iii) be in a
stated principal amount equal to the outstanding participation in the Loan of
such Lender at such time and be payable in the outstanding principal amount of
the Loans evidenced thereby, (iv) mature on the Maturity Date, (v) bear interest
as provided in the appropriate clause of Section 2.07 in respect of the Loans
evidenced thereby, (vi) be subject to voluntary prepayment as provided in
Section 4.01, and mandatory repayment as provided in Section 4.02, and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents.


(d)            Each Lender will note on its internal records the amount of the
Loan made by it and each payment in respect thereof and will, prior to any
transfer of any of its Notes, endorse on the reverse side thereof the
outstanding principal amount of Loans evidenced thereby.  Failure to make any
such notation or any error in any such notation or endorsement shall not affect
the Borrower’s obligations in respect of such Loans.


(e)            Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall be delivered only to
Lenders that at any time specifically request the delivery of such Notes.  No
failure of any Lender to request or obtain a Note evidencing its Loans to the
Borrower shall affect or in any manner impair the obligations of the Borrower to
pay the Loans (and all related Obligations) incurred by the Borrower that would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the Credit Documents.  Any Lender that does not have a Note
evidencing its outstanding Loans shall in no event be required to make the
notations otherwise described in preceding clause (d).  At any time (including,
without limitation, to replace any Note that has been destroyed or lost) when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Borrower shall promptly execute and deliver to such Lender the requested Note in
the appropriate amount or amounts to evidence such Loans provided that, in the
case of a substitute or replacement Note, the Borrower shall have received from
such requesting Lender (i) an affidavit of loss or destruction and (ii) a
customary lost/destroyed Note indemnity, in each case in form and substance
reasonably acceptable to the Borrower and such requesting Lender, and duly
executed by such requesting Lender.

 
-24-

--------------------------------------------------------------------------------

 

2.06  Pro Rata Borrowings.  All Borrowings of Loans under this Agreement shall
be incurred from the Lenders pro rata on the basis of their Commitments, as the
case may be.  It is understood that no Lender shall be responsible for any
default by any other Lender of its obligation to make its pro rata portion of
the Loans hereunder and that each Lender shall be obligated to make Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to make its Loans hereunder.


2.07  Interest.  (a)  The Borrower agrees to pay interest in respect of the
unpaid principal amount of the Loans from the date the proceeds thereof are made
available to the Borrower until the maturity (whether by acceleration or
otherwise) of the Loans at a rate per annum which shall, during each Interest
Period applicable thereto, be equal to the sum of the Applicable Margin and the
Eurodollar Rate for such Interest Period.


(b)            If the Borrower fails to pay any amount payable by it under a
Credit Document on its due date, interest shall accrue on the overdue amount (in
the case of overdue interest to the extent permitted by law) from the due date
up to the date of actual payment (both before and after judgment) at a rate
which is, subject to paragraph (c) below, 2% plus the rate which would have been
payable if the overdue amount had, during the period of non payment, constituted
a Loan for successive Interest Periods, each of a duration selected by the
Administrative Agent.  Any interest accruing under this Section 2.07(b) shall be
immediately payable by the Borrower on demand by the Administrative Agent.


(c)            If any overdue amount consists of all or part of a Loans which
became due on a day which was not the last day of an Interest Period relating to
such Loan:


(i)             the first Interest Period for that overdue amount shall have a
duration equal to the unexpired portion of the current Interest Period relating
to that Loan; and


(ii)            the rate of interest applying to the overdue amount during that
first Interest Period shall be 2% plus the rate which would have applied if the
overdue amount had not become due.


(d)            Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period applicable
to that overdue amount but will remain immediately due and payable.


(e)            Accrued and unpaid interest shall be payable in respect of each
Loan, on the last day of each Interest Period applicable thereto and, in the
case of an Interest Period in excess of three months, on each date occurring at
three month intervals after the first day of such Interest Period, on any
repayment or prepayment (on the amount repaid or prepaid), at maturity (whether
by acceleration or otherwise) and, after such maturity, on demand.


(f)            Upon each Interest Determination Date, the Administrative Agent
shall determine the Eurodollar Rate for each Interest Period applicable to the
Loans to be made pursuant to the applicable Borrowing and shall promptly notify
the Borrower and the respective Lenders thereof.  Each such determination shall,
absent manifest error, be final and conclusive and binding on all parties
hereto.

 
-25-

--------------------------------------------------------------------------------

 

2.08  Interest Periods.  At the time the Borrower gives the Notice of Borrowing
(in the case of the initial Interest Period applicable thereto) or on the third
Business Day prior to the expiration of an Interest Period applicable to the
Loans (in the case of any subsequent Interest Period), it shall have the right
to elect, by giving the Administrative Agent notice thereof, the interest period
(each an “Interest Period”) applicable to the Loans, which Interest Period
shall, at the option of the Borrower, be a one, three or six month period (or
such other period as all the Lenders may agree), provided that:


(i)             all Loans comprising a Borrowing shall at all times have the
same Interest Period;


(ii)            the initial Interest Period for the Loans shall commence on the
date of Borrowing of the Loans and each Interest Period occurring thereafter in
respect of the Loans shall commence on the day on which the immediately
preceding Interest Period applicable thereto expires;


(iii)           if any Interest Period relating to the Loans begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month;


(iv)           if any Interest Period would otherwise expire on a day which is
not a Business Day, such Interest Period shall expire on the first succeeding
Business Day; provided, however, that if any Interest Period for the Loans would
otherwise expire on a day which is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the immediately preceding Business Day;


(v)            unless the Required Lenders otherwise agree, no Interest Period
longer than one month may be selected at any time when an Event of Default (or,
if the Administrative Agent or the Required Lenders have determined that such an
election at such time would be disadvantageous to the Lenders, a Default) has
occurred and is continuing;


(vi)           no Interest Period shall be selected which extends beyond the
Maturity Date; and


(vii)          the selection of Interest Periods shall be subject to the
provisions of Section 2.02.


If upon the expiration of any Interest Period applicable to the Loans, the
Borrower has failed to elect a new Interest Period to be applicable to the Loans
as provided above, the Borrower shall be deemed to have elected a one month
Interest Period to be appli­cable to the Loans effective as of the expiration
date of such current Interest Period.

 
-26-

--------------------------------------------------------------------------------

 

2.09  Increased Costs, Illegality, Market Disruption, etc. (a) In the event that
any Lender shall have determined in good faith (which determination shall,
absent manifest error, be final and conclusive and binding upon all parties
hereto):


(i)             at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to the
Loans because of, without duplication, any change since the Effective Date in
any applicable law or governmental rule, regulation, order, guideline or request
(whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, such as, for
example, but not limited to:  (A) a change in the basis of taxation of payment
to any Lender of the principal of or interest on the Loans or any other amounts
payable hereunder (except for changes in the rate of tax on, or determined by
reference to, the net income or net profits of such Lender pursuant to the laws
of the jurisdiction in which such Lender or the entity controlling such Lender
is organized or in which the principal office of such Lender or the entity
controlling such Lender or such Lender’s applicable lending office is located or
any subdivision thereof or therein), but without duplication of any amounts
payable in respect of Taxes pursuant to Section 4.04, or (B) a change in
official reserve requirements but, in all events, excluding reserves required
under Regulation D to the extent included in the computation of the Eurodollar
Rate; or


(ii)            at any time, that the making or continuance of the Loans has
been made unlawful by any law or governmental rule, regulation or order;


then, and in any such event, such Lender shall promptly give notice (by
telephone confirmed in writing) to the Borrower and, except in the case of
clause (i) above, to the Administrative Agent of such determination (which
notice the Administrative Agent shall promptly transmit to each of the
Lenders).  Thereafter (x) in the case of clause (i) above, the Borrower agrees,
subject to the provisions of Section 2.11(a) and (b) (to the extent applicable),
to pay to such Lender, upon its written demand therefor, such additional amounts
as shall be required to compensate such Lender or such other corporation for the
increased costs or reductions to such Lender or such other corporation and (y)
in the case of clause (ii) above, the Borrower shall take one of the actions
specified in Section 2.09(b) as promptly as possible and, in any event, within
the time period required by law.  In determining such additional amounts, each
Lender will act reasonably and in good faith and will use averaging and
attribution methods which are reasonable, provided that such Lender’s
determination of compensation owing under this Section 2.09(a) shall, absent
manifest error be final and conclusive and binding on all the parties
hereto.  Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 2.09(a), will give prompt written notice
thereof to the Borrower, which notice shall show in reasonable detail the basis
for the calculation of such additional amounts; provided that, subject to the
provisions of Section 2.11(b), the failure to give such notice shall not relieve
the Borrower from its Obligations hereunder.


(b)            At any time that the Loans is affected by the circumstances
described in Section 2.09(a)(i) or (ii), the Borrower may (and in the case of
the Loans being affected by the circumstances described in Section 2.09(a)(ii)
shall) either (x) if the Loans are then being made initially, cancel the
respective Borrowing by giving the Administrative Agent telephonic notice
(confirmed in writing) on the same date or the next Business Day that such
Borrower was notified by the affected Lender or the Administrative Agent
pursuant to Section 2.09(a)(i) or (ii) or (y) if the Loans are then outstanding,
upon at least three Business Days’ written notice to the Administrative Agent,
in the case of any Loan, repay all outstanding Borrowings (within the time
period required by the applicable law or governmental rule, governmental
regulation or governmental order) which include such affected Loans in full in
accordance with the applicable requirements of Section 4.02; provided that if
more than one Lender is affected at any time, then all affected Lenders must be
treated the same pursuant to this Section 2.09(b).

 
-27-

--------------------------------------------------------------------------------

 

(c)            If any Lender in good faith determines that after the Effective
Date the introduction of or effectiveness of or any change in any applicable law
or governmental rule, regulation, order, guideline, directive or request
(whether or not having the force of law) concerning capital adequacy, or any
change in interpretation or administration thereof by any governmental
authority, central bank or comparable agency will have the effect of increasing
the amount of capital required or requested to be maintained by such Lender, or
any corporation controlling such Lender, based on the existence of such Lender’s
Commitments hereunder or its obligations hereunder, then the Borrower agrees (to
the extent applicable), to pay to such Lender, upon its written demand therefor,
such additional amounts as shall be required to compensate such Lender or such
other corporation for the increased cost to such Lender or such other
corporation or the reduction in the rate of return to such Lender or such other
corporation as a result of such increase of capital.  In determining such
additional amounts, each Lender will act reasonably and in good faith and will
use averaging and attribution methods which are reasonable, provided that such
Lender’s determination of compensation owing under this Section 2.09(c) shall,
absent manifest error be final and conclusive and binding on all the parties
hereto.  Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 2.09(c), will give prompt written notice
thereof to the Borrower, which notice shall show in reasonable detail the basis
for calculation of such additional amounts; provided that, subject to the
provisions of Section 2.11(b), the failure to give such notice shall not relieve
the Borrower from its Obligations hereunder.


(d)            If a Market Disruption Event occurs in relation to the Loans for
any Interest Period, then the rate of interest on each Lender's share of the
Loans for the relevant Interest Period shall be the rate per annum which is the
sum of:


(i)             the Applicable Margin; and


(ii)            the rate determined by each Lender and notified to the
Administrative Agent, which expresses the actual cost to each such Lender of
funding its participation in the Loans for a period equivalent to such Interest
Period from whatever source it may reasonably select.


(e)            If a Market Disruption Event occurs and the Administrative Agent
or the Borrower so require, the Administrative Agent and the Borrower shall
enter into negotiations (for a period of not more than thirty days) with a view
to agreeing a substitute basis for determining the rate of interest.  Any
alternative basis agreed pursuant to the immediately preceding sentence shall,
with the prior consent of all the Lenders and the Borrower, be binding on all
parties.  If no agreement is reached pursuant to this clause (e), the rate
provided for in clause (d) above shall apply for the entire Interest Period.

 
-28-

--------------------------------------------------------------------------------

 

2.10  Compensation.  The Borrower agrees, subject to the provisions of Section
2.11(b) (to the extent applicable), to compensate each Lender, upon its written
request (which request shall set forth in reasonable detail the basis for
requesting and the calculation of such compensation), for all reasonable losses,
expenses and liabilities (including, without limitation, any such loss, expense
or liability incurred by reason of the liquidation or reemployment of deposits
or other funds required by such Lender to fund its Loans but excluding any loss
of anticipated profits) which such Lender may sustain in respect of Loans made
to the Borrower:  (i) if for any reason (other than a default by such Lender or
the Administrative Agent) a Borrowing of Loans does not occur on a date
specified therefor in a Notice of Borrowing (whether or not withdrawn by the
Borrower or deemed withdrawn pursuant to Section 2.09(a)); (ii) if any
prepayment or repayment (including any prepayment or repayment made pursuant to
Section 2.09(a), Section 4.01 or Section 4.02 or as a result of an acceleration
of the Loans pursuant to Section 9) of the Loan, or assignment of its Loans
pursuant to Section 2.12, occurs on a date which is not the last day of an
Interest Period with respect thereto; (iii) if any prepayment of any of its
Loans is not made on any date specified in a notice of prepayment given by the
Borrower; or (iv) as a consequence of any other Default or Event of Default
arising as a result of the Borrower’s failure to repay Loans or make payment on
any Note held by such Lender when required by the terms of this Agreement.


2.11  Change of Lending Office.  (a) Each Lender agrees that on the occurrence
of any event giving rise to the operation of Section 2.09(a)(i) or (ii), Section
2.09(b) or Section 4.04 with respect to such Lender, it will, if requested by
the Borrower, use reasonable good faith efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event, provided that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the opera­tion of such Section.  Nothing in this Section 2.11 shall
affect or postpone any of the obligations of the Borrower or the rights of any
Lender provided in Section 2.09 and Section 4.04.


(b)            Notwithstanding anything to the contrary contained in Sections
2.09, 2.10 or 4.04 of this Agreement, unless a Lender gives notice to the
Borrower that it is obligated to pay an amount under any such Section within one
year after the later of (x) the date the Lender incurs the respective increased
costs, Taxes, loss, expense or liability, reduction in amounts received or
receivable or reduction in return on capital or (y) the date such Lender has
actual knowledge of its incurrence of the respective increased costs, Taxes,
loss, expense or liability, reductions in amounts received or receivable or
reduction in return on capital, then such Lender shall only be entitled to be
compensated for such amount by the Borrower pursuant to said Section 2.09, 2.10
or 4.04, as the case may be, to the extent the costs, Taxes, loss, expense or
liability, reduction in amounts received or receivable or reduction in return on
capital are incurred or suffered on or after the date which occurs one year
prior to such Lender giving notice to the Borrower that it is obligated to pay
the respective amounts pursuant to said Section 2.09, 2.10 or 4.04, as the case
may be.  This Section 2.11(b) shall have no applicability to any Section of this
Agreement other than said Sections 2.09, 2.10 and 4.04.

 
-29-

--------------------------------------------------------------------------------

 

2.12  Replacement of Lenders.  (x)  If any Lender becomes a Defaulting Lender or
otherwise defaults in its obli­ga­tions to make Loans, (y) upon the occurrence
of any event giving rise to the operation of Sec­tion 2.09(a)(i) or (ii),
Section 2.09(b) or Section 4.04 with respect to any Lender which results in such
Lender charging to the Borrower material increased costs in excess of those
being gener­ally charged by the other Lenders, or (z) as provided in Section
11.12(b) in the case of certain refusals by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders, the Borrower shall
have the right, if no Default or Event of Default will exist immediately after
giv­ing effect to the respective replacement, to replace such Lender (the
“Replaced Lender”) with one or more other Eligible Transferee or Eligible
Transferees, none of whom shall consti­tute a Defaulting Lender at the time of
such replacement (collectively, the “Replacement Lender”) reasonably acceptable
to the Administrative Agent; provided that:


(i)             at the time of any replacement pursuant to this Section 2.12,
the Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 11.04(b) (and with all fees payable pursuant to
said Section 11.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire all of the Commitments and outstanding
Loans of the Replaced Lender and, in connection therewith, shall pay to the
Replaced Lender in respect thereof an amount equal to an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the Replaced
Lender; and


(ii)            all obligations of the Borrower due and owing to the Replaced
Lender at such time (other than those specifically described in clause (i)
above) in respect of which the assignment purchase price has been, or is
concurrently being, paid shall be paid in full to such Replaced Lender
concurrently with such replacement.


Upon the execution of the respective Assignment and Assumption Agreement, the
payment of amounts referred to in clauses (i) and (ii) above and, if so
requested by the Replacement Lender, delivery to (i) the Replacement Lender of
the appropriate Note or Notes executed by the Borrower, the Replacement Lender
shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnifica­tion
provisions under this Agreement (including, without limitation, Sections 2.09,
2.10, 4.04, 12.01 and 12.06), which shall survive as to such Replaced Lender and
(ii) if so requested by the Borrower, the Replaced Lender shall deliver all
Notes in its possession to the Borrower.


SECTION 3.  Fees and Reductions of Commitment.


3.01  Voluntary Termination of Unutilized Commitments.  Upon at least three
Business Day’s prior notice to the Administrative Agent at its Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), the Borrower shall have the right, at any time or from time to time,
without premium or penalty, to terminate or reduce the Total Commitment, in
whole or in part, in integral multiples of $1,000,000, provided that each such
reduction shall apply proportionately to permanently reduce the Commitment of
each Lender.

 
-30-

--------------------------------------------------------------------------------

 

3.02  Mandatory Reduction of Commitments.  (a)  The Total Commitment (and the
Commitment of each Lender) shall terminate in its entirety on the earlier of (x)
October 15, 2010, if the Borrowing Date has not occurred on or before such date,
and (y) the Maturity Date.


(b)            Each reduction to, or termination of, the Total Commitment shall
be applied to reduce or terminate, as the case may be, on a pro rata basis, the
Commitment of each Lender.


SECTION 4.  Prepayments; Payments; Taxes.


4.01  Voluntary Prepayments.  The Borrower shall have the right to prepay the
Loans, without premium or penalty except as provided by law and Section 2.10, in
whole or in part at any time and from time to time on the following terms and
conditions:


(i)             the Borrower shall give the Administrative Agent prior to 12:00
Noon (New York time) at its Notice Office at least three Business Days’ prior
written notice (or telephonic notice promptly confirmed in writing) of its
intent to prepay such Loans, the amount of such prepayment and the specific
Borrowing or Borrowings pursuant to which made, which notice the Administrative
Agent shall promptly transmit to each of the Lenders;


(ii)            each prepayment shall be in an aggregate principal amount of at
least $1,000,000 or such lesser amount of a Borrowing which is outstanding,
provided that no partial prepayment of Loans made pursuant to any Borrowing
shall reduce the outstanding Loans made pursuant to such Borrowing to an amount
less than $1,000,000;


(iii)           at the time of any prepayment of Loans pursuant to this Section
4.01 on any date other than the last day of the Interest Period applicable
thereto, the Borrower shall pay the amounts required pursuant to Section 2.10;


(iv)           in the event of certain refusals by a Lender as provided in
Section 11.12(b) to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders, the Borrower may, upon five Business Days’ written notice to
the Administrative Agent at its Notice Office (which notice the Administrative
Agent shall promptly transmit to each of the Lenders), prepay all Loans,
together with accrued and unpaid interest and other amounts owing to such Lender
(or owing to such Lender with respect to the Loan which gave rise to the need to
obtain such Lender’s individual consent) in accordance with said Section
11.12(b) so long as (A) the Commitment of such Lender (if any) is terminated
concurrently with such prepayment (at which time Schedule I shall be deemed
modified to reflect the changed Commitments) and (B) the consents required by
Section 11.12(b) in connection with the prepayment pursuant to this clause (iv)
have been obtained; and


(v)             except as expressly provided in the preceding clause (iv), each
prepayment in respect of the Loans shall be applied pro rata among the Loans;
provided that in connection with any prepayment of the Loans pursuant to this
Section 4.01, such prepayment shall not be applied to any participation in the
Loan of a Defaulting Lender until all other participations in the Loans of
Non-Defaulting Lenders have been repaid in full.

 
-31-

--------------------------------------------------------------------------------

 

4.02  Mandatory Repayments.


(a)            In addition to any other mandatory repayments pursuant to this
Section 4.02, the Borrower shall be required to repay the Loans in full on the
Maturity Date.


(b)            Upon the occurrence of a default under Section 8.09, the Borrower
shall be required to repay the Loans in an amount required to cure such default,
provided that it is understood and agreed that the requirement to repay Loans
under this Section 4.02(b) shall not be deemed to be a waiver of any other right
or remedy that any Lender may have as a result of an Event of Default under
Section 8.09.


(c)            In addition to any other mandatory repayments pursuant to this
Section 4.02, but without duplication, on (i) the Business Day following the
date of a Collateral Disposition (other than a Collateral Disposition
constituting an Event of Loss) and (ii) the earlier of (A) the date which is 180
days following a Collateral Disposition constituting an Event of Loss involving
the Mortgaged Vessel and (B) the date of receipt by the Borrower, any of its
Subsidiaries or the Administrative Agent of the insurance proceeds relating to
such Event of Loss, the Borrower shall be required to repay the Loans in full.


(d)            In addition to any other mandatory repayments pursuant to this
Section 4.02, on each date on or after the Borrowing Date upon which the Parent
or any of its Subsidiaries receives any cash proceeds from any capital
contribution or any sale or issuance of its Equity Interests, the Borrower shall
be required to repay an aggregate principal amount of the Loans in an amount
equal to 100% of the Net Cash Proceeds from such capital contribution or
issuance of Equity Interests on such date or cash proceeds from such sale net of
transaction costs, taxes and payment of Indebtedness required in connection with
such sale.


(e)            In addition to any other mandatory repayments pursuant to this
Section 4.02, on each date on or after the Borrowing Date upon which the Parent
or any of its Subsidiaries receives any cash proceeds from the sale of any of
the Vessels, the Borrower shall be required to repay an aggregate principal
amount of the Loans in an amount equal to 100% of the cash proceeds from the
sale of such Vessels on such date net of transaction costs and taxes and to the
extent such cash proceeds are not otherwise required to be used to prepay
Indebtedness under and as defined in the 2008 Credit Agreement and/or the 2010
Credit Agreement.


(f)             All prepayments of the Loans shall be applied pro rata to the
outstanding Loans of each Lender.


(g)            The Loans, once repaid pursuant to Section 4.01 and this Section
4.02, may not be reborrowed.


4.03   Method and Place of Payment.  Except as otherwise specifically provided
herein, all payments under this Agreement or any Note shall be made to the
Administrative Agent for the account of the Lender or Lenders entitled thereto
not later than 12:00 Noon (New York time) on the date when due and shall be made
in Dollars in immediately available funds at the Payment Office of the
Administra­tive Agent or such other office in the State of New York as the
Administrative Agent may hereafter designate in writing.  Whenever any payment
to be made hereunder or under any Note shall be stated to be due on a day which
is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable at the applicable rate during such extension.

 
-32-

--------------------------------------------------------------------------------

 

4.04   Net Payments; Taxes.  (a)  All payments made by any Credit Party
hereunder or under any Note will be made without setoff, counterclaim or other
defense. All such payments will be made free and clear of, and without deduction
or withholding for, any present or future taxes, levies, imposts, duties, fees,
assess­ments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments (but excluding, except as provided in the
second succeeding sentence, any tax imposed on or measured by the net income,
net profits or any franchise tax based on net income, net profits or net worth,
of a Lender pursuant to the laws of the jurisdiction in which it is organized or
the jurisdiction in which the principal office or applicable lending office of
such Lender is located or any subdivision thereof or therein) and all interest,
penalties or similar liabilities with respect to such non-excluded taxes,
levies, imposts, duties, fees, assessments or other charges (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”).  If any Taxes are so levied or
imposed, the Borrower agrees to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or under any Note, after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein or in
such Note.  If any amounts are payable in respect of Taxes pursuant to the
preceding sentence, the Borrower agrees to reimburse each Lender, upon the
written request of such Lender, for taxes imposed on or measured by the net
income, net profits or any franchise tax based on net income, net profits or net
worth, of such Lender pursuant to the laws of the jurisdiction in which such
Lender is organized or in which the principal office or applicable lending
office of such Lender is located or under the laws of any political subdivision
or taxing authority of any such jurisdiction in which such Lender is organized
or in which the principal office or applicable lending office of such Lender is
located and for any withholding of taxes as such Lender shall determine are
payable by, or withheld from, such Lender, in respect of such amounts so paid to
or on behalf of such Lender pursuant to the preceding sentence and in respect of
any amounts paid to or on behalf of such Lender pursuant to this sentence.  The
Borrower will furnish to the Administrative Agent within 45 days after the date
of payment of any Taxes is due pursuant to applicable law certified copies of
tax receipts evidencing such pay­ment by the Borrower.  The Borrower agrees to
indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of any Taxes so levied or imposed and paid by
such Lender.


(b)            Each Lender agrees to use reasonable efforts (consistent with
legal and regulatory restrictions and subject to overall policy considerations
of such Lender) to file any certificate or document or to furnish to the
Borrower any information as reasonably requested by the Borrower that may be
necessary to establish any available exemption from, or reduction in the amount
of, any Taxes; provided, however, that nothing in this Section 4.04(b) shall
require a Lender to disclose any confidential information (including, without
limitation, its tax returns or its calculations).

 
-33-

--------------------------------------------------------------------------------

 

(c)            If the Borrower pays any additional amount under this Section
4.04 to a Lender and such Lender determines in its sole discretion exercised in
good faith that it has actu­ally received or realized in connection therewith
any refund or any reduction of, or credit against, its Tax liabilities in or
with respect to the taxable year in which the additional amount is paid (a “Tax
Benefit”), such Lender shall pay to the Borrower an amount that such Lender
shall, in its sole discretion exercised in good faith, determine is equal to the
net benefit, after tax, which was obtained by such Lender in such year as a
consequence of such Tax Benefit; provided, however, that (i) any Lender may
determine, in its sole discretion exercised in good faith consistent with the
policies of such Lender, whether to seek a Tax Benefit, (ii) any Taxes that are
imposed on a Lender as a result of a disallowance or reduction (including
through the expiration of any tax credit carryover or carryback of such Lender
that otherwise would not have expired) of any Tax Benefit with respect to which
such Lender has made a payment to the Borrower pursuant to this Section 4.04(c)
shall be treated as a Tax for which the Borrower is obligated to indemnify such
Lender pursuant to this Section 4.04 without any exclusions or defenses, (iii)
nothing in this Section 4.04(c) shall require any Lender to disclose any
confidential information to the Borrower (including, without limitation, its tax
returns), and (iv) no Lender shall be required to pay any amounts pursuant to
this Section 4.04(c) at any time during which a Default or Event of Default
exists.


SECTION 5.  Conditions Precedent to the Borrowing Date.  The obligation of each
Lender to make Loans available on the Borrowing Date is subject at the time of
the making of such Loans to the satisfaction or waiver of the following
conditions:


5.01  Effective Date; Notes.  On or prior to the Borrowing Date (i) the
Effective Date shall have occurred and (ii) if requested by a Lender, there
shall have been delivered to the Administrative Agent, for the account of such
Lender, the appropriate Note for such Lender executed by the Borrower, in each
case in the amount, maturity and as otherwise provided herein.


5.02  Fees, etc.  On the Borrowing Date, the Borrower shall have paid to the
Administrative Agent, the Joint Lead Arrangers and the Lenders all costs, fees,
expenses (including, without limitation, the reasonable legal fees and expenses
of White & Case LLP and maritime counsel and other local counsel to the
Administrative Agent) and other compensation contemplated in connection with
this Agreement payable to the Administrative Agent, the Lead Arranger and the
Lenders in respect of the transactions contemplated by this Agreement to the
extent then due and invoiced at least two Business Days prior to the Borrowing
Date.


5.03  Collateral and Guaranty Requirements.  On or prior to the Borrowing Date,
the Collateral and Guaranty Requirements shall have been satisfied or the
Administrative Agent shall have waived such requirements (other than the
Specified Requirements) and/or conditioned such waiver on the satisfaction of
such requirements within a specified period of time.


5.04  Margin Regulations.  On the Borrowing Date, the Loans and other financing
to be made pursuant to this Agreement shall be in full compliance with all
applicable requirements (including without limitation the collateral valuation
requirements) of law, including, without limitation, the provisions of the
Regulations T, U and X of the Board of Governors of the Federal Reserve System
(the “Margin Regulations”) and the collateral valuation requirements thereunder,
and each Lender in good faith shall be able to complete the relevant forms
establishing compliance with the Margin Regulations.

 
-34-

--------------------------------------------------------------------------------

 

5.05  Shareholders’ Agreements; Management Agreements; Debt Agreements;
Employment Agreements; Tax Sharing Agreements.  On or prior to the Borrowing
Date, there shall have been delivered or otherwise made available to the
Administrative Agent or its counsel true and correct copies of the following
documents (to the extent that such documents have been entered into):


(a)            all agreements entered into by the Borrower or any of its
Subsidiaries governing the terms and relative rights of their capital stock or
membership interests and any agreements entered into by share­holders or members
relating to any such entity with respect to its capital stock or membership
interests (collectively, the “Shareholders’ Agreements”);


(b)            all agreements (other than Employment Agreements) with respect to
the management of the Borrower or any of its Subsidiaries or the Collateral
Vessel (collectively, the “Management Agreements”);


(c)            all agreements evidencing or relating to Indebtedness of the
Borrower or any of its Subsidiaries which is to remain outstanding (other than
the Credit Documents) after giving effect to the incurrence of Loans on the
Borrowing Date (collectively, the “Debt Agreements”);


(d)            all employment agreements entered into by the Borrower or any of
its Subsidiaries with members of management of the Borrower or any of such
Subsidiaries (collectively, the “Employment Agreements”); and


(f)             all tax sharing, tax allocation and other similar agreements
entered into by the Borrower or any of its Subsidiaries (collectively, the “Tax
Sharing Agreements”);


all of which Shareholders’ Agreements, Management Agreements, Debt Agreements,
Employment Agreements and Tax Sharing Agreements shall be in form and substance
reasonably satisfactory to the Administrative Agent and shall be in full force
and effect on the Borrowing Date.


5.06  No Conflicts.  On the Borrowing Date, after giving effect to (i) the
making of the Loans and the performance by the Credit Parties of the Credit
Documents, (ii) the financings incurred in connection therewith and (iii) the
other transactions contemplated hereby, there shall be no conflict with, or
default under, any material agreement or contractual or other restrictions which
is binding for the Borrower or any of its Subsidiaries.


5.07  Solvency Certificate.  On or prior to the Borrowing Date, the Borrower
shall cause to be delivered to the Administrative Agent a solvency certificate
from the senior financial officer of the Borrower, in the form of Exhibit J,
which shall be addressed to the Administrative Agent and each of the Lenders and
dated the Borrowing Date, setting forth the conclusion that, after giving effect
to the incurrence of all the financings contemplated hereby, the Borrower
individually, and the Borrower and its Subsidiaries taken as a whole, are not
insolvent and will not be rendered insolvent by the incurrence of such
indebtedness, and will not be left with unreasonably small capital with which to
engage in their respective businesses and will not have incurred debts beyond
their ability to pay such debts as they mature.

 
-35-

--------------------------------------------------------------------------------

 

5.08  Financial Statements.  On the Borrowing Date, the Administrative Agent
shall have received copies of the financial statements referred to in Sections
6.05(a), which financial statements shall be in form and substance reasonably
satisfactory to the Administrative Agent.


5.09  Material Adverse Change; Approvals.  (a)  On the Borrowing Date, nothing
shall have occurred (and the Adminis­trative Agent shall have become aware of no
facts or conditions not previously known to the Administrative Agent) since
December 31, 2009 which the Administrative Agent shall determine is reason­ably
likely to have a Material Adverse Effect.


(b)            On the Borrowing Date, all necessary governmental (domestic and
foreign) and third party approvals and/or consents in connection with the Loan,
the other transactions contemplated hereby and the granting of Liens under the
Credit Documents shall have been obtained and remain in effect, and all
applicable waiting periods with respect thereto shall have expired without any
action being taken by any competent authority which restrains, prevents or
imposes materially adverse conditions upon the consummation of this Agreement or
the other transactions contemplated by the Credit Documents or otherwise
referred to herein or therein.  On the Borrowing Date, there shall not exist any
judgment, order, injunction or other restraint issued or filed or a hearing
seeking injunctive relief or other restraint pending or notified prohibiting or
imposing materially adverse conditions upon this Agreement or the other
transactions contemplated by the Credit Documents or otherwise referred to
herein or therein.


5.10  Litigation.  On the Borrowing Date, there shall be no actions, suits or
proceedings pending or threatened (i) with respect to this Agreement or any
other Credit Document or (ii) which the Administrative Agent shall determine has
had, or could reasonably be expected to have, a Material Adverse Effect.

 
-36-

--------------------------------------------------------------------------------

 

5.11  Environmental Laws.  On the Borrowing Date, there shall not exist any
condition or occurrence on or arising from the Collateral Vessel or property
owned or operated or occupied by the Borrower or any of its Subsidiaries that
(a) results in material noncompliance by the Borrower or such Subsidiary with
any applicable Environmental Law which could be reasonably expected to have a
Material Adverse Effect or (b) could reasonably be expected to form the basis of
an Environmental Claim against the Borrower or any of its Subsidiaries or any
the Collateral Vessel or property which, in any case, could be reasonably
expected to have a Material Adverse Effect.


5.12  2010 Credit Agreement Amendment.  On or prior to the Borrowing Date, the
Parent and General Maritime Subsidiary II Corporation shall have entered into an
amendment to the 2010 Credit Agreement (the “2010 Credit Agreement Amendment”),
which shall be in form and substance satisfactory to the Administrative Agent
and shall be in full force and effect.


5.13  No Default; Representations and Warranties.  On the Borrowing Date and
also after giving effect thereto (i) there shall exist no Default or Event of
Default and (ii) all representations and warranties contained herein or in any
other Credit Document shall be true and correct in all material respects both
before and after giving effect to such Credit Event with the same effect as
though such representations and warranties had been made on the date of such
Credit Event (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date).


5.14  Notice of Borrowing.  Prior to the Borrowing Date, the Administrative
Agent shall have received the Notice of Borrowing required by Section 2.03(a).


5.15  Syndication of 2010 Credit Agreement.  Prior to the Borrowing Date, Nordea
Bank Finland plc, New York Branch and DnB NOR Bank ASA, New York Branch shall
have completed the syndication of the 2010 Credit Agreement pursuant to the
terms and conditions of the Assignment and Assumption Agreement, dated as of
September 29, 2010, among Nordea Bank Finland plc, New York Branch, DnB NOR Bank
ASA, New York Branch, the various assignees party thereto and General Maritime
Subsidiary II Corporation.


5.16  Officer’s Certificates.  Prior to the Borrowing Date, the Administrative
Agent shall have received copies of the Officer’s Certificates required to be
delivered by the Parent to the administrative agent under Section 9.04 of each
of the 2008 Credit Agreement and the 2010 Credit Agreement executed in
accordance with the terms thereof.


The acceptance of the proceeds of the Loans shall constitute a representation
and warranty by the Borrower to the Administrative Agent and each of the Lenders
that all of the applicable conditions specified in this Section 5 and applicable
to such Credit Event have been satisfied as of that time.  All of the applicable
Notes, certificates, legal opinions and other documents and papers referred to
in this Section 5, unless otherwise specified, shall be delivered to the
Administrative Agent at the Notice Office for the account of each of the Lenders
and, except for the Notes, in sufficient counterparts for each of the Lenders
and shall be in form and substance reasonably satisfactory to the Administrative
Agent.

 
-37-

--------------------------------------------------------------------------------

 

SECTION 6.  Representations, Warranties and Agreements.  In order to induce the
Lenders to enter into this Agreement and to make the Loans, each of the Parent
and the Borrower makes the follow­ing representations, warranties and
agreements, in each case on the Effective Date, all of which shall survive the
execu­tion and delivery of this Agreement and the Notes and the making of the
Loans, with the occurrence of each Credit Event on or after the Effective Date
being deemed to constitute a representation and warranty that the matters
specified in this Section 6 are true and correct in all material respects on and
as of the Effective Date and on the date of each such Credit Event (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date):


6.01  Corporate/Limited Liability Company/Limited Partnership Status.  The
Parent and each of its Subsidiaries (i) is a duly organized and validly existing
corporation, limited liability company or limited partnership, as the case may
be, in good standing under the laws of the jurisdiction of its incorporation or
formation, (ii) has the corporate or other applicable power and authority to own
its property and assets and to transact the business in which it is currently
engaged and presently proposes to engage and (iii) is duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
conduct of its business as currently conducted requires such qualifications,
except for failures to be so qualified which, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.


6.02  Corporate Power and Authority.  Each Credit Party has the corporate or
other applicable power and authority to execute, deliver and perform the terms
and provisions of each of the Documents to which it is party and has taken all
necessary corporate or other applicable action to authorize the execution,
delivery and performance by it of each of such Documents.  Each Credit Party has
duly executed and delivered each of the Documents to which it is party, and each
of such Documents constitutes the legal, valid and binding obligation of such
Credit Party enforceable against such Credit Party in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).


6.03  No Violation.  Neither the execution, delivery or performance by any
Credit Party of the Documents to which it is a party, nor compliance by it with
the terms and pro­visions thereof, will (i) contravene any material provision of
any applicable law, statute, rule or regulation or any applicable order, writ,
injunction or decree of any court or governmental instrumentality, (ii) conflict
with or result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Security Documents) upon any of the material properties or assets of the
Parent or any of its Subsidiaries pursuant to the terms of any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, to which the Parent or any of its
Subsidiaries is a party or by which it or any of its material property or assets
is bound or to which it may be subject or (iii) violate any provision of the
Certificate of Incorporation or By-Laws (or equivalent organizational documents)
of the Parent or any of its Subsidiaries.

 
-38-

--------------------------------------------------------------------------------

 

6.04  Governmental Approvals.  No order, consent, approval, license,
authoriza­tion or validation of, or filing, recording or registration with
(except as have been obtained or made or, in the case of any filings or
recordings in respect of the Security Documents (other than the Collateral
Vessel Mortgage), will be made within 10 days of the date such Security Document
is required to be executed pursuant hereto), or exemption by, any govern­mental
or public body or authority, or any subdivision thereof, is required to
authorize, or is required in connection with, (i) the execution, delivery and
performance by any Credit Party of any Document to which it is a party or (ii)
the legality, validity, binding effect or enforceability of  any Document to
which it is a party.


6.05  Financial Statements; Financial Condition; Undisclosed
Liabilities.  (a)  The audited consolidated balance sheets of the Borrower as at
December 31, 2007, December 31, 2008 and December 31, 2009 and the unaudited
consolidated balance sheets of the Borrower as at June 30, 2010 and the related
consolidated statements of operations and of cash flows for the fiscal years or
quarters, as the case may be, ended on such dates, reported on by and
accompanied by, in the case of the annual financial statements, an unqualified
report from Deloitte & Touche LLP, present fairly the consolidated financial
condition of the Borrower as at such date, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal years or
quarters, as the case may be, then ended.  All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein).  Neither the Borrower nor any of its Subsidiaries has any material
guarantee obligations, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the financial
statements referred to in the preceding sentence (it being understood that with
respect to guarantee obligations, the underlying debt is so reflected).


(b)            Except as fully disclosed in the financial statements and the
notes related thereto delivered pursuant to Section 6.05(a), there were as of
the Effective Date no liabil­ities or obligations with respect to the Borrower
or any of its Subsidiaries of any nature whatso­ever (whether absolute, accrued,
contingent or otherwise and whether or not due) which, either individually or in
the aggregate, would be materially adverse to the Borrower and its Subsidiaries
taken as a whole.  As of the Effective Date, none of the Credit Parties knows of
any basis for the assertion against it of any liability or obligation of any
nature that is not fairly disclosed (including, without limitation, as to the
amount thereof) in the financial state­ments and the notes related thereto
delivered pursuant to Section 6.05(a) which, either indiv­idu­ally or in the
aggregate, could reasonably be expected to be materially adverse to the Borrower
and its Subsidiaries taken as a whole.


(c)            Since December 31, 2009, nothing has occurred that has had or
could reasonably be expected to have a Material Adverse Effect.


(d)            The Projections delivered by the Parent to the Administrative
Agent and the Lenders prior to the Effective Date have been prepared in good
faith and are based on GAAP and reasonable assumptions, and there are no
statements or conclusions in such Projections which are based upon or include
information known to the Parent on the Effective Date to be misleading in any
material respect or which fail to take into account material information known
to the Parent on the Effective Date regarding the matters reported therein.  On
the Effective Date, the Parent believes that such Projections are reasonable and
attainable, it being recognized by the Lenders, however, that projections as to
future events are not to be viewed as facts and that the actual results during
the period or periods covered by the Projections may differ from the projected
results included in such Projections.

 
-39-

--------------------------------------------------------------------------------

 

6.06  Litigation.  There are no actions, suits, investigations (conducted by any
governmental or other regulatory body of competent jurisdiction) or proceedings
pending or, to the knowledge of the Parent or the Borrower, threatened that
could reasonably be expected to have a Material Adverse Effect.


6.07  True and Complete Disclosure.  All factual information (taken as a whole)
furnished by or on behalf of the Parent or the Borrower in writing to the
Administrative Agent or any Lender (including, without limitation, all
information contained in the Documents) for purposes of or in connection with
this Agreement, the other Credit Docu­ments or any transaction contemplated
herein or therein is, and all other such factual infor­mation (taken as a whole)
hereafter furnished by or on behalf of the Parent or the Borrower in writing to
the Administrative Agent or any Lender will be, true and accurate in all
material respects and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time as such information was provided.


6.08  Use of Proceeds; Margin Regulations.  (a) All proceeds of the Loans shall
be used (i) to finance, in part, the acquisition cost of Genmar Maniate and (ii)
to pay fees and expenses relating to the Transaction.


(b)            No part of the proceeds of the Loans will be used to purchase or
carry any Margin Stock or to extend credit for the purpose of purchasing or
carrying any Margin Stock. Neither the making of the Loans nor the use of the
proceeds thereof nor the occurrence of any other Credit Event will violate or be
inconsistent with the Margin Regulations except to purchase or carry or extend
credit for the purpose of purchasing or carrying such Margin Stock as may be
permitted to be purchased or carried pursuant to the terms of Sections 8.05(vii)
and (ix).


6.09  Tax Returns and Payments.  The Parent and each of its Subsidiaries has
timely filed all U.S. federal income tax returns, statements, forms and reports
for taxes and all other material U.S. and non-U.S. tax returns, statements,
forms and reports for taxes required to be filed by or with respect to the
income, properties or operations of the Parent and/or any of its Subsidiaries
(the “Returns”).  The Returns accurately reflect in all material respects all
liability for taxes of the Parent and its Subsid­iaries as a whole for the
periods covered thereby.  The Parent and each of its Subsidiaries have at all
times paid, or have provided adequate reserves (in accordance with generally
accepted accounting principles) for the payment of, all material U.S. federal,
state and non-U.S. income taxes applicable for all taxes payable by them.  There
is no material action, suit, proceeding, investigation, audit, or claim now
pending or, to the knowledge of the Parent or any of its Subsidiaries,
threatened by any authority regarding any taxes relating to the Parent or any of
its Subsid­iaries.  As of the Effective Date, neither the Parent nor any of its
Subsidiaries has entered into an agreement or waiver or been requested to enter
into an agreement or waiver extending any statute of limita­tions relating to
the payment or collection of taxes of the Parent or any of its Subsid­iaries, or
is aware of any circumstances that would cause the taxable years or other
taxable periods of the Parent or any of its Subsidiaries not to be subject to
the normally applicable statute of limita­tions.

 
-40-

--------------------------------------------------------------------------------

 

6.10  Compliance with ERISA.  (i)  Schedule VII sets forth, as of the Effective
Date, each Plan; with respect to each Plan, other than any Multiemployer Plan
(and each related trust, insurance contract or fund), there has been no failure
to be in substantial compliance with its terms and with all applicable laws,
including without limitation ERISA and the Code, that could reasonably be
expected to give rise to a Material Adverse Effect; each Plan, other than any
Multiemployer Plan (and each related trust, if any), which is intended to be
qualified under Section 401(a) of the Code has received a determin­ation letter
(or an opinion letter) from the Internal Revenue Service to the effect that it
meets the requirements of Sec­tions 401(a) and 501(a) of the Code; no Reportable
Event has occurred; to the best knowledge of the Parent or any of its
Subsidiaries or ERISA Affiliates no Plan which is a Multiemployer Plan is
insolvent or in reorganization; no Plan has an Unfunded Current Liability in an
amount material to Borrower’s operation; no Plan (other than a Multiemployer
Plan) which is subject to Section 412 of the Code or Section 302 of ERISA has
failed to satisfy minimum funding standards, within the meaning of such sections
of the Code or ERISA, or has applied for or received a waiver of minimum funding
standards or an extension of any amortization period, within the meaning of
Section 412 or 430 of the Code or Section 302 or 303 of ERISA; all contributions
required to be made with respect to a Plan have been or will be timely made
(except as disclosed on Schedule VII); neither the Parent nor any of its
Subsidiaries nor any ERISA Affiliate has incurred any material liability
(including any indirect, contingent or secondary liability) to or on account of
a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 401(a)(29), 436, 4971 or 4975 of the Code
or expects to incur any such liability under any of the fore­going sections with
respect to any Plan; no condition exists which presents a material risk to the
Parent or any of its Subsidiaries or any ERISA Affiliate of incurring a
liability to or on account of a Plan pursuant to the foregoing provisions of
ERISA and the Code; no proceedings have been instituted by the PBGC to terminate
or appoint a trustee to administer any Plan (in the case of a Multiemployer
Plan, to the best knowledge of the Parent or any of its Subsidiaries or ERISA
Affiliates) which is subject to Title IV of ERISA; no action, suit, proceed­ing,
hearing, audit or investigation with respect to the administration, operation or
the invest­ment of assets of any Plan (other than routine claims for benefits)
is pending, or, to the best knowl­edge of the Parent or any of its Subsidiaries,
expected or threatened which could rea­son­ably be expected to have a Material
Adverse Effect; using actuarial assumptions and com­pu­ta­tion methods
consistent with Part 1 of subtitle E of Title IV of ERISA, the Parent and its
Subsidiaries and ERISA Affiliates would have no liabilities to any Plans which
are Multiemployer Plans in the event of a complete withdrawal therefrom in an
amount which could rea­sonably be expected to have a Material Adverse Effect;
each group health plan (as defined in Section 607(1) of ERISA or Section
4980B(g)(2) of the Code) which covers or has covered employees or former
employees of the Parent, any of its Subsidiaries, or any ERISA Affiliate has at
all times been operated in material compliance with the provisions of Part 6 of
subtitle B of Title I of ERISA and Section 4980B of the Code; no lien imposed
under the Code or ERISA on the assets of the Parent or any of its Subsidiaries
or any ERISA Affiliate exists nor has any event occurred which could reasonably
be expected to give rise to any such lien on account of any Plan; and the Parent
and its Subsidiaries do not maintain or contribute to any employee welfare plan
(as defined in Section 3(1) of ERISA) which provides benefits to retired
employees or other former employees (other than as required by Section 601 of
ERISA) or any Plan the obli­gations with respect to which could reasonably be
expected to have a Material Adverse Effect.

 
-41-

--------------------------------------------------------------------------------

 

(ii)            Each Foreign Pension Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regula­tions and orders and has been maintained, where
required, in good standing with applicable regulatory authorities.  All
contributions required to be made with respect to a Foreign Pension Plan have
been or will be timely made.  Neither the Parent nor any of its Subsidiaries has
incurred any obliga­tion in connection with the termination of or withdrawal
from any Foreign Pension Plan that could reasonably be expected to have a
Material Adverse Effect.  Neither the Parent nor any of its Subsidiaries
maintains or contributes to any Foreign Pension Plan the obligations with
respect to which could in the aggregate reasonably be expected to have a
Material Adverse Effect.


6.11  The Security Documents.  After the execution and delivery thereof and upon
the taking of the actions mentioned in the second immediately succeeding
sentence, each of the Security Documents creates in favor of the Collateral
Agent for the benefit of the Secured Creditors a legal, valid and enforceable
fully perfected first priority security interest in and Lien on all right, title
and interest of the Credit Parties party thereto in the Collateral described
therein, subject to no other Liens except for Permitted Liens.  No filings or
recordings are required in order to perfect the security interests created under
any Security Document except for filings or recordings which shall have been
made on or prior to the Borrowing Date.


6.12  Capitalization.  (a)  On the Effective Date and after giving effect to the
conditions precedent related thereto:  (1) the authorized capital stock of the
Parent shall consist of (i) 140,000,000 shares of Common Stock, $0.01 par value
per share, approximately 64% of which shall be issued and outstanding and (ii)
10,000,000 shares of preferred stock, $0.01 par value per share, none of which
shall be issued and outstanding; (2) all such outstanding shares and membership
interests shall have been duly and validly issued, fully paid and non-assessable
and issued free of preemptive rights; and (3) the Parent shall not have
outstanding any securities convertible into or exchangeable for its capital
stock or outstanding any rights to subscribe for or to purchase, or any options
for the purchase of, or any agreement providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its capital stock or any stock appreciation or similar rights, except as set
forth on Schedule IX.


(b)            On the Effective Date and after giving effect to the conditions
precedent related thereto: (1) the authorized capital stock of the Borrower
shall consist of 500 shares of common stock, $0.01 par value per share, 100% of
which shares shall be issued and outstanding and owned by the Parent; (2) all
such outstanding shares shall have been duly and validly issued, fully paid and
non-assess­able and issued free of preemptive rights; and (3) the Borrower shall
not have outstand­ing any securi­ties convertible into or exchange­able for its
capital stock or outstand­ing any rights to sub­scribe for or to purchase, or
any options for the purchase of, or any agreement provid­ing for the issuance
(contingent or otherwise) of, or any calls, commitments or claims of any
character relat­ing to, its capital stock or any stock appreciation or similar
rights.


6.13  Subsidiaries.  On the Effective Date, the Parent has no Subsidiaries other
than those Subsidiaries listed on Schedule VIII (which Schedule identifies the
correct legal name, direct owner, percentage ownership and jurisdiction of
organization of each such Subsidiary on the date hereof).

 
-42-

--------------------------------------------------------------------------------

 

6.14  Compliance with Statutes, etc.  The Parent and each of its Subsidiaries is
in compliance in all material respects with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all governmental
bodies, domestic or foreign, in respect of the conduct of its busi­ness and the
ownership of its property, except such noncompliances as could not,
individu­ally or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


6.15  Investment Company Act.  Neither the Parent, nor any of its Subsidiaries,
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.


6.16  Money Laundering.  (a)  To the extent applicable, each Credit Party is in
compliance, in all material respects, with the (i) Trading and Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, and (ii) the PATRIOT
Act.  No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.


(b)            None of the Credit Parties nor, to the best knowledge of the
Borrower after due inquiry, any Affiliate of any Credit Party, is, or will be
after consummation of the Transaction and application of the proceeds of the
Loans, by reason of being a “national” of a “designated foreign country” or a
“specially designated national” within the meaning of the Regulations of the
Office of Foreign Assets Control, United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V), or for any other reason, in violation of, any United
States Federal Statute or Presidential Executive Order concerning trade or other
relations with any foreign country or any citizen or national thereof.


6.17  Pollution and Other Regulations.  (a)  Each of the Parent and its
Subsidiaries is in compliance with all applicable Environmental Laws govern­ing
its business, except for such failures to comply as are not reasonably likely to
have a Material Adverse Effect, and neither the Parent nor any of its
Subsidiaries is liable for any penalties, fines or forfeitures for fail­ure to
com­ply with any of the foregoing except for such penalties, fines or
forfeitures as are not reasonably likely to have a Material Adverse Effect.  All
licenses, per­mits, regis­trations or approvals required for the business of the
Parent and each of its Subsidiaries, as conducted as of the Effective Date,
under any Environmental Law have been secured and the Parent and each of its
Subsidiaries is in sub­stantial com­pli­ance therewith, except for such failures
to secure or comply as are not reasonably likely to have a Material Adverse
Effect.  Neither the Parent nor any of its Subsidiaries is in any re­spect in
noncom­pliance with, breach of or default under any applic­able writ, order,
judgment, injunction, or decree to which the Parent or such Subsidiary is a
party or which would affect the ability of the Parent or such Sub­sidi­ary to
operate the Collateral Vessel, Real Property or other facility and no event has
occurred and is continuing which, with the passage of time or the giving of
notice or both, would constitute noncom­pli­ance, breach of or default
thereunder, except in each such case, such noncompli­ance, breaches or defaults
as are not likely to, individually or in the aggre­gate, have a Material Adverse
Effect.  There are, as of the Effective Date, no Environmental Claims pending
or, to the knowledge of the Parent or the Borrower, threat­ened, against the
Parent or any of its Subsidiaries in respect of which an unfavor­able decision,
ruling or finding would be rea­son­ably likely to have a Mate­rial Adverse
Effect.  There are no facts, cir­cum­stances, con­di­tions or occurrences on the
Collateral Vessel, Real Property or other facility owned or operated by the
Parent or any of its Subsidiaries that is reasonably likely (i) to form the
basis of an Environmental Claim against the Parent, any of its Subsidiaries or
the Collateral Vessel, Real Property or other facility owned by the Parent or
any of its Subsidiaries, or (ii) to cause the Collateral Vessel, Real Property
or other facility to be subject to any restrictions on its ownership,
occu­pancy, use or trans­fer­ability under any Environ­mental Law, except in
each such case, such Environ­mental Claims or restric­tions that in­divid­ually
or in the aggregate are not reasonably likely to have a Material Adverse Effect.

 
-43-

--------------------------------------------------------------------------------

 

(b)            Hazardous Materials have not at any time prior to the date of
this Agreement or any subsequent Credit Event, been (i) generated, used, treated
or stored on, or transported to or from, the Collateral Vessel, Real Property or
other facility at any time owned or operated by the Parent or any of its
Sub­sidi­aries or (ii) released on or from any the Collateral Vessel, Real
Property or other facility, in each case where such occurrence or event, either
individually or in the aggregate, is reasonably likely to have a Material
Adverse Effect.


6.18  Labor Relations.  Neither the Parent nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect and there is (i) no unfair labor practice complaint
pending against the Parent or any of its Subsidiaries or, to the Parent’s
knowledge, threatened against any of them before the National Labor Relations
Board, and no material grievance or arbitration proceeding arising out of or
under any collective bargaining agreement is so pending against the Parent or
any of its Subsidiaries or, to the Parent’s knowledge, threatened against any of
them, (ii) no strike, labor dispute, slowdown or stoppage pending against the
Parent or any of its Subsidiaries or, to the Parent’s knowl­edge, threatened
against the Parent or any of its Subsidiaries and (iii) no union representation
proceeding pending with respect to the employees of the Parent or any of its
Subsidiaries, except (with respect to the matters specified in clauses (i), (ii)
and (iii) above) as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


6.19  Patents, Licenses, Franchises and Formulas.  The Parent and each of its
Subsidiaries owns, or has the right to use, all material patents, trademarks,
permits, service marks, trade names, copyrights, licenses, fran­chises and
formulas, and has obtained assignments of all leases and other rights of
whatever nature, necessary for the present conduct of its business, without any
known conflict with the rights of others, except for such failures and conflicts
which could not, either individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.


6.20  Indebtedness.  Schedule V sets forth a true and complete list of all
Indebtedness of the Parent and its Subsidiaries as of the Effective Date and
which is to remain outstanding after giving effect to the Effective Date (the
“Existing Indebtedness”), in each case showing the aggregate principal amount
thereof and the name of the borrower and any other entity which directly or
indirectly guarantees such debt.

 
-44-

--------------------------------------------------------------------------------

 

6.21  Insurance.  Schedule VI sets forth a true and complete listing of all
insurance maintained by each Credit Party as of the Effective Date, with the
amounts insured (and any deductibles) set forth therein.


6.22  Concerning the Mortgaged Vessel.  The name, registered owner (which shall
be a Subsidiary Guarantor), official number, and jurisdiction of registration
and flag (which shall be in an Acceptable Flag Jurisdiction) of the Mortgaged
Vessel shall be set forth on Schedule III.  The Mortgaged Vessel will be
operated in compliance with all applicable law, rules and regulations, except
such noncompliance as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.


6.23  Citizenship.  The Parent and each other Credit Party which owns or
operates, or will own or operate, the Collateral Vessel is, or will be,
qualified to own and operate the Collateral Vessel under the laws of Bermuda or
such other jurisdiction in which the Collateral Vessel is permitted, or will be
permitted, to be flagged in accordance with the terms of the Collateral Vessel
Mortgage.


6.24  Collateral Vessel Classification; Flag.  The Mortgaged Vessel is (i) or
will be, classified in the highest class available for vessels of its age and
type with a classification society listed on Schedule X hereto or another
internation­ally recognized classification society acceptable to the Collateral
Agent, free of any conditions or recommendations, other than as permitted, or
will be permitted, under the Collateral Vessel Mortgage and (ii) flagged in an
Acceptable Flag Jurisdiction.


6.25  No Immunity.  The Parent does not, nor does any other Credit Party or any
of their respec­tive properties, have any right of immunity on the grounds of
sovereignty or otherwise from the jurisdiction of any court or from setoff or
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under the laws
of any jurisdiction.  The execution and delivery of the Credit Documents by the
Credit Parties and the performance by them of their respective obligations
thereunder constitute commer­cial transactions.


6.26  Fees and Enforcement.  No fees or taxes, including, without limitation,
stamp, transaction, registration or similar taxes, are required to be paid to
ensure the legality, validity, or enforceability of this Agreement or any of the
other Credit Documents other than recording taxes which have been, or will be,
paid as and to the extent due.  Under the laws of Bermuda (or any other
Acceptable Flag Jurisdiction), the choice of the laws of the State of New York
as set forth in the Credit Documents which are stated to be governed by the laws
of the State of New York is a valid choice of law, and the irrevocable
submission by each Credit Party to jurisdiction and consent to service of
process and, where necessary, appointment by such Credit Party of an agent for
service of process, in each case as set forth in such Credit Documents, is
legal, valid, binding and effective.

 
-45-

--------------------------------------------------------------------------------

 

6.27  Form of Documentation.  Each of the Credit Documents is, or when executed
will be, in proper legal form under the laws of Bermuda and the applicable
Acceptable Flag Jurisdiction, for the enforcement thereof under such laws,
subject only to such matters which may affect enforceability arising under the
law of the State of New York.  To ensure the legality, validity, enforceability
or admissibility in evidence of each such Credit Document in Bermuda and the
applicable Acceptable Flag Jurisdiction, it is not necessary that any Credit
Document or any other document be filed or recorded with any court or other
authority in the applicable Acceptable Flag Jurisdiction, except as have been
made, or will be made, in accordance with Section 5.


SECTION 7.  Affirmative Covenants.  Each of the Parent and the Borrower hereby
covenants and agrees that on and after the Effective Date and until the Total
Commitments have terminated and the Loans and Notes, together with interest and
all other obligations incurred hereunder and thereunder, are paid in full:


7.01  Information Covenants.  The Parent will furnish to the Administrative
Agent, with sufficient copies for each of the Lenders:


(a)            Quarterly Financial Statements.  Within 45 days after the close
of the first three quarterly accounting periods in each fiscal year of the
Parent, (i) the consoli­dated balance sheets of the Parent and its Subsidiaries
as at the end of such quarterly accounting period and the related consolidated
statements of income and cash flows, in each case for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly accounting period, and in each case, setting forth comparative
figures for the related periods in the prior fiscal year, all of which shall be
certified by the senior financial officer of the Parent, subject to normal
year-end audit adjustments and (ii) management’s discussion and analysis of the
important operational and financial developments during the fiscal quarter and
year-to-date periods.


(b)            Annual Financial Statements.  Within 90 days after the close of
each fiscal year of the Parent, (i) the consolidated balance sheets of the
Parent and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and retained earnings and of cash flows for
such fiscal year setting forth compar­ative figures for the preceding fiscal
year and certified by Deloitte & Touche LLP or such other inde­pendent certified
public accountants of recognized national standing reasonably acceptable to the
Administrative Agent, together with a report of such accounting firm stating
that in the course of its regular audit of the financial statements of the
Parent and its Subsidiaries, which audit was conducted in accordance with
generally accepted auditing standards, such accounting firm obtained no
knowledge of any Default or Event of Default pursuant to Sections 8.07 through
8.09, inclusive, which has occurred and is continuing or, if in the opinion of
such accounting firm such a Default or Event of Default has occurred and is
continuing, a state­ment as to the nature thereof and (ii) management’s
discussion and analysis of the important operational and financial developments
during such fiscal year.


(c)            Appraisal Reports.  Together with delivery of the compliance
certificates provided for Section 7.01(e) required in connection with the second
and fourth quarterly accounting periods in each fiscal year of the Parent, and
at any other time within 33 days of the written request of the Administrative
Agent, appraisal reports of recent date in form and substance and from
independent appraisers reasonably satisfactory to the Adminis­tra­tive Agent,
stating the then current fair market value of the Mortgaged Vessel on an
individual charter-free basis.  All such appraisals shall be conducted by, and
made at the expense of, the Borrower (it being understood that the
Administrative Agent may and, at the request of the Required Lenders, shall,
upon notice to the Borrower, obtain such appraisals and that the cost of all
such appraisals will be for the account of the Borrower); provided that, unless
an Event of Default shall then be continuing, in no event shall the Borrower be
required to pay for more than two appraisal reports obtained pursuant to this
Section 7.01(c) in any single fiscal year of the Borrower, with the cost of any
such reports in excess thereof to be paid by the Lenders on a pro rata basis.

 
-46-

--------------------------------------------------------------------------------

 

(d)            Projections, etc.  As soon as available but not more than 45 days
after the commence­ment of each fiscal year of the Parent beginning with its
fiscal year commencing on January 1, 2011, a budget of the Parent and its
Subsidiaries in reasonable detail for each of the twelve months and four fiscal
quarters of such fiscal year.  It is recognized by each Lender and the
Administrative Agent that such projections and determinations provided by the
Parent, although reflecting the Parent’s good faith projections and
determinations, are not to be viewed as facts and that actual results covered by
any such determination may differ from the projected results.


(e)            Officer’s Compliance Certificates.  (i)  At the time of the
delivery of the financial state­ments provided for in Sections 7.01(a) and (b),
a certificate of the senior financial officer of the Parent in the form of
Exhibit L to the effect that, to the best of such officer’s knowledge, no
Default or Event of Default has occurred and is continuing or, if any Default or
Event of Default has occurred and is continuing, specifying the nature and
extent thereof (in reasonable detail), which certificate shall, (x) set forth
the calculations required to establish whether the Parent was in compliance with
the provisions of Sections 8.07 through 8.09, inclusive, at the end of such
fiscal quarter or year, as the case may be and (y) certify that there have been
no changes to any of Schedule VIII and Annexes A through F of the Pledge
Agreement or, if later, since the date of the most recent certificate delivered
pursuant to this Section 7.01(e)(i), or if there have been any such changes, a
list in reasonable detail of such changes (but, in each case with respect to
this clause (y), only to the extent that such changes are required to be
reported to the Collateral Agent pursuant to the terms of such Security
Documents) and whether the Parent and the other Credit Parties have otherwise
taken all actions required to be taken by them pursuant to such Security
Documents in connection with any such changes.


(ii)            At the time of a Collateral Disposition, unless the Loans are
paid in full as a result thereof, a certificate of a senior financial officer of
the Bor­rower which certificate shall set forth the calcu­la­tions required to
establish whether the Borrower is in compliance with the provisions of Section
8.09 after giving effect to such disposition or exchange, as the case may be.


(f)            Notice of Default, Litigation or Event of Loss.  Promptly, and in
any event within three Business Days after the Parent obtains knowledge thereof,
notice of (i) the occurrence of any event which constitutes a Default or Event
of Default which notice shall specify the nature thereof, the period of
existence thereof and what action the Parent proposes to take with respect
thereto, (ii) any litigation or governmental investi­gation or proceeding
pending or threatened  against the Parent or any of its Subsidiaries which, if
adversely determined, could rea­sonably be expected to have a Material Adverse
Effect or any Document and (iii) any Event of Loss in respect of the Mortgaged
Vessel.

 
-47-

--------------------------------------------------------------------------------

 

(g)            Other Reports and Filings.  Promptly, copies of all financial
information, proxy materials and other information and reports, if any, which
the Parent or any of its Subsidiaries shall file with the Securities and
Exchange Commission (or any successor thereto) or deliver to holders of its
Indebtedness pursuant to the terms of the documen­ta­tion governing such
Indebtedness (or any trustee, agent or other representative therefor).


(h)            Environmental Matters.  Promptly upon, and in any event within
five Business Days after, the Parent obtains knowledge thereof, written notice
of any of the following environ­mental matters occurring after the Effective
Date, except to the extent that such environmental matters could not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect:


(i)             any Environmental Claim pending or threatened in writing against
the Parent or any of its Subsidiaries or the Collateral Vessel or property owned
or operated or occupied by the Parent or any of its Subsidiaries;


(ii)            any condition or occurrence on or arising from the Collateral
Vessel or prop­erty owned or operated or occupied by the Parent or any of its
Subsidi­aries that (a) results in noncompliance by the Parent or such Subsidiary
with any appli­cable Environmental Law or (b) could reasonably be expected to
form the basis of an Environmental Claim against the Parent or any of its
Subsidiaries or any the Collateral Vessel or property;


(iii)           any condition or occurrence on the Collateral Vessel or property
owned or operated or occupied by the Parent or any of its Subsidiaries that
could rea­son­ably be expected to cause the Collateral Vessel or property to be
subject to any restric­tions on the ownership, occupancy, use or transferability
by the Parent or such Subsidiary of the Collateral Vessel or property under any
Environmental Law; and


(iv)           the taking of any removal or remedial action in response to the
actual or alleged presence of any Hazardous Material on the Collateral Vessel or
property owned or operated or occupied by the Parent or any of its Subsidiaries
as required by any Environmental Law or any governmental or other administrative
agency; provided that in any event the Parent shall deliver to the
Administra­tive Agent all material notices received by the Parent or any of its
Subsidiaries from any government or governmental agency under, or pursuant to,
CERCLA or OPA.


All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Parent’s or such Subsidiary’s response thereto.  In addition, the Parent will
provide the Administrative Agent with copies of all material communications with
any government or governmental agency and all material communications with any
Person relating to any Environmental Claim of which notice is required to be
given pursuant to this Section 7.01(h), and such detailed reports of any such
Environmental Claim as may reasonably be requested by the Administrative Agent
or the Required Lenders.

 
-48-

--------------------------------------------------------------------------------

 

(i)             Management Letters.  Promptly after Parent’s or any of its
Subsidiaries’ receipt thereof, a copy of any “management letter” received from
its certified public accountants and management’s response thereto.


(j)             Other Information.  From time to time, such other information or
docu­ments (financial or otherwise) with respect to the Parent or its
Subsidiaries as the Administrative Agent or the Required Lenders may reasonably
request in writing.


7.02  Books, Records and Inspections.  The Parent will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries, in conformity in all material respects with generally
accepted accounting principles and all requirements of law, shall be made of all
dealings and transactions in relation to its business.  The Parent will, and
will cause each of its Subsidiaries to, permit officers and designated
representatives of the Administrative Agent and the Lenders as a group to visit
and inspect, during regular business hours and under guidance of officers of the
Parent or any of its Subsidiaries, any of the properties of the Parent or its
Subsidiaries, and to examine the books of account of the Parent or such
Subsidiaries and discuss the affairs, finances and accounts of the Parent or
such Subsidiaries with, and be advised as to the same by, its and their officers
and independent accountants, all upon reasonable advance notice and at such
reasonable times and intervals and to such reasonable extent as the
Administrative Agent or the Required Lenders may request; provided that, unless
an Event of Default exists and is continuing at such time, the Administrative
Agent and the Lenders shall not be entitled to request more than two such
visitations and/or examinations in any fiscal year of the Parent.


7.03  Maintenance of Property; Insurance.  The Parent will, and will cause each
of its Subsidiaries to, (i) keep all material property necessary in its business
in good working order and condition (ordinary wear and tear and loss or damage
by casualty or condemnation excepted), (ii) maintain insurance on the Mortgaged
Vessels in at least such amounts and against at least such risks as are in
accordance with (a) normal industry practice for similarly situated insureds and
(b) the requirements set forth in Section 7.06, and (iii) furnish to the
Administrative Agent, at the written request of the Administrative Agent or any
Lender, a complete description of the material terms of insurance carried.  In
addition to the requirements of the immediately preceding sentence, the Parent
will at all times cause insurance of the types described in Schedule VI to (x)
be maintained (with the same scope of coverage as that described in Schedule VI)
at levels which are at least as great as the respective amount described on
Schedule VI and (y) comply with the insurance require­ments of the Collateral
Vessel Mortgage.


7.04  Corporate Franchises.  The Parent will, and will cause each of its
Subsidiaries, to do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses and patents (if any) used in its business; provided, however, that
nothing in this Section 7.04 shall prevent (i) sales or other dispositions of
assets, consolida­tions or mergers by or involving the Parent or any of its
Subsidiaries which are permitted in accordance with Section 8.02, (ii) the
Subsidiary Guarantors from changing the jurisdiction of its organization to the
extent permitted by Section 8.10 or (iii) the abandonment by the Parent or any
of its Subsidiaries of any rights, franchises, licenses and patents that could
not be reasonably expected to have a Material Adverse Effect.

 
-49-

--------------------------------------------------------------------------------

 

7.05  Compliance with Statutes, etc.  The Parent will, and will cause each of
its Subsidiaries to, comply with all applicable statutes, regulations and orders
of, and all applicable restrictions (including all laws and regulations relating
to money laundering) imposed by, all governmental bodies, domestic or foreign,
in respect of the conduct of its business and the ownership of its property,
except such non-compliances as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


7.06  Compliance with Environmental Laws.  (a)  The Parent will, and will cause
each of its Subsidiaries to, comply in all material respects with all
Environmental Laws applicable to the ownership or use of the Collateral Vessel
or property now or here­after owned or operated by the Parent or any of its
Subsidiaries, will within a reasonable time period pay or cause to be paid all
costs and expenses incurred in con­nection with such compliance (except to the
extent being contested in good faith), and will keep or cause to be kept the
Collateral Vessel or property free and clear of any Liens imposed pursuant to
such Environmental Laws, in each of the foregoing cases, except to the extent
any failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Neither the Parent nor any of its
Subsidi­aries will generate, use, treat, store, release or dispose of, or permit
the generation, use, treatment, storage, release or disposal of, Hazardous
Materials on the Collateral Vessel or property now or here­after owned or
operated or occupied by the Parent or any of its Subsidiaries, or transport or
permit the transportation of Hazardous Materials to or from any ports or
property except in material compliance with all applicable Environmental Laws
and as reasonably required by the trade in connec­tion with the operation, use
and maintenance of any such property or otherwise in connec­tion with their
businesses or except to the extent the same could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The Parent
will, and will cause each of its Subsidiaries to, maintain insurance on the
Collateral Vessel in at least such amounts as are in accordance with normal
industry practice for similarly situated insureds, against losses from oil
spills and other environmental pollution.


(b)            At the written request of the Administrative Agent or the
Required Lenders, which request shall specify in reasonable detail the basis
therefor, at any time and from time to time, the Borrower will provide, at the
Borrower’s sole cost and expense, an environmental assessment of the Collateral
Vessel by the Collateral Vessel’s classification society (to the extent such
classification society is listed on Schedule X hereto) or another
inter­nationally recognized classification society acceptable to the
Administrative Agent.  If said classification society, in its assessment,
indicates that the Collateral Vessel is not in compliance with the Environmental
Laws, said society shall set forth potential costs of the remediation of such
non-compliance; provided that such request may be made only if (i) there has
occurred and is continuing an Event of Default, (ii) the Administrative Agent or
the Required Lenders reasonably and in good faith believe that the Parent, any
of its Subsidiaries or the Collateral Vessel is not in compliance with
Environmental Law and such non-compliance could reasonably be expected to have a
Material Adverse Effect, or (iii) circumstances exist that rea­sonably could be
expected to form the basis of a material Environmental Claim against the Parent
or any of its Subsidiaries or the Collateral Vessel.  If the Borrower fails to
provide the same within 90 days after such request was made, the Administrative
Agent may order the same and the Borrower shall grant and hereby grants to the
Administrative Agent and the Lenders and their agents access to the Collateral
Vessel and specifically grants the Administrative Agent and the Lenders an
irrevocable non-exclusive license, subject to the rights of tenants, to
under­take such an assessment, all at the Borrower’s expense.

 
-50-

--------------------------------------------------------------------------------

 

7.07  ERISA.  As soon as reasonably possible and, in any event, within ten (10)
days after the Parent or any of its Subsidiaries or any ERISA Affiliate knows or
has reason to know of the occur­rence of any of the following, the Parent will
deliver to the Administrative Agent, with suffici­ent copies for each of the
Lenders, a certificate of the senior financial officer of the Parent setting
forth the full details as to such occurrence and the action, if any, that the
Parent, such Subsidiary or such ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given to or filed with or
by the Parent, the Subsidiary, the ERISA Affiliate, the PBGC, a Plan participant
or the Plan administrator with respect thereto:  that a Reportable Event has
occurred (except to the extent that the Parent has previously delivered to the
Administrative Agent a certificate and notices (if any) concerning such event
pursuant to the next clause hereof); that a contributing sponsor (as defined in
Section 4001(a)(13) of ERISA) of a Plan subject to Title IV of ERISA is subject
to the advance reporting requirement of PBGC Regulation Section 4043.61 (without
regard to subparagraph (b)(1) thereof), and an event described in subsection
.62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section 4043 is
reasonably expected to occur with respect to such Plan within the following 30
days; that an accumulated funding deficiency, within the meaning of Section 412
of the Code or Section 302 of ERISA, has been incurred or an applica­tion may be
or has been made for a waiver or modification of the minimum funding standard
(including any required installment payments) or an extension of any
amortization period under Section 412 of the Code or Section 302 or 303 of ERISA
with respect to a Plan; that any contribution required to be made with respect
to a Plan or Foreign Pension Plan has not been timely made and such failure
could result in a material liability for the Parent or any of its Subsidiaries;
that a Plan has been or may be reasonably expected to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA with a
material amount of unfunded benefit liabilities; that a Plan (in the case of a
Multiemployer Plan, to the best knowledge of the Parent or any of its
Subsidiaries or ERISA Affiliates) has a material Unfunded Current Liability;
that proceedings may be reasonably expected to be or have been instituted by the
PBGC to terminate or appoint a trustee to adminis­ter a Plan which is subject to
Title IV of ERISA; that a proceeding has been instituted pursuant to Section 515
of ERISA to collect a material delinquent contribution to a Plan; that the
Parent, any of its Subsidiaries or any ERISA Affiliate will or may reasonably
expect to incur any material liability (including any indirect, contingent, or
secondary liability) to or on account of the termination of or withdrawal from a
Plan under Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with
respect to a Plan under Section 401(a)(29), 4971, 4975 or 4980 of the Code or
Section 409 or 502(i) or 502(l) of ERISA or with respect to a group health plan
(as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) under
Section 4980B of the Code; or that the Parent, or any of its Subsidiaries may
incur any material liability pursuant to any employee welfare benefit plan (as
defined in Section 3(1) of ERISA) that provides benefits to retired employees or
other former employees (other than as required by Section 601 of ERISA) or any
Plan or any Foreign Pension Plan.  Upon request, the Parent will deliver to the
Administrative Agent with sufficient copies to the Lenders (i) a complete copy
of the annual report (on Internal Revenue Service Form 5500-series) of each Plan
(including, to the extent required, the related financial and actuarial
statements and opinions and other support­ing statements, certifications,
schedules and information) required to be filed with the Internal Revenue
Service and (ii) copies of any records, documents or other information that must
be furnished to the PBGC with respect to any Plan pursuant to Section 4010 of
ERISA.  In addition to any certificates or notices delivered to the Lenders
pursuant to the first sentence hereof, copies of annual reports and any records,
documents or other information required to be furnished to the PBGC, and any
notices received by the Parent, any of its Subsidiaries or any ERISA Affiliate
with respect to any Plan or Foreign Pension Plan with respect to any
circumstances or event that could reasonably be expected to result in a material
liability shall be delivered to the Lenders no later than ten (10) days after
the date such annual report has been filed with the Internal Revenue Service or
such records, documents and/or information has been furnished to the PBGC or
such notice has been received by the Parent, such Subsidiary or such ERISA
Affiliate, as applicable.

 
-51-

--------------------------------------------------------------------------------

 

7.08  End of Fiscal Years; Fiscal Quarters.  The Parent shall cause (i) each of
its, and each of its Subsidiaries’, fiscal years to end on December 31 of each
year and (ii) each of its and its Subsidiaries’ fiscal quarters to end on March
31, June 30, September 30 and December 31 of each year.


7.09  Performance of Obligations.  The Parent will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mort­gage, indenture, security agreement and other debt instrument (including,
without limitation, the Documents) by which it is bound, except such
non-performances as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.


7.10  Payment of Taxes.  The Parent will pay and dis­charge, and will cause each
of its Subsidiaries to pay and discharge, all material taxes, assess­ments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims for sums that have become due and payable which,
if unpaid, might become a Lien not otherwise permitted under Section 8.01(i),
provided that neither the Parent nor any of its Subsidiaries shall be required
to pay any such tax, assess­ment, charge, levy or claim which is being contested
in good faith and by proper proceedings if it has maintained adequate reserves
with respect thereto in accordance with generally accepted accounting
principles.


7.11  Further Assurances.  (a)  The Parent, and each other Credit Party, agrees
that at any time and from time to time, at the expense of the Parent or such
other Credit Party, it will promptly execute and deliver all further instruments
and documents, and take all further action that may be reasonably neces­sary, or
that the Administrative Agent may reasonably require, to perfect and protect any
Lien granted or purported to be granted hereby or by the other Credit Documents,
or to enable the Collateral Agent to exercise and enforce its rights and
remedies with respect to any Collateral.  Without limiting the generality of the
foregoing, the Borrower will execute and file, or cause to be filed, such
financing or continuation statements under the UCC (or any non-U.S. equivalent
thereto), or amendments thereto, such amendments or supplements to the
Collateral Vessel Mortgage (including any amendments required to maintain Liens
granted by the Collateral Vessel Mortgage pursuant to the effectiveness of this
Agreement), and such other instru­ments or notices, as may be reasonably
necessary, or that the Administrative Agent may reason­ably require, to protect
and preserve the Liens granted or purported to be granted hereby and by the
other Credit Documents.

 
-52-

--------------------------------------------------------------------------------

 

(b)            The Borrower hereby authorizes the Collateral Agent to file one
or more financing or continuation statements under the UCC (or any non-U.S.
equivalent thereto), and amendments thereto, relative to all or any part of the
Collateral without the signature of the Borrower, where permitted by law.  The
Collateral Agent will promptly send the Borrower a copy of any financing or
continuation statements which it may file without the signature of the Borrower
and the filing or recordation information with respect thereto.


(c)            If at any time any Subsidiary of the Borrower owns the Collateral
Vessel or owns, directly or indirectly, an interest in any Subsidiary which owns
the Collateral Vessel and such Subsidiary has not otherwise satisfied the
Collateral and Guaranty Requirements, the Borrower will cause such Subsidiary
(and any Subsidiary which directly or indirectly owns the Equity Interests of
such Subsidiary to the extent not a Credit Party) to satisfy the Collateral and
Guaranty Requirements with respect to the Collateral Vessel as such Subsidiary
would have been required to satisfy pursuant to Section 5 of this Agreement had
such Subsidiary been a Credit Party on the Borrowing Date.


7.12  Deposit of Earnings.  Each Credit Party shall cause the earnings derived
from the Mortgaged Vessel, to the extent constituting Earnings and Insurance
Collateral, to be deposited by the respective account debtor in respect of such
earnings into one or more of the Concentration Accounts maintained for such
Credit Party or the Borrower from time to time.  Without limiting any Credit
Party’s obligations in respect of this Section 7.12, each Credit Party agrees
that, in the event it receives any earnings constituting Earnings and Insurance
Collateral, or any such earnings are deposited other than in one of the
Concentration Accounts, it shall promptly deposit all such proceeds into one of
the Concentration Accounts maintained for such Credit Party or the Borrower from
time to time.


7.13  Ownership of Subsidiaries.  (a)  Other than “director qualifying shares”,
the Parent shall at all times directly or indirectly own 100% of the capital
stock or other equity interests of the Borrower and each of the Subsidiary
Guarantors.


(b)            The Parent shall cause each Subsidiary Guarantor to at all times
be directly owned by one or more Credit Parties.


(c)            The Parent will cause the Collateral Vessel to be owned at all
times by a single Subsidiary Guarantor.


7.14  Flag of Mortgaged Vessel; Citizenship; Collateral Vessel
Classifications.  (a)  The Parent shall, and shall cause each of its
Subsidiaries to, cause the Mortgaged Vessel to be registered under the laws and
flag of (i) Bermuda or (ii) such other jurisdiction as is acceptable to the
Administrative Agent (each jurisdiction in clauses (i) and (ii), an “Acceptable
Flag Jurisdiction”).  Notwithstanding the foregoing, any Credit Party may
transfer the Mortgaged Vessel to another Acceptable Flag Jurisdiction pursuant
to a Flag Jurisdiction Transfer.


(b)            The Parent will, and will cause the Subsidiary Guarantor which
owns or operates the Mortgaged Vessel to, be qualified to own and operate the
Mortgaged Vessel under the laws of Bermuda, or such other jurisdiction in which
the Mortgaged Vessel is permitted to be flagged in accordance with the terms of
the Collateral Vessel Mortgage.

 
-53-

--------------------------------------------------------------------------------

 

(c)            The Parent will, and will cause the Subsidiary Guarantor which
owns or operates the Mortgaged Vessel to, cause the Mortgaged Vessel to be
classified in the highest class available for vessels of its age and type with a
classification society listed on Schedule X or another internationally
recognized classification society acceptable to the Administrative Agent, free
of any material conditions or recommendations.


7.15   Use of Proceeds.  The Borrower will use the proceeds of the Loans only as
provided in Section 6.08.


7.16  Equity Contribution.  The Parent shall raise Net Cash Proceeds from the
issuance of its common stock in an aggregate amount equal to at least
$52,400,000 by no later than the one year anniversary of the Effective Date.


7.17  Sale of Assets.  The Parent and its Subsidiaries shall, by no later than
December 15, 2010 (or such later date as agreed to by the Required Lenders),
consummate the sale of assets for no less than fair market value which shall
result in the receipt by the Parent or its Subsidiaries, after the payment of
related transaction costs, taxes and any other Indebtedness required to be
repaid in connection with such sales, of net cash proceeds in an amount
sufficient to repay the Loans in full, and the Loans shall be immediately repaid
in full with such net cash proceeds.


SECTION 8.  Negative Covenants.  Each of the Parent and the Borrower hereby
covenants and agrees that on and after the Effective Date and until all
Commitments have terminated and the Loans and Notes, together with interest and
all other Obligations incurred hereunder and thereunder, are paid in full:


8.01  Liens.  The Parent will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any Collateral, whether now owned or hereafter acquired, or sell any such
Collateral subject to an understanding or agree­ment, contingent or otherwise,
to repurchase such Collateral (including sales of accounts receiv­able with
recourse to the Parent or any of its Subsidiaries), or assign any right to
receive income or permit the filing of any financing statement under the UCC or
any other similar notice of Lien under any similar recording or notice statute;
provided that the provisions of this Section 8.01 shall not prevent the
creation, incurrence, assumption or existence of the following (Liens described
below are herein referred to as “Permitted Liens”):


(i)             inchoate Liens for taxes, assessments or governmental charges or
levies not yet due and payable or Liens for taxes, assessments or governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves have been established in accordance with generally
accepted accounting principles;


(ii)            Liens imposed by law, which were incurred in the ordinary course
of busi­ness and do not secure Indebtedness for borrowed money, such as
carriers’, ware­house­men’s, materialmen’s and mechanics’ liens and other
similar Liens arising in the ordinary course of business, and (x) which do not
in the aggregate materially detract from the value of the Collateral and do not
materially impair the use thereof in the operation of the business of the Parent
or such Subsidiary or (y) which are being contested in good faith by appropriate
proceedings, which proceedings (or orders entered in connection with such
proceedings) have the effect of preventing the forfeiture or sale of the
Collateral subject to any such Lien;

 
-54-

--------------------------------------------------------------------------------

 

(iii)           Liens in existence on the Effective Date which are listed, and
the property subject thereto described, in Schedule IV, without giving effect to
any renewals or extensions of such Liens, provided that the aggregate principal
amount of the Indebtedness, if any, secured by such Liens does not increase from
that amount outstand­ing on the Effective Date, less any repayments of principal
thereof;
 
(iv)           Permitted Encumbrances;


(v)            Liens created pursuant to the Security Documents;


(vi)           Liens arising out of judgments, awards, decrees or attachments
with respect to which the Parent or any of its Subsidiaries shall in good faith
be prosecuting an appeal or proceedings for review, provided that the aggregate
amount of all such judg­ments, awards, decrees or attachments shall not
constitute an Event of Default under Section 9.09;


(vii)          Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business in connection with workers’
compensation, unemploy­ment insurance and other types of social security, Liens
to secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations in each case incurred in the ordinary course of
business (exclusive of obligations for the payment of borrowed money) and Liens
arising by virtue of deposits made in the ordinary course of business to secure
liability for premiums to insurance carriers; provided that the aggregate value
of all cash and property at any time encumbered pursuant to this clause (vii)
shall not exceed $5,000,000; and


(viii)         Liens in respect of seamen’s wages which are not past due and
other maritime Liens for amounts not past due arising in the ordinary course of
business and not yet required to be removed or discharged under the terms of the
Collateral Vessel Mortgage.


In connection with the granting of Liens described above in this Section 8.01 by
the Borrower or any of its Subsidiaries, the Administrative Agent and the
Collateral Agent shall be authorized to take any actions deemed appropriate by
it in connection therewith (including, without limita­tion, by executing
appropriate lien subordina­tion agreements in favor of the holder or holders of
such Liens, in respect of the item or items of equipment or other assets subject
to such Liens).


8.02  Consolidation, Merger, Sale of Assets, etc.  The Parent will not, and will
not permit the Borrower or any Subsidiary Guarantor to wind up, liquidate or
dissolve its affairs or enter into any trans­action of merger or consolidation,
or convey, sell, lease or otherwise dispose of (or agree to do any of the
foregoing at any future time) all or substantially all of its assets or any of
the Collateral, or enter into any sale-leaseback transactions involving any of
the Collateral (or agree to do so at any future time), except that:

 
-55-

--------------------------------------------------------------------------------

 

(i)             the Subsidiary Guarantor which owns the Mortgaged Vessel may not
sell, lease or otherwise dispose of the Mortgaged Vessel, unless the Net Cash
Proceeds of such sale, lease or disposition are sufficient to repay all Loans in
full;


(ii)            the Parent and its Subsidiaries may sell or discount, in each
case with­out recourse and in the ordinary course of business, overdue accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or col­lec­tion thereof consistent with customary industry
practice (and not as part of any bulk sale);


(iii)           (A) any Subsidiary Guarantor may be merged into the Borrower, so
long as all actions necessary or desirable to preserve, protect and maintain the
security interest and Lien of the Collateral Agent in any Collateral held by any
Person involved in any such transaction are taken to the satisfaction of the
Collateral Agent and (B) the Borrower and any other Subsidiary of the Borrower
may transfer assets or lease to or acquire or lease assets from the Borrower and
any other Subsidiary of the Borrower, or any other Subsidiary of the Borrower
may be merged into the Borrower and any other Subsidiary of the Borrower, in
each case so long as all actions necessary or desirable to preserve, protect and
maintain the security interest and Lien of the Collateral Agent in any
Collateral held by any Person involved in any such transaction are taken to the
satisfaction of the Collateral Agent; and


(iv)           following a Collateral Disposition permitted by this Agreement,
the Subsidiary Guarantor which owned the Collateral Vessel that is the subject
of such Collateral Disposition may dissolve, provided, that (x) the Net Cash
Proceeds from such Collateral Disposition shall be applied as required by
Section 4.02, to repay the Loans, (y) all of the proceeds of such dissolution
shall be paid only to the Borrower and (z) no Event of Default is continuing
unremedied at the time of such dissolution.


To the extent the Required Lenders waive the provisions of this Section 8.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 8.02, such Collateral shall be sold free and clear of
the Liens created by the Security Documents, and the Administrative Agent and
Collateral Agent shall be authorized to take any actions deemed appropriate in
order to effect the foregoing.  Notwithstanding anything to the contrary
contained above, the foregoing covenant shall not be violated as a result of
sales of Margin Stock for cash at fair market value (as determined in good faith
by the Parent at the time of the respective sale).


8.03  Shareholder Payments.  The Parent shall not, and shall not permit any of
its Subsidiaries to, authorize, declare or pay any Shareholder Payments with
respect to the Parent or any of its Subsidiaries, except that:


(i)             (x) any Subsidiary of the Parent which is not a Subsidiary
Guarantor may pay Shareholder Payments to the Parent or any Wholly-Owned
Subsidiary of the Parent, (y) any Subsidiary Guarantor may pay Shareholder
Payments to the Borrower or any other Subsidiary Guarantor and (z) if the
respective Subsidiary is not a Wholly-Owned Subsidiary of the Parent, such
Subsidiary may pay cash Shareholder Payments to its shareholders generally so
long as the Parent and/or its respective Subsidiaries which own equity interests
in the Subsidiary paying such Shareholder Payments receive at least their
proportionate share thereof (based upon their relative holdings of the equity
interests in the Subsidiary paying such Shareholder Payments and taking into
account the relative preferences, if any, of the various classes of equity
interests of such Subsidiary);

 
-56-

--------------------------------------------------------------------------------

 

(ii)            so long as no Default or Event of Default (both before and after
giving effect to the payment thereof) has occurred and is continuing, the Parent
may repurchase its outstanding equity interests (or options to purchase such
equity) theretofore held by its or any of its Subsidiaries’ employees, officers
or directors following the death, disability, retirement or termination of
employment of employees, officers or directors of the Parent or any of its
Subsidiaries, provided that the aggregate amount expended to so repurchase
equity of the Parent shall not exceed $2,000,000 in any fiscal year of the
Parent; and


(iii)           the Parent may make, pay or declare Dividends, including Stock
Buy-Backs; provided that, for all Dividends paid pursuant to this clause (iii):


(A)           such Dividends are paid within 90 days of the declaration thereof,


(B)           no Default or Event of Default has occurred and is continuing (or
would arise after giving effect thereto) at the time of declaration of such
Dividends,


(C)            no Significant Default has occurred and is continuing (or would
arise after giving effect thereto) at the time of payment of such Dividends, and
 
(D)           (x) Dividends paid in any fiscal quarter shall not exceed $0.01
per share, (y) such Dividends paid in respect of a fiscal quarter shall only be
paid after the date of delivery of quarterly or annual financial statements for
such fiscal quarter, pursuant to Sections 7.01(a) and (b), as the case may be,
and on or prior to 45 days after the immediately succeeding fiscal quarter and
(z) on or prior to the payment of such Dividends, the Parent shall deliver to
the Administrative Agent an officer’s certificate signed by the Chief Financial
Officer of the Parent, certifying that the requirements set forth in clauses (A)
through (D) are satisfied.


For avoidance of doubt, nothing herein shall prohibit the Parent from issuing or
distributing to its shareholders rights to acquire common stock or Qualified
Preferred Stock or redeeming any such rights, provided however, the aggregate
amount of cash used for any such redemption shall not exceed $10,000,000 in any
calendar year.


8.04  Indebtedness.  (a)  The Parent will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness (other than (w) Indebtedness incurred pursuant to this Agreement
and the other Credit Documents pursuant to the commitments thereunder in effect
on the Effective Date, (x) Indebtedness incurred pursuant to the 2008 Credit
Agreement in an aggregate principal amount not to exceed $749,812,500 at any
time outstanding, (y) Indebtedness incurred pursuant to the 2010 Credit
Agreement in an aggregate principal amount not to exceed $372,000,000 at any
time outstanding and (z) Indebtedness under the Senior Unsecured Notes
Documents) which would cause any Default or Event of Default, either on a pro
forma basis for the most recently ended Test Period for which financial
statements under Section 7.01(a) or (b) are due (or at the time of such
incurrence, as applicable), or on a projected basis for the one year period
following such incurrence, with each of the covenants set forth in Sections 8.07
through 8.09, inclusive; provided that in the event any Indebtedness to be
incurred by the Parent or any of its Subsidiaries in a single issuance or
transaction or series of related issuances or transactions will exceed
$10,000,000, the Parent shall have delivered to the Administrative Agent an
officer’s certificate, certified by the senior financial officer of the Parent,
demonstrating compli­ance with the preceding provisions of this Section 8.04 and
setting forth the calculations required to make such determination for the most
recently ended Test Period for which financial statements under Section 7.01(a)
or (b) are due in reasonable detail.

 
-57-

--------------------------------------------------------------------------------

 

(b)            Notwithstanding anything to the contrary set forth in this
Section 8.04, no Subsidiary Guarantor shall incur any Indebted­ness for borrowed
money (including contingent liabilities in respect thereof) except for (i)
Indebted­ness incurred pursuant to this Agreement and the other Credit
Documents, (ii) inter­company Indebtedness permitted pursuant to Section
8.05(iii), (iii) Indebtedness consisting of guarantees of the Subsidiary
Guarantors (or any additional Subsidiary that becomes a Subsidiary Guarantor
after the Effective Date) of the Senior Unsecured Notes in an aggregate
principal amount not to exceed at any one time outstanding the aggregate
principal amount thereof on the Effective Date and (iv) Indebtedness consisting
of guarantees of the Subsidiary Guarantors (or any additional Subsidiary that
becomes a Subsidiary Guarantor after the Effective Date) of the 2008 Credit
Agreement in an aggregate principal amount not to exceed $749,812,500 at any
time outstanding.


8.05  Advances, Investments and Loans.  The Parent will not, and will not permit
any of its Subsidiaries to, directly or indirectly, lend money or credit or make
advances to any Person, or purchase or acquire any margin stock (or other equity
interests) (other than Parent Stock to the extent permitted by Section 8.03), or
make any capital contribution to any other Person (each of the fore­going an
“Investment” and, collectively, “Investments”) except that the following shall
be permitted:


(i)             the Parent and its Subsidiaries may acquire and hold accounts
receiv­able owing to any of them and Cash Equivalents;


(ii)            so long as no Event of Default exists or would result therefrom,
the Parent and its Subsidiaries may make loans and advances in the ordinary
course of business to its employees so long as the aggregate principal amount
thereof at any time outstanding which are made on or after the Effective Date
(determined without regard to any write-downs or write-offs of such loans and
advances) shall not exceed $2,000,000;


(iii)           the Borrower and the Subsidiary Guarantors may make intercompany
loans and advances to the Parent and between one another, and Subsidiaries of
the Parent (other than the Subsidiary Guarantors) may make intercompany loans
and advances to the Parent or any other Subsidiary of the Parent, provided that
any loans or advances to the Parent, the  Borrower or the Subsidiary Guarantors
pursuant to this Section 8.05(iii) shall be subordinated to the Obligations of
the respective Credit Party pursuant to written subordination provisions in the
form of Exhibit M;

 
-58-

--------------------------------------------------------------------------------

 

(iv)           the Parent and its Subsidiaries may sell or transfer assets to
the extent permitted by Section 8.02, Section 9.02 of the 2008 Credit Agreement
and Section 9.02 of the 2010 Credit Agreement;


(v)            the Parent, the Borrower and its Subsidiaries may make
Investments in the Subsidiary Guarantors;


(vi)             so long as no Event of Default exists or would result
therefrom, the Parent and the Borrower may make Investments in its
non-Wholly-Owned Subsidiaries; provided that (x) the aggregate amount of all
Investments under this clause (vi) shall not exceed $100,000,000 and (y) if a
Non-Recourse Default has occurred and is continuing at any time, then neither
the Parent nor the Borrower may make any Investments in such Non-Recourse
Subsidiary at such time;


(vii)          Investments existing on the Effective Date and described on
Schedule XI, without giving effect to any additions thereto or replacement
thereof;


(viii)            the Parent and its Subsidiaries (other than the Borrower and
the Subsidiary Guarantors) may make Investments in non-Subsidiaries; provided
that (x) no Default or Event of Default has occurred and is continuing or would
result following such Investment and (y) such Investments shall only be made in
entities engaged in (A) the businesses permitted by Section 8.13 and (B) other
maritime related businesses reasonably satisfactory to the Administrative Agent;
and


(ix)           so long as no Event of Default exists and is continuing, the
Parent and its Subsidiaries (other than the Subsidiary Guarantor which owns the
Mortgaged Vessel) may make Investments in their Wholly-Owned Subsidiaries that
are not Subsidiary Guarantors so long as management of the Parent or its
Subsidiaries (other than the Subsidiary Guarantor which owns the Mortgaged
Vessel) that are not Subsidiary Guarantors, as applicable, in good faith believe
that, after giving effect to such Investment, the Parent, the Borrower and the
Subsidiary Guarantors, as applicable, shall be able to meet its payment
obligations in respect of this Agreement.


8.06  Transactions with Affiliates.  The Parent will not, and will not permit
any of its Subsidiaries to, enter into any transaction or series of related
transactions, whether or not in the ordinary course of busi­ness, with any
Affiliate of such Person, other than on terms and conditions no less favorable
to such Person as would be obtained by such Person at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate, except that:


(i)             Shareholders Payments may be paid to the extent provided in
Section 8.03;


(ii)            loans and Investments may be made and other transactions may be
entered into between the Parent and its Subsidiaries to the extent permitted by
Sections 8.04 and 8.05;


(iii)           the Parent may pay director’s fees as determined by the Parent’s
independent compensation committee;

 
-59-

--------------------------------------------------------------------------------

 

(iv)           the Parent and its Subsidiaries may enter into employment
agreements or arrangements with their respective officers and employees in the
ordinary course of business; and


(v)            the Parent and its Subsidiaries may pay management fees to
Wholly-Owned Subsidiaries of the Parent in the ordinary course of business.


8.07  Minimum Cash Balance.  The Parent will not permit the sum of the following
to be less than $50,000,000 at any time: (x) the unrestricted cash and Cash
Equivalents held by the Parent and its Subsidiaries and (y) the lesser of (i)
the available unutilized commitments under the 2008 Credit Agreement and the
2010 Credit Agreement, and (ii) $25,000,000; provided that, in addition to the
covenant set forth above, in the event that a Non-Recourse Default has occurred
and is continuing, the Non-Recourse Subsidiary that is subject to such
Non-Recourse Default shall also be deemed not to be a Subsidiary for the purpose
hereof.


8.08  Net Debt to EBITDA Ratio.  The Parent will not permit the Net Debt to
EBITDA Ratio on the last day of each fiscal quarter to be greater than the ratio
set forth opposite such fiscal quarter; provided that, in addition to the
covenant set forth above, in the event that a Non-Recourse Default has occurred
and is continuing, the Non-Recourse Subsidiary that is subject to such
Non-Recourse Default shall also be deemed not to be a Subsidiary for the purpose
hereof:


FISCAL QUARTER ENDING
NET DEBT TO EBITDA RATIO
December 31, 2010
6.00 to 1
March 31, 2011
6.00 to 1
June 30, 2011
6.00 to 1
September 30, 2011
6.00 to 1





8.09  Collateral Maintenance.  The Parent will not permit the aggregate fair
market value of the Mortgaged Vessel on an individual charter-free basis, at any
time (such value, the “Mortgaged Vessel Value”), as deter­mined by the most
recent appraisal delivered by the Borrower to the Administrative Agent or
obtained by the Administrative Agent in accordance with Section 7.01(c) to equal
less than 135% of the aggregate principal amount of the outstanding Loans at
such time; provided that, so long as any default in respect of this Section 8.09
is not caused by any voluntary Collateral Disposition, such default shall not
constitute an Event of Default so long as within 60 days of the occurrence of
such default, the Borrower shall either (i) post additional collateral
satisfactory to the Required Lenders, pursuant to security documentation
reasonably satisfactory in form and substance to the Collateral Agent,
sufficient to cure such default (and shall at all times during such period and
prior to satisfactory completion thereof, be diligently carrying out such
actions) or (ii) make such repayment of the Loans in an amount sufficient to
cure such default (it being understood that any action taken in respect of this
proviso shall only be effective to cure such default pursuant to this Section
8.09 to the extent that no Default or Event of Default exists hereunder
immediately after giving effect thereto).

 
-60-

--------------------------------------------------------------------------------

 

8.10  Limitation on Modifications of Certificate of Incorporation, By-Laws and
Certain Other Agreements; etc.  The Parent will not, and will not permit any
Subsidiary Guarantor to amend, modify or change its Certificate of
Incorporation, Certificate of Formation (including, without limita­tion, by the
filing or modification of any certificate of designation), By-Laws, limited
liability company agreement, partnership agreement (or equiva­lent
organizational documents) or any agreement entered into by it with respect to
its capital stock or membership interests (or equivalent equity interests)
(including any Shareholders’ Agreement), or enter into any new agreement with
respect to its capital stock or membership interests (or equivalent interests),
other than any amendments, modifications or changes or any such new agreements
which are not in any way materially adverse to the interests of the
Lenders.  Notwithstanding the foregoing, upon not less than 30 days prior
written notice to the Administrative Agent and so long as no Default or Event of
Default exists and is continuing, any Subsidiary Guarantor may change its
jurisdiction of organi­za­tion to another jurisdiction reasonably satisfactory
to the Administrative Agent, provided that the Subsidiary Guarantor shall
promptly take all actions reasonably deemed necessary by the Collateral Agent to
preserve, protect and maintain, without interruption, the security interest and
Lien of the Collateral Agent in any Collateral owned by such Subsidiary
Guarantor to the satisfaction of the Collateral Agent, and such Subsidiary
Guarantor shall have provided to the Administrative Agent and the Lenders such
opinions of counsel as may be reasonably requested by the Administrative Agent
to assure itself that the conditions of this proviso have been satisfied.


8.11  Limitation on Certain Restrictions on Subsidiaries.  The Parent will not,
and will not permit any of its Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Subsidiary to (a) pay dividends or make
any other distributions on its capital stock or any other interest or
participation in its profits owned by the Parent or any Subsidiary of the
Parent, or pay any Indebtedness owed to the Parent or a Subsidiary of the
Parent, (b) make loans or advances to the Parent or any of the Parent’s
Subsidiaries or (c) transfer any of its prop­erties or assets to the Parent or
any of the Parent’s Subsidiaries, except for such encum­brances or restrictions
existing under or by reason of (i) applicable law, (ii) this Agreement and the
other Credit Documents, (iii) the 2008 Credit Agreement and the 2010 Credit
Agreement, each as in effect on the Effective Date, or any refinancing thereof
or amendments thereto, provided that in each case the restrictions thereunder
are not more restrictive than those contained in either the 2008 Credit
Agreement or the 2010 Credit Agreement, each as in effect on the Effective Date,
(iv) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Parent or a Subsidiary of the Parent, (v)
cus­tomary provisions restricting assignment of any agreement entered into by
the Parent or a Subsidiary of the Parent in the ordinary course of business,
(vi) any holder of a Permitted Lien may restrict the transfer of the asset or
assets subject thereto, (vii) restrictions which are not more restrictive than
those contained in this Agreement contained in any documents governing any
Indebtedness incurred after the Effective Date in accordance with the provisions
of this Agreement and (viii) Non-Recourse Indebtedness.


8.12  Limitation on Issuance of Capital Stock.  (a)  The Parent will not issue,
and will not permit any Subsidiary to issue, any preferred stock (or equivalent
equity interests) other than Qualified Preferred Stock.

 
-61-

--------------------------------------------------------------------------------

 

(b)            The Parent will not permit the Borrower or any Subsidiary
Guarantor to issue any capital stock (including by way of sales of treasury
stock) or any options or warrants to purchase, or securities convertible into,
capital stock, except (i) for transfers and replacements of then outstanding
shares of capital stock, (ii) for stock splits, stock dividends and additional
issuances which do not decrease the percentage ownership of the Parent or any of
its Subsidiaries in any class of the capital stock of such Subsidiary and (iii)
to qualify directors to the extent required by applicable law.  All capital
stock of any Subsidiary Guarantor issued in accordance with this Section 8.12(b)
shall be delivered to the Collateral Agent pursuant to the Pledge Agreement.


8.13  Business.  The Parent and its Subsidiaries will not engage in any business
other than the businesses in which they are engaged in as of the Effective Date
and activities directly related thereto, and similar or related businesses.  It
is understood that the Subsidiary Guarantor which owns the Mortgaged Vessel will
not engage directly or indirectly in any business other than the business of
owning and operating the Mortgaged Vessel and businesses ancillary or
complimentary thereto.


8.14  Jurisdiction of Employment.  Parent will not, and will not permit the
Subsidiary Guarantors or any third party charterer of the Mortgaged Vessel to
employ or cause to be employed the Mortgaged Vessel in any country or
jurisdiction in which (i) the Borrower, the Subsidiary Guarantors or such third
party charterer of the Mortgaged Vessel is prohibited by law from doing
business, (ii) the Lien created by the Collateral Vessel Mortgage will be
rendered unenforceable or (iii) the Collateral Agent’s foreclosure or
enforcement rights will be materially impaired or hindered.


8.15  Bank Accounts.  Parent will not permit any Subsidiary Guarantor to
maintain any deposit, savings, investment or other similar accounts other than
(i) the Concentration Accounts and (ii) any other account or accounts opened and
maintained by a Credit Party at any time if the aggregate amount of cash
deposited in such other account(s) is less than $1,000,000 at such time.


8.16  Voluntary Prepayments, Etc. of Senior Unsecured Notes.  (a) The Parent
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, voluntarily prepay, redeem, purchase, defease or otherwise satisfy
prior to the scheduled maturity thereof in any manner the Senior Unsecured
Notes.


(b)            The Parent will not, and will not permit any of its Subsidiaries
to, directly or indirectly, amend, modify or change any term or condition of the
Senior Unsecured Notes, including, but not limited to the Senior Unsecured Note
Documents (other than any such amendment, modification, waiver or other change
to any of the terms of the Senior Unsecured Note Documents that does not require
the consent of the noteholders and is not adverse to the interests of the
Lenders).


SECTION 9.  Events of Default.  Upon the occurrence of any of the following
specified events (each an “Event of Default”):

 
-62-

--------------------------------------------------------------------------------

 

9.01  Payments.  The Borrower shall (i) default in the payment when due of any
principal of the Loans or any Note or (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any interest on the Loans or any Note or any other amounts owing hereunder or
thereunder; or


9.02  Representations, etc.  Any representation, warranty or statement made by
any Credit Party herein or in any other Credit Document or in any certificate
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made, provided that the foregoing
shall exclude the Projections; or


9.03  Covenants.  Any Credit Party shall (i) default in the due perform­ance or
observance by it of any term, covenant or agreement contained in Section
7.01(f)(i), 7.08, 7.13, 7.16, 7.17 or Section 8 or (ii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement and, in the case of this clause (ii), such default
shall continue unremedied for a period of 30 days after written notice to the
Borrower by the Administrative Agent or any of the Lenders; or


9.04  Default Under Other Agreements.  (i)  The Parent or any of its
Subsidiaries shall default in any payment of any Indebtedness (other than the
Obligations) beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) the Parent or any of
its Subsidiaries shall default in the observance or performance of any agreement
or condition relating to any Indebtedness (other than the Obligations) or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause (determined without regard to whether any notice is required),
any such Indebtedness to become due prior to its stated maturity or (iii) any
Indebtedness (other than the Obligations) of the Parent or any of its
Subsidiaries shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required pre­payment, prior to the stated
maturity thereof, provided that it shall not be a Default or Event of Default
under this Section 9.04 (x) if a Non-Recourse Default shall occur or be
continuing, or (y) unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (i) through (iii), inclusive, exceeds
$10,000,000; or


9.05  Bankruptcy, etc.  The Parent or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the Parent
or any of its Subsidiaries and the petition is not controverted within 20 days
after service of summons, or is not dismissed within 60 days, after commencement
of the case; or a custodian (as defined in the Bankruptcy Code) is appointed
for, or takes charge of, all or substantially all of the property of the Parent
or any of its Subsidiaries or the Parent or any of its Subsidiaries commences
any other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Parent or any of
its Subsidiaries or there is commenced against the Parent or any of its
Subsidiaries any such proceeding which remains undismissed for a period of 60
days, or the Parent or any of its Subsidiaries is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Parent or any of its Subsidiaries suffers any
appointment of any custodian or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or the
Parent or any of its Subsidiaries makes a general assignment for the benefit of
creditors; or any corporate action is taken by the Parent or any of its
Subsidiaries for the purpose of effecting any of the foregoing; or

 
-63-

--------------------------------------------------------------------------------

 

9.06  ERISA.  (a)  Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof under Section 412 of the Code or
Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 302 or 303 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in sub­section .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to occur
with respect to such Plan within the following 30 days, any Plan which is
sub­ject to Title IV of ERISA shall have had or is reasonably likely to have a
trustee appointed to administer such Plan, any Plan which is subject to Title IV
of ERISA is, shall have been or is rea­sonably likely to be terminated or to be
the subject of termination proceedings under ERISA, any Plan shall have an
Unfunded Current Liability, a contribution required to be made with respect to a
Plan or a Foreign Pension Plan is not timely made, the Parent or any of its
Subsidiaries or any ERISA Affiliate has incurred or events have happened, or
reasonably expected to happen, that will cause it to incur any liability to or
on account of a Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971 or 4975 of the
Code or on account of a group health plan (as defined in Section 607(1) of ERISA
or Section 4980B(g)(2) of the Code) under Section 4980B of the Code, or the
Parent, or any of its Subsidiaries, has incurred or is reasonably likely to
incur liabilities pursuant to one or more employee welfare benefit plans (as
defined in Section 3(1) of ERISA) that provide benefits to retired employees or
other former employees (other than as required by Section 601 of ERISA) or Plans
or Foreign Pension Plans; (b) there shall result from any such event or events
the imposition of a lien, the granting of a security interest, or a liability or
a material risk of incurring a liability; and (c) such lien, security interest
or liability, individually, and/or in the aggregate, in the reasonable opinion
of the Required Lenders, has had, or could reasonably be expected to have, a
Material Adverse Effect; or


9.07  Security Documents.  At any time after the execution and delivery thereof,
any of the Security Documents shall cease to be in full force and effect, or
shall cease in any material respect to give the Collateral Agent for the benefit
of the Secured Creditors the Liens, rights, powers and privileges purported to
be created thereby (including, without limitation, a perfected security interest
in, and Lien on, all of the Collateral), in favor of the Collateral Agent,
superior to and prior to the rights of all third Persons (except in connection
with Permitted Liens), and subject to no other Liens (except Permitted Liens),
or any Credit Party shall default in the due performance or observance of any
term, covenant or agreement on its part to be performed or observed pursuant to
any of the Security Documents and such default shall continue beyond any grace
period (if any) specifically applicable thereto pursuant to the terms of such
Security Document, or any “event of default” (as defined in the Collateral
Vessel Mortgage) shall occur in respect of the Collateral Vessel Mortgage; or

 
-64-

--------------------------------------------------------------------------------

 

9.08  Guaranties.  After the execution and delivery thereof, any Guaranty, or
any provision thereof, shall cease to be in full force or effect as to any
Subsidiary Guarantor (unless such Subsidiary Guarantor is no longer a Subsidiary
by virtue of a liquidation, sale, merger or consolidation permitted by Section
8.02) or any Subsidiary Guarantor (or Person acting by or on behalf of such
Subsidiary Guarantor) shall deny or disaffirm such Subsidiary Guarantor’s
obli­gations under the Guaranty to which it is a party or any Subsidiary
Guarantor shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to the
Guaranty to which it is a party beyond any grace period (if any) provided
therefor; or


9.09  Judgments.  One or more judgments or decrees shall be entered against the
Parent or any of its Subsidiaries involving in the aggregate for the Parent and
its Subsidiaries a liability (not paid or fully covered by a reputable and
solvent insurance company) and such judgments and decrees either shall be final
and non-appealable or shall not be vacated, discharged or stayed or bonded
pending appeal for any period of 60 consecutive days, and the aggregate amount
of all such judgments, to the extent not covered by insurance, exceeds
$10,000,000; or


9.10  Change of Control.  A Change of Control shall occur;


then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 9.05
shall occur, the result which would occur upon the giving of written notice by
the Administrative Agent to the Borrower as specified in clauses (i) and (ii)
below shall occur automatically without the giving of any such notice):


(i)             declare the Commitments terminated, whereupon all Commitments of
each Lender shall forthwith terminate immediately without any other notice of
any kind;


(ii)            declare the principal of and any accrued interest in respect of
all Loans, the Notes and all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Credit Party; and


(iii)           enforce, as Collateral Agent, all of the Liens and security
interests created pursuant to the Security Documents.


SECTION 10.  Agency and Security Trustee Provisions.


10.01  Appointment.  (a) The Lenders hereby designate Nordea Bank Finland plc,
New York Branch, as Administrative Agent (for purposes of this Section 10, the
term “Administrative Agent” shall include Nordea Bank Finland plc, New York
Branch (and/or any of its affiliates) in its capacity as Collateral Agent
pursuant to the Security Documents and in its capacity as security trustee
pursuant to the Collateral Vessel Mortgage) to act as specified herein and in
the other Credit Documents.  Each Lender hereby irrevocably authorizes, and each
holder of any Note by the acceptance of such Note shall be deemed irrevocably to
authorize, the Agents to take such action on its behalf under the provisions of
this Agreement, the other Credit Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Agents by the terms hereof and thereof and such other powers as
are reasonably incidental thereto.  The Agents may perform any of its duties
hereunder by or through its respective officers, directors, agents, employees or
affiliates and, may assign from time to time any or all of its rights, duties
and obligations hereunder and under the Security Documents to any of its banking
affiliates.

 
-65-

--------------------------------------------------------------------------------

 

(b)            The Lenders hereby irrevocably appoint Nordea Bank Finland plc,
New York Branch as security trustee solely or the purpose of holding legal title
to the Collateral Vessel Mortgage on each of the flag vessels of an Acceptable
Flag Jurisdiction on behalf of the applicable Lenders, from time to time, with
regard to the (i) security, powers, rights, titles, benefits and interests (both
present and future) constituted by and conferred on the Lenders or any of them
or for the benefit thereof under or pursuant to the Collateral Vessel Mortgage
(including, without limitation, the benefit of all covenants, undertakings,
representations, warranties and obligations given, made or undertaken by any
Lender in the Collateral Vessel Mortgage), (ii) all money, property and other
assets paid or transferred to or vested in any Lender or any agent of any Lender
or received or recovered by any Lender or any agent of any Lender pursuant to,
or in connection with the Collateral Vessel Mortgage, whether from the Borrower
or any Subsidiary Guarantor or any other person and (iii) all money,
investments, property and other assets at any time representing or deriving from
any of the foregoing, including all interest, income and other sums at any time
received or receivable by any Lender or any agent of any Lender in respect of
the same (or any part thereof).  Nordea Bank Finland plc, New York Branch hereby
accepts such appointment as security trustee.


10.02  Nature of Duties.  The Agents shall have no duties or responsibilities
except those expressly set forth in this Agreement and the Security
Documents.  None of the Agents nor any of their respective officers, directors,
agents, employees or affiliates shall be liable for any action taken or omitted
by it or them hereunder or under any other Credit Document or in connection
herewith or therewith, unless caused by such Person’s gross negligence or
willful misconduct (any such liability limited to the applicable Agent to whom
such Person relates).  The duties of each of the Agents shall be mechanical and
administrative in nature; none of the Agents shall have by reason of this
Agreement or any other Credit Document any fiduciary relationship in respect of
any Lender or the holder of any Note; and nothing in this Agreement or any other
Credit Document, expressed or implied, is intended to or shall be so construed
as to impose upon any Agents any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.


10.03  Lack of Reliance on the Agents.  Independently and without reliance upon
the Agents, each Lender and the holder of each Note, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Parent and its
Subsidiaries in connection with the making and the continuance of the Loans and
the taking or not taking of any action in connection herewith and (ii) its own
appraisal of the credit­worth­iness of the Parent and its Subsidiaries and,
except as expressly provided in this Agreement, none of the Agents shall have
any duty or responsibility, either initially or on a continuing basis, to
provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter.  None of the Agents
shall be responsible to any Lender or the holder of any Note for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection here­with or for
the execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of the Parent and its Subsidiaries or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any other Credit
Document, or the financial condition of the Parent and its Subsidiaries or the
existence or possible existence of any Default or Event of Default.

 
-66-

--------------------------------------------------------------------------------

 

10.04  Certain Rights of the Agents.  If any of the Agents shall request
instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Credit
Document, the Agents shall be entitled to refrain from such act or taking such
action unless and until the Agents shall have received instructions from the
Required Lenders; and the Agents shall not incur liability to any Person by
reason of so refraining.  Without limiting the foregoing, no Lender or the
holder of any Note shall have any right of action whatsoever against the Agents
as a result of any of the Agents acting or refraining from acting hereunder or
under any other Credit Document in accordance with the instructions of the
Required Lenders.


10.05  Reliance.  Each of the Agents shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the applicable Agent believed to be the proper Person, and, with
respect to all legal matters pertaining to this Agreement and any other Credit
Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.


10.06  Indemnification.  To the extent any of the Agents is not reimbursed and
indemnified by the Borrower, the Lenders will reimburse and indemnify the
applicable Agents, in proportion to their respective “percentages” as used in
determining the Required Lenders (without regard to the existence of any
Defaulting Lenders), for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by such Agents in performing their respective duties
hereunder or under any other Credit Document, in any way relating to or arising
out of this Agreement or any other Credit Document; provided that no Lender
shall be liable in respect to an Agent for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct.


10.07  The Administrative Agent in its Individual Capacity.  With respect to its
obligation to make Loans under this Agreement, each of the Agents shall have the
rights and powers specified herein for a “Lender” and may exercise the same
rights and powers as though it were not performing the duties specified herein;
and the term “Lenders,” “Secured Creditors”, “Required Lenders”, “holders of
Notes” or any similar terms shall, unless the context clearly otherwise
indicates, include each of the Agents in their respective individual
capacity.  Each of the Agents may accept deposits from, lend money to, and
generally engage in any kind of banking, trust or other business with any Credit
Party or any Affiliate of any Credit Party as if it were not performing the
duties specified herein, and may accept fees and other consideration from the
Borrower or any other Credit Party for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.

 
-67-

--------------------------------------------------------------------------------

 

10.08  Holders.  The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent.  Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.


10.09  Resignation by the Administrative Agent.  (a)  The Administrative Agent
may resign from the performance of all its functions and duties hereunder and/or
under the other Credit Documents at any time by giving 15 Business Days’ prior
written notice to the Borrower and the Lenders.  Such resignation shall take
effect upon the appointment of a successor Administrative Agent pursuant to
clauses (b) and (c) below or as otherwise provided below.


(b)            Upon any such notice of resignation by the Administrative Agent,
the Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower.


(c)            If a successor Administrative Agent shall not have been so
appointed within such 15 Business Day period, the Administrative Agent, with the
consent of the Borrower (which shall not be unreasonably withheld or delayed),
shall then appoint a commercial bank or trust company with capital and surplus
of not less than $500,000,000 as successor Administrative Agent who shall serve
as Administrative Agent hereunder or thereunder until such time, if any, as the
Lenders appoint a successor Administrative Agent as provided above.


(d)            If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 25th Business Day after the date such notice
of resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.


10.10  The Joint Lead Arrangers.  Notwithstanding any other provision of this
Agreement or any provision of any other Credit Document, each of the Joint Lead
Arrangers are named as such for recognition purposes only, and in their
respective capacities as such shall have no powers, duties, responsibilities or
liabilities with respect to this Agreement or the other Credit Documents or the
transactions contemplated hereby and thereby; it being understood and agreed
that the Joint Lead Arrangers shall be entitled to all indemnification and
reimbursement rights in favor of any of the Agents as provided for under
Sections 10.06 and 11.01.  Without limitation of the foregoing, none of the
Joint Lead Arrangers shall, solely by reason of this Agreement or any other
Credit Documents, have any fiduciary relationship in respect of any Lender or
any other Person.

 
-68-

--------------------------------------------------------------------------------

 

10.11  Collateral Matters.  (a)  Each Lender authorizes and directs the
Collateral Agent to enter into the Security Documents for the benefit of the
Lenders and the other Secured Creditors.  Each Lender hereby agrees, and each
holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
in accordance with the provisions of this Agreement or the Security Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.  The Collateral Agent
is hereby authorized on behalf of all of the Lenders, without the necessity of
any notice to or further consent from any Lender, from time to time prior to an
Event of Default, to take any action with respect to any Collateral or Security
Documents which may be necessary to perfect and maintain perfected the security
interest in and liens upon the Collateral granted pursuant to the Security
Documents.


(b)            The Lenders hereby authorize the Collateral Agent, at its option
and in its discretion, to release any Lien granted to or held by the Collateral
Agent upon any Collateral (i) upon termination of the Commitments and payment
and satisfaction of all of the Obligations (other than inchoate indemnification
obligations) at any time arising under or in respect of this Agreement or the
Credit Documents or the transactions contemplated hereby or thereby, (ii)
constituting property being sold or otherwise disposed of (to Persons other than
the Borrower and its Subsidiaries) upon the sale or other disposition thereof in
compliance with Section 8.02, (iii) if approved, authorized or ratified in
writing by the Required Lenders (or all of the Lenders hereunder, to the extent
required by Section 11.12), (iv) as otherwise may be expressly provided in the
relevant Security Documents or (v) as otherwise provided in Section 11.22
hereof.  Upon request by the Administrative Agent at any time, the Lenders will
confirm in writing the Collateral Agent’s authority to release particular types
or items of Collateral pursuant to this Section 10.11.


(c)            The Collateral Agent shall have no obligation whatsoever to the
Lenders or to any other Person to assure that the Collateral exists or is owned
by any Credit Party or is cared for, protected or insured or that the Liens
granted to the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 10.11 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).


10.12  Delivery of Information.  The Administrative Agent shall not be required
to deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Party, any Subsidiary, the Required Lenders, any Lender or
any other Person under or in connection with this Agreement or any other Credit
Document except (i) as specifically provided in this Agreement or any other
Credit Document and (ii) as specifically requested from time to time in writing
by any Lender with respect to a specific document, instrument, notice or other
written communication received by and in the possession of the Administrative
Agent at the time of receipt of such request and then only in accordance with
such specific request.

 
-69-

--------------------------------------------------------------------------------

 

SECTION 11.  Miscellaneous.


11.01  Payment of Expenses, etc.  The Borrower agrees that it shall:  (i)
whether or not the transactions herein contemplated are consummated, pay all
reasonable out-of-pocket costs and expenses of each of the Agents (including,
without limitation, the reasonable fees and disbursements of White & Case LLP,
other counsel to the Administrative Agent and the Lead Arrangers and local
counsel) in connection with the preparation, execution and delivery of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein and any amendment, waiver or consent relating
hereto or thereto, of the Agents in connection with their respective syndication
efforts with respect to this Agreement and of the Agents and each of the Lenders
in connection with the enforcement of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein
(including, without limitation, the reasonable fees and disbursements of counsel
(including in-house counsel) for each of the Agents and for each of the
Lenders); (ii) pay and hold each of the Lenders harmless from and against any
and all present and future stamp, documentary, transfer, sales and use, value
added,  excise and other similar taxes with respect to the foregoing matters and
save each of the Lenders harmless from and against any and all liabilities with
respect to or resulting from any delay or omission (other than to the extent
attributable to such Lender) to pay such taxes; and (iii) indemnify the Agents,
the Collateral Agent and each Lender, and each of their respective officers,
directors, trustees, employees, representatives and agents from and hold each of
them harmless against any and all liabilities, obligations (including removal or
remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements) incurred by, imposed on or assessed against
any of them as a result of, or arising out of, or in any way related to, or by
reason of, (a) any investigation, litigation or other proceeding (whether or not
any of the Agents, the Collateral Agent or any Lender is a party thereto)
related to the entering into and/or performance of this Agreement or any other
Credit Document or the proceeds of the Loans hereunder or the consummation of
any transactions contemplated herein, or in any other Credit Document or the
exercise of any of their rights or remedies provided herein or in the other
Credit Documents, or (b) the actual or alleged presence of Hazardous Materials
on the Collateral Vessel or in the air, surface water or groundwater or on the
surface or subsurface of any property at any time owned or operated by the
Borrower or any of its Subsidiaries, the generation, storage, transportation,
handling, disposal or Environmental Release of Hazardous Materials at any
location, whether or not owned or operated by the Borrower or any of its
Subsidiaries, the non-compliance of the Collateral Vessel or property with
foreign, federal, state and local laws, regulations, and ordinances (including
applicable permits thereunder) applicable to the Collateral Vessel or property,
or any Environmental Claim asserted against the Borrower, any of its
Subsidiaries or the Collateral Vessel or property at any time owned or operated
by the Borrower or any of its Subsidiaries, including, in each case, without
limitation, the reasonable fees and disbursements of counsel and other
consultants incurred in connection with any such investigation, litigation or
other proceeding (but excluding any losses, liabilities, claims, damages,
penalties, actions, judgments, suits, costs, disbursements or expenses to the
extent incurred by reason of the gross negligence or willful misconduct of the
Person to be indemnified).  To the extent that the undertaking to indemnify, pay
or hold harmless each of the Agents or any Lender set forth in the preceding
sentence may be unenforceable because it violates any law or public policy, the
Borrower shall make the maximum contribution to the payment and satisfaction of
each of the indemnified liabilities which is permissible under applicable law.

 
-70-

--------------------------------------------------------------------------------

 

11.02  Right of Setoff.  In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
each Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Subsidiary or
the Borrower or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) and any other Indebtedness at any time held or owing by such Lender
(including, without limitation, by branches and agencies of such Lender wherever
located) to or for the credit or the account of the Borrower or any Subsidiary
but in any event excluding assets held in trust for any such Person against and
on account of the Obligations and liabilities of the Borrower or such
Subsidiary, as applicable, to such Lender under this Agreement or under any of
the other Credit Documents, including, without limitation, all interests in
Obligations purchased by such Lender pursuant to Section 11.06(b), and all other
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not such
Lender shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.


11.03  Notices.  Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telexed, telecopier or e-mail communication) and mailed, telexed, telecopied or
delivered:  if to any Credit Party, at the address specified under its signature
below; if to any Lender, at its address specified opposite its name on Schedule
II below; and if to the Administrative Agent, at its Notice Office; or, as to
any other Credit Party, at such other address as shall be designated by such
party in a written notice to the other parties hereto and, as to each Lender, at
such other address as shall be designated by such Lender in a written notice to
the Borrower and the Administrative Agent.  All such notices and communications
shall, (i) when mailed, be effective three Business Days after being deposited
in the mails, prepaid and properly addressed for delivery, (ii) when sent by
overnight courier, be effective one Business Day after delivery to the overnight
courier prepaid and properly addressed for delivery on such next Business Day,
or (iii) when sent by telex, telecopier or e-mail, be effective when sent by
telex, telecopier or e-mail except that notices and communications to the
Administrative Agent shall not be effective until received by the Administrative
Agent.


11.04  Benefit of Agreement.  (a)  This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided, however, that (i) no Credit Party may
assign or transfer any of its rights, obligations or interest hereunder or under
any other Credit Document without the prior written consent of the Lenders, (ii)
although any Lender may transfer, assign or grant participations in its rights
hereunder, such Lender shall remain a “Lender” for all purposes hereunder (and
may not transfer or assign all or any portion of its Commitments hereunder
except as provided in Section 11.04(b)) and the transferee, assignee or
participant, as the case may be, shall not constitute a “Lender” hereunder and
(iii) no Lender shall transfer or grant any participation under which the
participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (x) extend the final scheduled maturity of the Loans or Note in
which such participant is participating, or reduce the rate or extend the time
of payment of interest thereon (except (m) in connection with a waiver of
applicability of any post-default increase in interest rates and (n) that any
amendment or modification to the financial definitions in this Agreement shall
not constitute a reduction in the rate of interest for purposes of this clause
(x)) or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Total Commitments shall not constitute a change in the terms of
such participation, and that an increase in any Commitment or Loan shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (y) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement or (z) release all or substantially all of the Collateral
under all of the Security Documents (except as expressly provided in the Credit
Documents) securing the Loans hereunder in which such participant is
participating.  In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by the Borrower hereunder
shall be determined as if such Lender had not sold such participation.

 
-71-

--------------------------------------------------------------------------------

 

(b)            Notwithstanding the foregoing, any Lender (or any Lender together
with one or more other Lenders) may (x) assign all or a portion of its
Commitment and/or its outstanding Loans to its (i) parent company and/or any
affiliate of such Lender which is at least 50% owned by such Lender or its
parent company or (ii) in the case of any Lender that is a fund that invests in
bank loans, any other fund that invests in bank loans and is managed or advised
by the same investment advisor of such Lender or by an Affiliate of such
investment advisor or (iii) to one or more Lenders or (y) assign with the
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed and shall not be required if any Event of Default is then in existence)
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof, all, or if less than all, a portion equal to at least $20,000,000 in
the aggregate for the assigning Lender or assigning Lenders, of such Commitments
and outstanding principal of Loans hereunder to one or more Eligible Transferees
(treating any fund that invests in bank loans and any other fund that invests in
bank loans and is managed or advised by the same investment advisor of such fund
or by an Affiliate of such investment advisor as a single Eligible Transferee),
each of which assignees shall become a party to this Agreement as a Lender by
execution of an Assignment and Assumption Agreement, provided that (i) at such
time Schedule I shall be deemed modified to reflect the Commitments (and/or
outstanding Loans, as the case may be) of such new Lender and of the existing
Lenders, (ii) new Notes will be issued, at the Borrower’s expense, to such new
Lender and to the assigning Lender upon the request of such new Lender or
assigning Lender, such new Notes to be in conformity with the requirements of
Section 2.05 (with appropriate modifications) to the extent needed to reflect
the revised Commitments (and/or outstanding Loans, as the case may be), (iii)
the consent of the Administrative Agent shall be required in connection with any
assignment pursuant to preceding clause (y) (which consent shall not be
unreasonably withheld or delayed), and (iv) the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,500.  To the extent
of any assignment pursuant to this Section 11.04(b), the assigning Lender shall
be relieved of its obligations hereunder with respect to its assigned
Commitments (it being understood that the indemnification provisions under this
Agreement (including, without limitation, Sections 2.09, 2.10, 4.04, 11.01 and
11.06) shall survive as to such assigning Lender).  To the extent that an
assignment of all or any portion of a Lender’s Commitments and related
outstanding Obligations pursuant to Section 2.12 or this Section 11.04(b) would,
at the time of such assignment, result in increased costs under Section 2.09,
2.10 or 4.04 from those being charged by the respective assigning Lender prior
to such assignment, then the Borrower shall not be obligated to pay such
increased costs (although the Borrower shall be obligated to pay any other
increased costs of the type described above resulting from changes after the
date of the respective assignment).

 
-72-

--------------------------------------------------------------------------------

 

(c)            Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans and Notes hereunder to a Federal Reserve Bank in support
of borrowings made by such Lender from such Federal Reserve Bank and, with the
consent of the Administrative Agent, any Lender which is a fund may pledge all
or any portion of its Notes or Loans to a trustee for the benefit of investors
and in support of its obligation to such investors; provided, however, no such
pledge shall release a Lender from any of its obligations hereunder or
substitute any such pledge for such Lender as a party hereto.


11.05  No Waiver; Remedies Cumulative.  No failure or delay on the part of the
Administrative Agent or any Lender or any holder of any Note in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower or any other Credit Party and the
Administrative Agent or any Lender or the holder of any Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder.  The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent or any Lender or the
holder of any Note would otherwise have.  No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the Administrative Agent or any Lender or the holder of any Note to any other
or further action in any circumstances without notice or demand.

 
-73-

--------------------------------------------------------------------------------

 

11.06  Payments Pro Rata.  (a)  Except as otherwise provided in this Agreement,
the Administrative Agent agrees that promptly after its receipt of each payment
from or on behalf of the Borrower in respect of any Obligations hereunder, it
shall distribute such payment to the Lenders (other than any Lender that has
consented in writing to waive its pro rata share of any such payment) pro rata
based upon their respective shares, if any, of the Obligations with respect to
which such payment was received.


(b)            Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Loans, of a sum which with respect to the related sum or sums received
by other Lenders is in a greater proportion than the total of such Obligation
then owed and due to such Lender bears to the total of such Obligation then owed
and due to all of the Lenders immediately prior to such receipt, then such
Lender receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations of the respective
Credit Party to such Lenders in such amount as shall result in a proportional
participation by all the Lenders in such amount; provided that if all or any
portion of such excess amount is thereafter recovered from such Lender, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.


(c)            Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 11.06(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.


11.07  Calculations; Computations.  (a)  The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with generally accepted accounting principles in the United States
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by the Borrower to the
Lenders).  In addition, all compu­ta­tions determining compliance with Sections
8.07 through 8.09, inclusive, shall utilize account­ing principles and policies
in conformity with those in effect on the Effective Date (with the foregoing
generally accepted accounting princi­ples, subject to the preceding proviso,
herein called “GAAP”).  Unless otherwise noted, all refer­ences in this
Agreement to GAAP shall mean generally accepted accounting principles as in
effect in the United States.


(b)            All computations of interest for Loans and Fees hereunder shall
be made on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or Fees are payable.


11.08  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.  (a)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN THE COLLATERAL VESSEL MORTGAGE, BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK COUNTY IN THE CITY OF
NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  THE BORROWER FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED MAIL, POSTAGE PREPAID, TO THE BORROWER AT ITS ADDRESS SET FORTH
OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINIS­TRA­TIVE
AGENT UNDER THIS AGREEMENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY CREDIT PARTY IN ANY OTHER JURISDICTION.  IF AT ANY
TIME DURING WHICH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT REMAINS IN EFFECT,
THE BORROWER DOES NOT MAINTAIN A REGULARLY FUNCTIONING OFFICE IN NEW YORK CITY,
IT WILL DULY APPOINT, AND AT ALL TIMES MAINTAIN, AN AGENT IN NEW YORK CITY FOR
THE SERVICE OF PROCESS OR SUMMONS, AND WILL PROVIDE TO THE ADMINISTRATIVE AGENT
AND THE LENDERS WRITTEN NOTICE OF THE IDENTITY AND ADDRESS OF SUCH AGENT FOR
SERVICE OF PROCESS OR SUMMONS; PROVIDED THAT ANY FAILURE ON THE PART OF  THE
BORROWER TO COMPLY WITH THE FOREGOING PROVISIONS OF THIS SENTENCE SHALL NOT IN
ANY WAY PREJUDICE OR LIMIT THE SERVICE OF PROCESS OR SUMMONS IN ANY OTHER MANNER
DESCRIBED ABOVE IN THIS SECTION 11.08 OR OTHERWISE PERMITTED BY LAW.

 
-74-

--------------------------------------------------------------------------------

 

(b)            THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.


(c)            EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRRE­VOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEED­ING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 
-75-

--------------------------------------------------------------------------------

 

11.09  Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.


11.10  Effectiveness.  This Agreement shall become effective on the date (the
“Effective Date”) on which (i) the Parent, the Borrower, the Administrative
Agent and each of the Lenders who are initially parties hereto shall have signed
a counterpart hereof (whether the same or different counterparts) and shall have
delivered the same to the Administrative Agent or, in the case of the Lenders,
shall have given to the Administrative Agent telephonic (confirmed in writing),
written or facsimile notice (actually received) at such office that the same has
been signed and mailed to it and (ii) the Credit Parties shall have provided, or
procured the supply of, the “know your customer” information required pursuant
to the PATRIOT Act, in each case as requested by any Lender or the
Administrative Agent in connection with its internal compliance regulations
thereunder or other information reasonably requested by the Lender or the
Administrative Agent to satisfy related checks under all applicable laws and
regulations pursuant to the transactions contemplated hereby.  The
Administrative Agent will give the Borrower and each Lender prompt written
notice of the occurrence of the Effective Date.


11.11  Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.


11.12  Amendment or Waiver; etc.  (a)  Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party thereto and the
Required Lenders, provided that no such change, waiver, discharge or termination
shall, without the consent of each Lender (other than a Defaulting Lender) (with
Obligations being directly affected in the case of following clause (i)) and in
the case of the following clause (vi), to the extent (in the case of the
following clause (vi)) that any such Lender would be required to make a Loan in
excess of its pro rata portion provided for in this Agreement or would receive a
payment or prepayment of Loans or a commitment reduction that (in any case) is
less than its pro rata portion provided for in this Agreement, in each case, as
a result of any such amendment, modification or waiver referred to in the
following clause (vi)), (i) extend the final scheduled maturity of any Loan or
Note, or reduce the rate or extend the time of payment of interest on any Loan
or Note (except (x) in connection with the waiver of applicability of any
post-default increase in interest rates and (y) any amendment or modification to
the financial definitions in this Agreement shall not constitute a reduction in
the rate of interest for purposes of this clause (i)), or reduce the principal
amount thereof (except to the extent repaid in cash), (ii) release all or
substantially all of the Collateral (except as expressly provided in the Credit
Documents) under the Security Documents, (iii) amend, modify or waive any
provision of this Section 11.12, (iv) reduce the percentage specified in the
definition of Required Lenders (it being understood that, with the consent of
the Required Lenders, additional extensions of credit pursuant to this Agreement
may be included in the determination of the Required Lenders on substantially
the same basis as the extensions of Loans and Commitments are included on the
Effective Date), (v) consent to the assignment or transfer by the Borrower or
any Subsidiary Guarantor of any of its respective rights and obligations under
this Agreement, (vi) amend, modify or waive Section 2.06 or amend, modify or
waive any other provision in this Agreement to the extent providing for payments
or prepayments of Loans or reductions in Commitments, in each case, to be
applied pro rata among the Lenders entitled to such payments or prepayments of
Loans or reductions in Commitments (it being understood that the provision of
additional extensions of credit pursuant to this Agreement, or the waiver of any
mandatory commitment reduction or any mandatory prepayment of Loans by the
Required Lenders shall not constitute an amendment, modification or waiver for
purposes of this clause (vi)), or (vii) release any Subsidiary Guarantor from
the Subsidiaries Guaranty (other than as provided in the Subsidiaries Guaranty);
provided, further, that no such change, waiver, discharge or termination shall
(t) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a manda­tory reduction in the  Commitments shall not constitute an
increase of the Commitment of any Lender, and that an increase in the available
portion of any Commitment of any Lender shall not constitute an increase in the
Commitment of such Lender), (u) without the consent of each Agent, amend, modify
or waive any provision of Section 10 as same applies to such Agent or any other
provision as same relates to the rights or obligations of such Agent or (v)
without the consent of the Collateral Agent, amend, modify or waive any
provision relating to the rights or obligations of the Collateral Agent.

 
-76-

--------------------------------------------------------------------------------

 

(b)            If, in connection with any proposed change, waiver, discharge or
termina­tion to any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Section 11.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clauses (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders (or,
at the option of the Borrower if the respective Lender’s consent is required
with respect to less than all Loans (or related Commitments), to replace only
the respective Commitments and/or Loans of the respective non-consenting Lender
which gave rise to the need to obtain such Lender’s individual consent) with one
or more Replacement Lenders pursuant to Section 2.12 so long as at the time of
such replacement, each such Replacement Lender consents to the proposed  change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Commitment (if such Lender’s consent is required as a result of its Commitment),
and/or repay outstanding Loans and terminate any outstanding Commitments of such
Lender which gave rise to the need to obtain such Lender’s consent, in
accordance with Sections 4.01(iv), provided that, unless the Commitments are
terminated, and Loans repaid, pursuant to preceding clause (B) are immedi­ately
replaced in full at such time through the addition of new Lenders or the
increase of the Commitments and/or outstanding Loans of existing Lenders (who in
each case must specifically consent thereto), then in the case of any action
pursuant to preceding clause (B) the Required Lenders (determined before giving
effect to the proposed action) shall specifically consent thereto, provided,
further, that in any event the Borrower shall not have the right to replace a
Lender, terminate its Commitment or repay its Loans solely as a result of the
exercise of such Lender’s rights (and the withholding of any required consent by
such Lender) pursuant to the second proviso to Section 11.12(a).

 
-77-

--------------------------------------------------------------------------------

 

11.13  Survival.  All indemnities set forth herein including, without
limitation, in Sections 2.09, 2.10, 4.04, 11.01 and 11.06 shall, subject to
Section 2.11(b) (to the extent applicable), survive the execution, delivery and
termination of this Agreement and the Notes and the making and repayment of the
Loans.


11.14  Domicile of Loan.  Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such
Lender.  Notwithstanding anything to the contrary contained herein, to the
extent that a transfer of Loans pursuant to this Section 11.14 would, at the
time of such transfer, result in increased costs under Section 2.09, 2.10 or
4.04 from those being charged by the respective Lender prior to such transfer,
then the Borrower shall not be obligated to pay such increased costs (although
the Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).


11.15  Reserved.


11.16  Confidentiality.  (a)  Subject to the provisions of clauses (b) and (c)
of this Section 11.16, each Lender agrees that it will use its best efforts not
to disclose without the prior consent of the Borrower (other than to its
employees, auditors, advisors or counsel or to another Lender if the Lender or
such Lender’s holding or parent company or board of trustees in its sole
discretion determines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section 11.16 to the same extent as such Lender) any  information with respect
to the Borrower or any of its Subsidiaries which is now or in the future
furnished pursuant to this Agreement or any other Credit Document, provided that
any Lender may disclose any such information (a) as has become generally
available to the public other than by virtue of a breach of this Section
11.16(a) by the respective Lender, (b) as may be required in any report,
statement or testimony submitted to any municipal, state or Federal regulatory
body having or claiming to have jurisdiction over such Lender or to the Federal
Reserve Board or the Federal Deposit Insurance Corporation or similar
organizations (whether in the United States or elsewhere) or their successors,
(c) as may be required in respect to any summons or subpoena or in connection
with any litigation, (d) in order to comply with any law, order, regulation or
ruling applicable to such Lender, (e) to the Administrative Agent or the
Collateral Agent and (f) to any prospective or actual transferee or participant
in connection with any contemplated transfer or participation of any of the
Notes or Commitments or any interest therein by such Lender, provided that such
prospective transferee expressly agrees to be bound by the confidentiality
provisions contained in this Section 11.16.


(b)            The Borrower hereby acknowledges and agrees that each Lender may
share with any of its affiliates any information related to the Borrower or any
of its Subsidiaries (including, without limitation, any nonpublic customer
information regarding the creditworth­iness of the Borrower or its
Subsidiaries), provided such Persons shall be subject to the provisions of this
Section 11.16 to the same extent as such Lender.


11.17  Register.  The Borrower hereby designates the Administrative Agent to
serve as the Borrower’s agent, solely for purposes of this Section 11.17, to
maintain a register (the “Register”) on which it will record the Commitments
from time to time of each of the Lenders, the Loans made by each of the Lenders
and each repayment and prepayment in respect of the principal amount of the
Loans of each Lender.  Failure to make any such recordation, or any error in
such recordation  shall not affect the Borrower’s obligations in respect of such
Loans.  With respect to any Lender, the transfer of the Commitments of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Loans and prior to such recordation all
amounts owing to the transferor with respect to such Commitments and Loans shall
remain owing to the transferor.  The registration of assignment or transfer of
all or part of any Commitments and Loans shall be recorded by the Administrative
Agent on the Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assign­ment and Assumption Agreement pursuant to
Section 11.04(b).  Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note
evidencing such Loan, and thereupon one or more new Notes in the same aggregate
principal amount shall be issued to the assigning or transferor Lender and/or
the new Lender.  The Borrower agrees to indemnify the Adminis­trative Agent from
and against any and all losses, claims, damages and liabilities of whatsoever
nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 11.17, except
to the extent caused by the Administrative Agent’s own gross negligence or
willful misconduct.

 
-78-

--------------------------------------------------------------------------------

 

11.18  Judgment Currency.  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrower hereunder or under
any of the Notes in the currency expressed to be payable herein or under the
Notes (the “specified cur­rency”) into another currency, the parties hereto
agree, to the fullest extent that they may effec­tively do so, that the rate of
exchange used shall be that at which in accordance with normal bank­ing
procedures the Administrative Agent could purchase the specified currency with
such other currency at the Administrative Agent’s New York office on the
Business Day preceding that on which final judg­ment is given.  The obligations
of the Borrower in respect of any sum due to any Lender or the Administrative
Agent hereunder or under any Note shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by such Lender or the Administrative
Agent (as the case may be) of any sum adjudged to be so due in such other
currency such Lender or the Administrative Agent (as the case may be) may in
accordance with normal banking procedures purchase the specified currency with
such other currency; if the amount of the specified currency so purchased is
less than the sum originally due to such Lender or the Administrative Agent, as
the case may be, in the specified currency, the Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency, such Lender or the Administrative Agent, as the case may be, agrees to
remit such excess to the Borrower.


11.19  Language.  All correspondence, including, without limitation, all
notices, reports and/or certificates, delivered by any Credit Party to the
Administrative Agent, the Collateral Agent or any Lender shall, unless otherwise
agreed by the respective recipients thereof, be submitted in the English
language or, to the extent the original of such document is not in the English
language, such document shall be delivered with a certified English translation
thereof.

 
-79-

--------------------------------------------------------------------------------

 

11.20  Waiver of Immunity.  The Borrower, in respect of itself, each other
Credit Party, its and their process agents, and its and their properties and
revenues, hereby irrevocably agrees that, to the extent that the Borrower, any
other Credit Party or any of its or their properties has or may hereafter
acquire any right of immunity from any legal proceedings, whether in the United
States, the Republic of the Marshall Islands, Bermuda or any other Acceptable
Flag Jurisdiction or elsewhere, to enforce or collect upon the Obligations of
the Borrower or any other Credit Party related to or arising from the
transactions contemplated by any of the Credit Documents, including, without
limitation, immun­ity from service of process, immunity from jurisdiction or
judgment of any court or tribunal, immunity from execution of a judgment, and
immunity of any of its property from attach­ment prior to any entry of judgment,
or from attachment in aid of execution upon a judg­ment, the Borrower, for
itself and on behalf of the other Credit Parties, hereby expressly waives, to
the fullest extent permissible under applicable law, any such immunity, and
agrees not to assert any such right or claim in any such pro­ceed­ing, whether
in the United States, Bermuda, the Republic of the Marshall Islands or
elsewhere.


11.21  USA PATRIOT Act Notice.  Each Lender hereby notifies each Credit Party
that pursuant to the requirements of the USA PATRIOT Improvement and
Reauthorization Act, Title III of Pub. L. 109-177 (signed into law March 9,
2006) (as amended from time to time, the “PATRIOT Act”), it is required to
obtain, verify, and record information that identifies each Credit Party, which
information includes the name of each Credit Party and other information that
will allow such Lender to identify each Credit Party in accordance with the
PATRIOT Act, and each Credit Party agrees to provide such information from time
to time to any Lender.


11.22  Release of Mortgaged Vessel and Related Security Documents.  At any time
that all amounts outstanding under this Agreement have been repaid in full, the
Collateral Agent shall, at the request of the Borrower, use commercially
reasonable efforts to (x) release and discharge the Security Documents related
to the Mortgaged Vessel and (y) release the Credit Party which owns the
Mortgaged Vessel from the Subsidiaries Guaranty, provided that, in each case,
the relevant Credit Party shall pay all documented out of pocket costs and
expenses reasonably incurred by the Collateral Agent in connection with
provision of such release and discharge; provided, further, that each Lender
hereby (I) consents, in connection with (x) the release and discharge of the
Mortgaged Vessel and (y) the release of the Credit Party which owns the
Mortgaged Vessel from the Subsidiaries Guaranty upon the repayment in full of
all amounts outstanding under this Agreement, to release and hereby direct the
Collateral Agent to release (i) the Vessel Mortgage and other related Security
Documents and (ii) such Credit Party’s obligations under the Subsidiaries
Guaranty and (II) directs the Collateral Agent, and the Collateral Agent agrees
to execute and deliver or, at the Borrower’s expense, file such documents and
perform other actions reasonably necessary to release the Vessel Mortgage and
release the relevant Credit Party’s obligations under the Subsidiaries Guaranty
when and as directed pursuant to this Section 11.22.


SECTION 12.  Parent Guaranty.

 
-80-

--------------------------------------------------------------------------------

 

12.01  Guaranty.  In order to induce the Administrative Agent, the Collateral
Agent and the Lenders to enter into this Agreement and to extend credit
hereunder, and induce the other Guaranteed Creditors to enter into Interest Rate
Protection Agreements and Other Hedging Agreements and in recognition of the
direct benefits to be received by the Parent from the proceeds of the Loans and
the entering into of such Interest Rate Protection Agreements and Other Hedging
Agreements, the Parent hereby agrees with the Guaranteed Creditors as
follows:  The Parent hereby unconditionally and irrevocably guarantees as
primary obligor and not merely as surety, the full and prompt payment when due,
whether upon maturity, acceleration or otherwise, of any and all of the
Guaranteed Obligations of the Borrower to the Guaranteed Creditors.  If any or
all of the Guaranteed Obligations of the Borrower to the Guaranteed Creditors
becomes due and payable hereunder, the Parent, unconditionally and irrevocably,
promises to pay such indebtedness to the Administrative Agent and/or the other
Guaranteed Creditors, or order, on demand, together with any and all reasonable
documented out-of-pocket expenses which may be incurred by the Administrative
Agent and the other Guaranteed Creditors in collecting any of the Guaranteed
Obligations.  If a claim is ever made upon any Guaranteed Creditor for repayment
or recovery of any amount or amounts received in payment or on account of any of
the Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including the Borrower), then and in such event, the
Parent agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon the Parent notwithstanding any revocation of this Guaranty
or other instrument evidencing any liability of the Borrower, and the Parent
shall be and remain liable to the aforesaid payees hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by any such payee.


12.02  Bankruptcy.  Additionally, the Parent unconditionally and irrevocably
guarantees the payment of any and all of the Guaranteed Obligations to the
Guaranteed Creditors whether or not due or payable by the Borrower upon the
occurrence of any of the events specified in Section 9.04, and irrevocably and
unconditionally promises to pay such indebtedness to the Guaranteed Creditors,
or order, on demand, in lawful money of the United States.


12.03  Nature of Liability.  The liability of the Parent hereunder is primary,
absolute and unconditional, exclusive and independent of any security for or
other guaranty of the Guaranteed Obligations, whether executed by any other
guarantor or by any other party, and the liability of the Parent hereunder shall
not be affected or impaired by (a) any direction as to application of payment by
the Borrower or by any other party, or (b) any other continuing or other
guaranty, undertaking or maximum liability of a guarantor or of any other party
as to the Guaranteed Obligations, or (c) any payment on or in reduction of any
such other guaranty or undertaking, or (d) any dissolution, termination or
increase, decrease or change in personnel by the Borrower, or (e) any payment
made to any Guaranteed Creditor on the Guaranteed Obligations which any such
Guaranteed Creditor repays to the Borrower pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and the Borrower waives any right to the deferral or modification of
its obligations hereunder by reason of any such proceeding, (f) any action or
inaction by the Guaranteed Creditors as contemplated in Section 11.05, or (g)
any invalidity, irregularity or enforceability of all or any part of the
Guaranteed Obligations or of any security therefor.

 
-81-

--------------------------------------------------------------------------------

 

12.04  Independent Obligation.  The obligations of the Parent hereunder are
independent of the obligations of any other guarantor, any other party or the
Borrower, and a separate action or actions may be brought and prosecuted against
the Parent whether or not action is brought against any other guarantor, any
other party or the Borrower and whether or not any other guarantor, any other
party or the Borrower be joined in any such action or actions.  The Parent
waives, to the fullest extent permitted by law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof.  Any
payment by the Borrower or other circumstance which operates to toll any statute
of limitations as to the Borrower shall operate to toll the statute of
limitations as to the Parent.


12.05  Authorization.  The Parent authorizes the Guaranteed Creditors without
notice or demand (except as shall be required by applicable statute or this
Agreement and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to:


(a)            in accordance with the terms and provisions of this Agreement and
the other Credit Documents, change the manner, place or terms of payment of,
and/or change or extend the time of payment of, renew, increase, accelerate or
alter, any of the Guaranteed Obligations (including any increase or decrease in
the principal amount thereof or the rate of interest or fees thereon), any
security therefor, or any liability incurred directly or indirectly in respect
thereof, and this Parent Guaranty shall apply to the Guaranteed Obligations as
so changed, extended, renewed or altered;


(b)            take and hold security for the payment of the Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;


(c)            exercise or refrain from exercising any rights against the
Borrower, any other Credit Party or others or otherwise act or refrain from
acting;


(d)            release or substitute any one or more endorsers, guarantors, the
Borrower, other Credit Parties or other obligors;


(e)            settle or compromise any of the Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of the Borrower to its creditors other than the Guaranteed Creditors;


(f)             apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower to the Guaranteed Creditors regardless
of what liability or liabilities of the Borrower remain unpaid;


(g)            consent to or waive any breach of, or any act, omission or
default under, this Agreement, any other Credit Document, any Interest Rate
Protection Agreement or any Other Hedging Agreement or any of the instruments or
agreements referred to herein or therein, or otherwise amend, modify or
supplement this Agreement, any other Credit Document, any Interest Rate
Protection Agreement or any Other Hedging Agreement or any of such other
instruments or agreements; and/or

 
-82-

--------------------------------------------------------------------------------

 

(h)            take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of the
Parent from its liabilities under this Parent Guaranty.


12.06  Reliance.  It is not necessary for any Guaranteed Creditor to inquire
into the capacity or powers of the Parent or any of its Subsidiaries or the
officers, directors, partners or agents acting or purporting to act on their
behalf, and any Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.


12.07  Subordination.  Any indebtedness of the Borrower now or hereafter owing
to the Parent is hereby subordinated to the Guaranteed Obligations owing to the
Guaranteed Creditors; and if the Administrative Agent so requests at a time when
an Event of Default exists, all such indebtedness of the Borrower to the Parent
shall be collected, enforced and received by the Parent for the benefit of the
Guaranteed Creditors and be paid over to the Administrative Agent on behalf of
the Guaranteed Creditors on account of the Guaranteed Obligations to the
Guaranteed Creditors, but without affecting or impairing in any manner the
liability of the Parent under the other provisions of this Parent
Guaranty.  Prior to the transfer by the Parent of any note or negotiable
instrument evidencing any such indebtedness of the Borrower to the Parent, the
Parent shall mark such note or negotiable instrument with a legend that the same
is subject to this subordination.  Without limiting the generality of the
foregoing, the Parent hereby agrees with the Guaranteed Creditors that the
Parent will not exercise any right of subrogation which it may at any time
otherwise have as a result of this Parent Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code or otherwise) until all Guaranteed
Obligations have been irrevocably paid in full in cash.


12.08  Waiver.  (a)  The Parent waives any right (except as shall be required by
applicable law and cannot be waived) to require any Guaranteed Creditor to (i)
proceed against the Borrower, any other guarantor or any other party, (ii)
proceed against or exhaust any security held from the Borrower, any other
guarantor or any other party or (iii) pursue any other remedy in any Guaranteed
Creditor’s power whatsoever.  The Parent waives any defense based on or arising
out of any defense of the Borrower, any other guarantor or any other party,
other than payment of the Guaranteed Obligations to the extent of such payment,
based on or arising out of the disability of the Borrower, any other guarantor
or any other party, or the validity, legality or unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of the Borrower other than payment of the Guaranteed
Obligations to the extent of such payment.  The Guaranteed Creditors may, at
their election, foreclose on any security held by the Administrative Agent, the
Collateral Agent or any other Guaranteed Creditor by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Guaranteed Creditors may have against the
Borrower, or any other party, or any security, without affecting or impairing in
any way the liability of the Parent hereunder except to the extent the
Guaranteed Obligations have been paid.  The Parent waives any defense arising
out of any such election by the Guaranteed Creditors, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of the Parent against the Borrower or any other party or
any security.

 
-83-

--------------------------------------------------------------------------------

 

(b)            The Parent waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this Parent
Guaranty, and notices of the existence, creation or incurring of new or
additional Guaranteed Obligations.  The Parent assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks which
the Parent assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any of the other Guaranteed Creditors shall have any
duty to advise the Parent of information known to them regarding such
circumstances or risks.


*     *     *

 
-84-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.



 
GENERAL MARITIME CORPORATION,
   
as Parent
                     
By:
/s/ Jeffrey Pribor
     
Name:
Jeffrey Pribor
   
Title:
Chief Financial Officer and Executive Vice President
   
Address:
299 Park Avenue, New York, NY 10171
   
Telephone:
(212) 763-5600
   
Facsimile:
(212) 763-5608

 
 
Signature page to General Maritime $22.8M Bridge Credit Agreement

 
 

--------------------------------------------------------------------------------

 



 
ARLINGTON TANKERS LTD.,
   
as Borrower
                     
By:
/s/ Brian Kerr
     
Name:
Brian Kerr
   
Title:
Treasurer
   
Address:
299 Park Avenue, New York, NY 10171
   
Telephone:
(212) 763-5600
   
Facsimile:
(212) 763-5608

 
 
Signature page to General Maritime $22.8M Bridge Credit Agreement

 
 

--------------------------------------------------------------------------------

 



 
NORDEA BANK FINLAND PLC, NEW YORK BRANCH, Individually and as Administrative
Agent
                     
By:
/s/ Colleen Durkin
     
Name:
Colleen Durkin
   
Title:
First Vice President
                     
By:
/s/ Hans Chr. Kjelsrud
     
Name:
Hans Chr. Kjelsrud
   
Title:
Executive Vice President

 
 
Signature page to General Maritime $22.8M Bridge Credit Agreement

 
 

--------------------------------------------------------------------------------

 



 
DNB NOR BANK ASA, NEW YORK BRANCH,
   
Individually
                     
By:
/s/ Nikolai A. Nachamkin      
Name:
Nikolai A. Nachamkin
   
Title:
Senior Vice President
                     
By:
/s/ Cathleen Buckley      
Name:
Cathleen Buckley
   
Title:
First Vice President

 
 
Signature page to General Maritime $22.8M Bridge Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I


COMMITMENTS




INSTITUTIONS
 
COMMITMENTS
         
NORDEA BANK FINLAND PLC,
NEW YORK BRANCH
  $ 11,400,000            
DNB NOR BANK ASA, NEW YORK BRANCH
  $ 11,400,000  
Total:
  $ 22,800,000  


 
 

--------------------------------------------------------------------------------

 

SCHEDULE II




LENDER ADDRESSES


INSTITUTIONS
ADDRESSES
   
NORDEA BANK FINLAND PLC,
NEW YORK BRANCH
437 Madison Avenue, 21st Floor
New York, NY  10022
Attn:  Shipping, Offshore and Oil Services
Telephone:  212-318-9300
Facsimile:   212-421-4420
   
DNB NOR BANK ASA, NEW YORK BRANCH
200 Park Avenue, 31st Floor
New York, NY 10166
Attn:  Nikolai Nachamkin/Evan Uhlick
Telephone:  212-681-3863/3820
Facsimile:   212-681-3900
email: nikolai.nachamkin@dnbnor.no
           evan.uhlick@dnbnor.no


 
 

--------------------------------------------------------------------------------

 

SCHEDULE III




MORTGAGED VESSEL


Collateral Vessel Name
Collateral Vessel Owner
Official Collateral Vessel ID Number
IMO Number
Type of Collateral Vessel
Deadweight
Registry
Genmar Vision
Vision Ltd.
733716
9205081
Oil Carrier
312679 tonnes
Bermuda


 
 

--------------------------------------------------------------------------------

 

SCHEDULE IV




EXISTING LIENS


1.  First preferred deed of covenants and statutory mortgage in respect of the
Collateral Vessel, dated as of October 4, 2010, in favor of the Collateral
Agent.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE V




INDEBTEDNESS


Borrower(s)
Lender(s)/Buyer(s)
Governing Agreement
Aggregate Principal Amount
Guarantor(s)
Borrower(s)
Lender(s)/Buyer(s)
Governing Agreement
Aggregate Principal Amount
Guarantor(s)
General Maritime Corporation
Citigroup
Interest Rate Swap Agreement
$100,000,000
None.
General Maritime Corporation
DnB Nor Bank ASA
Interest Rate Swap Agreement
$75,000,000
None.
General Maritime Corporation
Nordea Bank Finland plc
Interest Rate Swap Agreement
$75,000,000
None.
General Maritime Subsidiary II Corporation
Nordea Bank Finland plc, as Administrative Agent, Collateral Agent, Joint Lead
Arranger and Joint Book Runner, DnB Nor Bank ASA, as Joint Lead Arranger and
Joint Book Runner, and the other Lenders from time to time party thereto
Credit Agreement, dated July 16, 2010, as amended from time to time
Up to $372,000,000
GMR Atlas LLC, GMR Hercules LLC, GMR Maniate LLC, GMR Poseidon LLC, GMR Ulysses
LLC, GMR Zeus LLC and any other Subsidiary Guarantors from time to time party
thereto.


 
 

--------------------------------------------------------------------------------

 

Schedule V
Page 2


General Maritime Subsidiary Corporation
Nordea Bank Finland plc, as Administrative Agent and Collateral Agent, HSH
Nordbank AG and DnB Nor Bank ASA, as Joint Lead Arrangers and Joint Book
Runners, and the other Lenders from time to time party thereto
Credit Agreement, dated October 20, 2008, as amended from time to time
Up to $749,812,500
GMR Agamemnon LLC, GMR Ajax LLC, GMR Alexandra LLC, GMR Argus LLC, GMR
Constantine LLC, GMR Defiance LLC, GMR Gulf LLC, GMR Harriet G LLC, GMR Hope
LLC, GMR Horn LLC, GMR Kara LLC, GMR Malta LLC, GMR Minotaur LLC, GMR Orion LLC,
GMR Phoenix LLC, GMR Princess LLC, GMR Progress LLC, GMR Revenge LLC, GMR
Spyridon LLC, GMR St. Nikolas LLC, GMR Strength LLC, GMR Daphne LLC, GMR Elektra
LLC, GMR George T LLC, GMR Star LLC, GMR Trader (Liberia) LLC, GMR Trust LLC,
GMR Atlas LLC, GMR Hercules LLC, GMR Maniate LLC, GMR Poseidon LLC, GMR Ulysses
LLC, GMR Zeus LLC, GMR Spartiate LLC and any other Subsidiary Guarantors from
time to time party thereto.


 
 

--------------------------------------------------------------------------------

 

Schedule V
Page 2


General Maritime Corporation
The Bank of New York Mellon, as Trustee
12% Senior Notes due 2017
 
Indenture for the 12% Senior Notes due 2017, dated November 12, 2009, as
supplemented by the Supplemental Indenture, dated July 30, 2010
$300,000,000
GMR Agamemnon LLC, GMR Ajax LLC, GMR Alexandra LLC, GMR Argus LLC, GMR
Constantine LLC, GMR Defiance LLC, GMR Gulf LLC, GMR Harriet G LLC, GMR Hope
LLC, GMR Horn LLC, GMR Kara LLC, GMR Malta LLC, GMR Minotaur LLC, GMR Orion LLC,
GMR Phoenix LLC, GMR Princess LLC, GMR Progress LLC, GMR Revenge LLC, GMR
Spyridon LLC, GMR St. Nikolas LLC, GMR Strength LLC, GMR Daphne LLC, GMR Elektra
LLC, GMR George T LLC, GMR Star LLC, GMR Trader (Liberia) LLC, GMR Trust LLC,
GMR Atlas LLC, GMR Hercules LLC, GMR Maniate LLC, GMR Poseidon LLC, GMR Ulysses
LLC, GMR Zeus LLC, GMR Spartiate LLC and any other Subsidiary Guarantors from
time to time party thereto.


 
 

--------------------------------------------------------------------------------

 

SCHEDULE VI




INSURANCE


Insurance to be maintained on the Mortgaged Vessel:


(a)            The Borrower shall, and shall cause its Subsidiaries to, at the
Borrower’s expense, keep the Mortgaged Vessel insured with insurers and
protection and indemnity clubs or associations of internationally recognized
responsibility, and placed in such markets, on such terms and conditions, and
through brokers, in each case reasonably satisfactory to the Collateral Agent
and under forms of policies approved by the Collateral Agent against the risks
indicated below and such other risks as the Collateral Agent may specify from
time to time:


(i)             Marine and war risk, including London Blocking and Trapping
Addendum and Lost Vessel Clause, hull and machinery insurance in an amount in
U.S. dollars equal to, except as otherwise approved or required in writing by
the Collateral Agent, the greater of (x) the then full commercial value of the
Mortgaged Vessel and (y) an amount which is equal to 120% of the sum of the
aggregate principal amount of the outstanding Loans at such time.  The insured
values for hull and machinery required under this clause (i) for the Mortgaged
Vessel shall at all times be in an amount equal to the greater of (x) eighty per
cent (80%) of the fair market value of the Mortgaged Vessel and (y) an amount
which is equal to the sum of the aggregate principal amount of the outstanding
Loans at such time, and the remaining machine and war risk insurance required by
this clause (i) may be taken out as hull and freight interest insurance.


(ii)            Marine and war risk protection and indemnity insurance or
equivalent insurance (including coverage against liability for passengers, fines
and penalties arising out of the operation of the Mortgaged Vessel, including
crew, pollution, spillage or leakage, and workmen’s compensation or
longshoremen’s and harbor workers’ insurance as shall be required by applicable
law) in such amounts approved by the Collateral Agent;  provided, however, that
insurance against liability under law or international convention arising out of
pollution, spillage or leakage shall be in an amount not less than the greater
of:


(y)            the maximum amount available, as that amount may from time to
time change, from the International Group of Protection and Indemnity
Associations (the “International Group”) or alternatively such sources of
pollution, spillage or leakage coverage as are commercially available in any
absence of such coverage by the International Group as shall be carried by
prudent shipowners for similar vessels engaged in similar trades plus amounts
available from customary excess insurers of such risks as excess amounts shall
be carried by prudent shipowners for similar vessels engaged in similar trades;
and


(z)             the amounts required by the laws or regulations of the United
States of America or any applicable jurisdiction in which the Mortgaged Vessel
may be trading from time to time.

 
 

--------------------------------------------------------------------------------

 

Schedule VI
Page 2


(iii)           Collateral Agent’s interest insurance (including extended
mortgagee’s interest-additional perils-pollution) coverage satisfactory to the
Collateral Agent in an amount which is equal to 120% of the sum of the aggregate
principal amount of the outstanding Loans at such time; all such Collateral
Agent’s interest insurance cover shall in the Collateral Agent’s discretion be
obtained directly by the Collateral Agent and the Borrower shall on demand pay
all costs of such cover; premium costs shall be reimbursed by the Borrower to
the Collateral Agent.


(iv)           While the Mortgaged Vessel is idle or laid up, at the option of
the Borrower and in lieu of the above-mentioned marine and war risk hull
insurance, port risk insurance insuring the Mortgaged Vessel against the usual
risks encountered by like vessels under similar circumstances.


(b)            The marine and commercial war-risk insurance required in this
Schedule VI for each Mortgaged Vessel shall have deductibles no higher than the
following (or such other amount that the Borrower and the Required Lenders may
agree):  (i) Hull and Machinery - U.S. $300,000 for all hull and machinery
claims, and each accident or occurrence and (ii) Protection and Indemnity - U.S.
$75,000 for collision liabilities, U.S. $50,000 for cargo claims, U.S. $35,000
for crew claims, U.S. $10,000 for passenger claims and U.S. $15,000 for all
other claims, in each case each accident or occurrence.


All insurance maintained hereunder shall be primary insurance without right of
contribution against any other insurance maintained by the Collateral
Agent.  Each policy of marine and war risk hull and machinery insurance with
respect to the Mortgaged Vessel shall provide that the Collateral Agent shall be
named in its capacity as Mortgagee and as a loss payee.  Each entry in a marine
and war risk protection indemnity club with respect to each Mortgaged Vessel
shall note the interest of the Collateral Agent.  The Administrative Agent, the
Collateral Agent and each of their respective successors and assigns shall not
be responsible for any premiums, club calls, assessments or any other
obligations or for the representations and warranties made therein by the
Borrower, any of the Borrower’s Subsidiaries or any other person.


(c)            The Borrower will furnish the Collateral Agent from time to time
on request, and in any event at least annually, a detailed report signed by a
firm of marine insurance brokers acceptable to the Collateral Agent with respect
to P & I entry, the hull and machinery and war risk insurance carried and
maintained on the Mortgaged Vessel, together with their opinion as to the
adequacy thereof and its compliance with the provisions of this Schedule VI.  At
the Borrower’s expense the Borrower will cause its insurance broker (which, for
the avoidance of doubt shall be a different insurance broker from the firm of
marine insurance brokers referred to in the immediately preceding sentence) and
the P & I club or association providing P & I insurance referred to in part
(a)(ii) of this Schedule VI, to agree to advise the Collateral Agent by
telecopier or electronic mail confirmed by letter of any expiration,
termination, alteration or cancellation of any policy, any default in the
payment of any premium and of any other act or omission on the part of the
Borrower or any of its Subsidiaries of which the Borrower has knowledge and
which might invalidate or render unenforceable, in whole or in part, any
insurance on the Mortgaged Vessel, and to provide an opportunity of paying any
such unpaid premium or call, such right being exercisable by the Collateral
Agent on the Mortgaged Vessel on an individual basis and not on a fleet
basis.  In addition, the Borrower shall promptly provide the Collateral Agent
with any information which the Collateral Agent reasonably requests for the
purpose of obtaining or preparing any report from the Collateral Agent’s
independent marine insurance consultant as to the adequacy of the insurances
effected or proposed to be effected in accordance with this Schedule VI as of
the date hereof or in connection with any renewal thereof, and the Borrower
shall upon demand indemnify the Collateral Agent in respect of all reasonable
fees and other expenses incurred by or for the account of the Collateral Agent
in connection with any such report,  provided that the Collateral Agent shall be
entitled to such indemnity only for one such report during a period of twelve
months.

 
 

--------------------------------------------------------------------------------

 

Schedule VI
Page 3


The underwriters or brokers shall furnish the Collateral Agent with a letter or
letters of undertaking to the effect that:


(i)             they will hold the instruments of insurance, and the benefit of
the insurances thereunder, to the order of the Collateral Agent in accordance
with the terms of the loss payable clause referred to in the Assignment of
Insurances for the Mortgaged Vessel;


(ii)            they will have endorsed on each and every policy as and when the
same is issued the loss payable clause and the notice of assignment referred to
in the Assignment of Insurances for the Mortgaged Vessel; and


(iii)            they will not set off against any sum recoverable in respect of
a claim against the Mortgaged Vessel under the said underwriters or brokers or
any other person in respect of any other vessel nor cancel the said insurances
by reason of non-payment of such premiums or other amounts.


All policies of insurance required hereby shall provide for not less than 14
days prior written notice to be received by the Collateral Agent of the
termination or cancellation of the insurance evidenced thereby.  All policies of
insurance maintained pursuant to this Schedule VI for risks covered by insurance
other than that provided by a P & I Club shall contain provisions waiving
underwriters’ rights of subrogation thereunder against any assured named in such
policy and any assignee of said assured.  The Borrower shall, and shall cause
its Subsidiaries to, assign to the Collateral Agent its rights under any
policies of insurance in respect of the Mortgaged Vessel.  The Borrower agrees
that it shall, and shall cause each of its Subsidiaries to, deliver, unless the
insurances by their terms provide that they cannot cease (by reason of
nonrenewal or otherwise) without the Collateral Agent being informed and having
the right to continue the insurance by paying any premiums not paid by the
Borrower, receipts showing payment of premiums for required insurance and also
of demands from the Mortgaged Vessel’s P & I underwriters shall be provided to
the Collateral Agent at least two (2) days before the risk in question
commences.


(d)            Unless the Collateral Agent shall otherwise agree, all amounts of
whatsoever nature payable under any insurance must be payable to the Collateral
Agent for distribution first to itself and thereafter to the Borrower or others
as their interests may appear, provided that, notwithstanding anything to the
contrary herein, until otherwise required by the Collateral Agent by notice to
the underwriters upon the occurrence and continuance of a Default or an Event of
Default hereunder, (i) amounts payable under any insurance on each Mortgaged
Vessel with respect to protection and indemnity risks may be paid directly to
(x) the Borrower to reimburse it for any loss, damage or expense incurred by it
and covered by such insurance or (y) the person to whom any liability covered by
such insurance has been incurred provided that the underwriter shall have first
received evidence that the liability insured against has been discharged, and
(ii) amounts payable under any insurance with respect to each Mortgaged Vessel
involving any damage to each Mortgaged Vessel not constituting an Event of Loss,
may be paid by underwriters directly for the repair, salvage or other charges
involved or, if the Borrower shall have first fully repaired the damage or paid
all of the salvage or other charges, may be paid to the Borrower as
reimbursement therefor;  provided, however, that if such amounts (including
deductible) are in excess of U.S. $1,000,000, the underwriters shall not make
such payment without first obtaining the written consent thereto of the
Collateral Agent.

 
 

--------------------------------------------------------------------------------

 

Schedule VI
Page 4


(e)            All amounts paid to the Collateral Agent in respect of any
insurance on the Mortgaged Vessel shall be disposed of as follows (after
deduction of the expenses of the Collateral Agent in collecting such amounts):


(i)             any amount which might have been paid at the time, in accordance
with the provisions of paragraph (d) above, directly to the Borrower or others
shall be paid by the Collateral Agent to, or as directed by, the Borrower;


(ii)            all amounts paid to the Collateral Agent in respect of an Event
of Loss of the Mortgaged Vessel shall be applied by the Collateral Agent to the
payment of the Indebtedness hereby secured pursuant to Section 4.02(c) of the
Credit Agreement;


(iii)           all other amounts paid to the Collateral Agent in respect of any
insurance on the Mortgaged Vessel may, in the Collateral Agent’s sole
discretion, be held and applied to the prepayment of the Obligations or to
making of needed repairs or other work on the Mortgaged Vessel, or to the
payment of other claims incurred by the Borrower or any of its Subsidiaries
relating to the Mortgaged Vessel, or may be paid to the Borrower or whosoever
may be entitled thereto.


(f)             In the event that any claim or lien is asserted against the
Mortgaged Vessel for loss, damage or expense which is covered by insurance
required hereunder and it is necessary for the Borrower to obtain a bond or
supply other security to prevent arrest of the Mortgaged Vessel or to release
the Mortgaged Vessel from arrest on account of such claim or lien, the
Collateral Agent, on request of the Borrower, may, in the sole discretion of the
Collateral Agent, assign to any person, firm or corporation executing a surety
or guarantee bond or other agreement to save or release the Mortgaged Vessel
from such arrest, all right, title and interest of the Collateral Agent in and
to said insurance covering said loss, damage or expense, as collateral security
to indemnify against liability under said bond or other agreement.


(g)            The Borrower shall deliver to the Collateral Agent certified
copies and, whenever so requested by the Collateral Agent, the originals of all
certificates of entry, cover notes, binders, evidences of insurance and policies
and all endorsements and riders amendatory thereof in respect of insurance
maintained pursuant to Section 7.03 of the Credit Agreement and this Schedule VI
for the purpose of inspection or safekeeping, or, alternatively, satisfactory
letters of undertaking from the broker holding the same.  The Collateral Agent
shall be under no duty or obligation to verify the adequacy or existence of any
such insurance or any such policies, endorsement or riders.

 
 

--------------------------------------------------------------------------------

 

Schedule VI
Page 5


(h)            The Borrower will not, and will not permit any of its
Subsidiaries to, execute or permit or willingly allow to be done any act by
which any insurance may be suspended, impaired or cancelled, and that it will
not permit or allow the Mortgaged Vessel to undertake any voyage or run any risk
or transport any cargo which may not be permitted by the policies in force,
without having previously notified the Collateral Agent in writing and insured
the Mortgaged Vessel by additional coverage to extend to such voyages, risks,
passengers or cargoes.


(i)             In case any underwriter proposes to pay less on any claim than
the amount thereof, the Borrower shall forthwith inform the Collateral Agent,
and if a Default, an Event of Default or an Event of Loss has occurred and is
continuing, the Collateral Agent shall have the exclusive right to negotiate and
agree to any compromise.


(j)             The Borrower will, and will cause each of its Subsidiaries to,
comply with and satisfy all of the provisions of any applicable law, convention,
regulation, proclamation or order concerning financial responsibility for
liabilities imposed on the Borrower, its Subsidiaries or the Mortgaged Vessel
with respect to pollution by any state or nation or political subdivision
thereof and will maintain all certificates or other evidence of financial
responsibility as may be required by any such law, convention, regulation,
proclamation or order with respect to the trade in which the Mortgaged Vessel
are from time to time engaged and the cargo carried by it.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE VII




ERISA


General Maritime Corporation 401(k) Profit Sharing Plan and Trust

 
 

--------------------------------------------------------------------------------

 

SCHEDULE VIII




SUBSIDIARIES




Name of Subsidiary
Direct Owner(s)
Percent (%) Ownership
Jurisdiction of Organization
General Maritime Subsidiary Corporation
General Maritime Corporation
100%
Republic of the Marshall Islands
General Maritime Management LLC
General Maritime Subsidiary Corporation
100%
Republic of the Marshall Islands
General Maritime Management (UK) LLC
General Maritime Management LLC
100%
Republic of the Marshall Islands
General Maritime Management (Hellas) LLC
General Maritime Management LLC
100%
Republic of Liberia
General Maritime Management (Portugal) LLC
General Maritime Management LLC
100%
Republic of the Marshall Islands
General Maritime Management (Portugal) LDA
General Maritime Management (Portugal) LLC
100%
Republic of Portugal
General Maritime Crewing Pte. Ltd. (Singapore Corporation)
General Maritime Management (Portugal) LLC
100%
Singapore
General Maritime Crewing Private Limited (India Division Office)
General Maritime Crewing Pte. Ltd. (Singapore Corporation)
100%
India
General Maritime Crewing Private Limited (Russia Corporation)
General Maritime Crewing Pte. Ltd. (Singapore Corporation)
100%
Russia
GMR Chartering LLC
General Maritime Subsidiary Corporation
100%
New York
GMR Administration Corp.
General Maritime Subsidiary Corporation
100%
Republic of the Marshall Islands
GMR Agamemnon LLC
General Maritime Subsidiary Corporation
100%
Republic of Liberia
GMR Ajax LLC
General Maritime Subsidiary Corporation
100%
Republic of Liberia
GMR Alexandra LLC
General Maritime Subsidiary Corporation
100%
Republic of the Marshall Islands
GMR Argus LLC
General Maritime Subsidiary Corporation
100%
Republic of the Marshall Islands


 
 

--------------------------------------------------------------------------------

 

SCHEDULE VIII
Page 2




Name of Subsidiary
Direct Owner(s)
Percent (%) Ownership
Jurisdiction of Organization
GMR Constantine LLC
General Maritime Subsidiary Corporation
100%
Republic of Liberia
GMR Daphne LLC
General Maritime Subsidiary Corporation
100%
Republic of the Marshall Islands
GMR Defiance LLC
General Maritime Subsidiary Corporation
100%
Republic of Liberia
GMR Elektra LLC
General Maritime Subsidiary Corporation
100%
Republic of the Marshall Islands
GMR George T LLC
General Maritime Subsidiary Corporation
100%
Republic of the Marshall Islands
GMR GP LLC
General Maritime Subsidiary Corporation
100%
Republic of the Marshall Islands
GMR Gulf LLC
General Maritime Subsidiary Corporation
100%
Republic of the Marshall Islands
GMR Harriet G LLC
General Maritime Subsidiary Corporation
100%
Republic of Liberia
GMR Hope LLC
General Maritime Subsidiary Corporation
100%
Republic of the Marshall Islands
GMR Horn LLC
General Maritime Subsidiary Corporation
100%
Republic of the Marshall Islands
GMR Kara G LLC
General Maritime Subsidiary Corporation
100%
Republic of Liberia
GMR Limited LLC
General Maritime Subsidiary Corporation
100%
Republic of the Marshall Islands
GMR Minotaur LLC
General Maritime Subsidiary Corporation
100%
Republic of Liberia
GMR Orion LLC
General Maritime Subsidiary Corporation
100%
Republic of the Marshall Islands
GMR Phoenix LLC
General Maritime Subsidiary Corporation
100%
Republic of the Marshall Islands
GMR Princess LLC
General Maritime Subsidiary Corporation
100%
Republic of Liberia


 
 

--------------------------------------------------------------------------------

 

SCHEDULE VIII
Page 3




Name of Subsidiary
Direct Owner(s)
Percent (%) Ownership
Jurisdiction of Organization
GMR Progress LLC
General Maritime Subsidiary Corporation
100%
Republic of Liberia
GMR Revenge LLC
General Maritime Subsidiary Corporation
100%
Republic of Liberia
GMR St Nikolas LLC
General Maritime Subsidiary Corporation
100%
Republic of the Marshall Islands
GMR Spyridon LLC
General Maritime Subsidiary Corporation
100%
Republic of the Marshall Islands
GMR Star LLC
General Maritime Subsidiary Corporation
100%
Republic of Liberia
GMR Strength LLC
General Maritime Subsidiary Corporation
100%
Republic of Liberia
GMR Trader LLC
General Maritime Subsidiary Corporation
100%
Republic of Liberia
GMR Trust LLC
General Maritime Subsidiary Corporation
100%
Republic of Liberia
Arlington Tankers Ltd.
General Maritime Corporation
100%
Bermuda
Companion Ltd.
Arlington Tankers Ltd.
100%
Bermuda
Compatriot Ltd.
Arlington Tankers Ltd.
100%
Bermuda
Concept Ltd.
Arlington Tankers Ltd.
100%
Bermuda
Concord Ltd.
Arlington Tankers Ltd.
100%
Bermuda
Consul Ltd.
Arlington Tankers Ltd.
100%
Bermuda
Contest Ltd.
Arlington Tankers Ltd.
100%
Bermuda
Victory Ltd.
Arlington Tankers Ltd.
100%
Bermuda
Vision Ltd.
Arlington Tankers Ltd.
100%
Bermuda
Arlington Tankers, LLC
Arlington Tankers Ltd.
100%
Delaware
General Maritime Subsidiary II Corporation
General Maritime Corporation
100%
Republic of the Marshall Islands


 
 

--------------------------------------------------------------------------------

 

SCHEDULE VIII
Page 4




Name of Subsidiary
Direct Owner(s)
Percent (%) Ownership
Jurisdiction of Organization
GMR Poseidon LLC
General Maritime Subsidiary II Corporation
100%
Republic of the Marshall Islands
GMR Ulysses LLC
General Maritime Subsidiary II Corporation
100%
Republic of the Marshall Islands
GMR Hercules LLC
General Maritime Subsidiary II Corporation
100%
Republic of the Marshall Islands
GMR Atlas LLC
General Maritime Subsidiary II Corporation
100%
Republic of the Marshall Islands
GMR Zeus LLC
General Maritime Subsidiary II Corporation
100%
Republic of the Marshall Islands
GMR Maniate LLC
General Maritime Subsidiary II Corporation
100%
Republic of the Marshall Islands
GMR Spartiate LLC
General Maritime Subsidiary II Corporation
100%
Republic of the Marshall Islands


 
 

--------------------------------------------------------------------------------

 

SCHEDULE IX




CAPITALIZATION


As of the date hereof, the sole stock plan of the Parent is its Amended and
Restated 2001 Stock Incentive Plan, as amended to date (the “2001 Plan”), and


 
·            6,700 shares of the common stock of the Parent are subject to
outstanding options under the 2001 Plan; and

 
·            Approximately 792,793 shares of the common stock of the Parent are
reserved for future issuance under the 2001 Plan.


 
 

--------------------------------------------------------------------------------

 

SCHEDULE X




APPROVED CLASSIFICATION SOCIETIES




American Bureau of Shipping
Nippon Kaiji Kyokai
Germanischer Lloyd
Lloyd’s Register of Shipping
Bureau Veritas
Det Norske Veritas

 
 

--------------------------------------------------------------------------------

 

SCHEDULE XI




EXISTING INVESTMENTS




None.
 
 

--------------------------------------------------------------------------------